Exhibit 10.1

 

EXECUTION VERSION

 

$65,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 12, 2019

 

among

 

FIVE STAR SENIOR LIVING INC.,

 

as Borrower,

 

THE GUARANTORS NAMED HEREIN,

 

as Guarantors,

 

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND SWING LINE BANKS NAMED HEREIN,

 

as Initial Lenders, Initial Issuing Banks and Swing Line Banks,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent and as Collateral Agent,

 

with

 

RBC CAPITAL MARKETS*

 

as Syndication Agent,

 

and

 

CITIBANK, N.A. AND RBC CAPITAL MARKETS,*

 

as Joint Lead Arrangers and Joint Book Running Managers

 

--------------------------------------------------------------------------------

*                                         RBC Capital Markets is a brand name
for the capital markets business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01

Certain Defined Terms

1

SECTION 1.02

Computation of Time Periods; Other Definitional Provisions

35

SECTION 1.03

Accounting Terms

35

 

ARTICLE II

 

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

 

 

 

SECTION 2.01

The Advances and the Letters of Credit

35

SECTION 2.02

Making the Advances

36

SECTION 2.03

Issuance of and Drawings and Reimbursement Under Letters of Credit

38

SECTION 2.04

Repayment of Advances

41

SECTION 2.05

Termination or Reduction of the Commitments

42

SECTION 2.06

Prepayments

42

SECTION 2.07

Interest

43

SECTION 2.08

Fees

45

SECTION 2.09

Conversion of Advances

45

SECTION 2.10

Increased Costs, Etc.

46

SECTION 2.11

Payments and Computations

48

SECTION 2.12

Taxes

50

SECTION 2.13

Sharing of Payments, Etc.

54

SECTION 2.14

Use of Proceeds

55

SECTION 2.15

Evidence of Debt

55

SECTION 2.16

Extension of Termination Date

56

SECTION 2.17

Defaulting Lenders

56

SECTION 2.18

Replacement of Lenders

58

SECTION 2.19

Increase in the Aggregate Commitments

59

SECTION 2.20

Reallocation of Lender Pro Rata Shares; No Novation

61

 

 

 

 

ARTICLE III

 

 

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

 

 

 

SECTION 3.01

Conditions Precedent to Initial Extension of Credit

62

SECTION 3.02

Conditions Precedent to Each Borrowing, Issuance, Renewal, Increase and
Extension

67

SECTION 3.03

Determinations Under Section 3.01 and 3.02

69

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01

Representations and Warranties of the Loan Parties

69

 

i

--------------------------------------------------------------------------------



 

 

ARTICLE V

 

 

COVENANTS OF THE LOAN PARTIES

 

 

 

 

SECTION 5.01

Affirmative Covenants

80

SECTION 5.02

Negative Covenants

88

SECTION 5.03

Reporting Requirements

94

SECTION 5.04

Financial Covenants

98

 

 

 

 

ARTICLE VI

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 6.01

Events of Default

99

SECTION 6.02

Actions in Respect of the Letters of Credit upon Default

101

 

 

 

 

ARTICLE VII

 

 

GUARANTY

 

 

 

 

SECTION 7.01

Guaranty; Limitation of Liability

101

SECTION 7.02

Guaranty Absolute

102

SECTION 7.03

Waivers and Acknowledgments

103

SECTION 7.04

Subrogation

104

SECTION 7.05

Guaranty Supplements

104

SECTION 7.06

Indemnification by Guarantors

105

SECTION 7.07

Subordination

105

SECTION 7.08

Continuing Guaranty

106

SECTION 7.09

Keepwell

106

 

 

 

 

ARTICLE VIII

 

 

THE AGENTS

 

 

 

 

SECTION 8.01

Authorization and Action; Appointment of Supplemental Collateral Agents

106

SECTION 8.02

Agents’ Reliance, Etc.

107

SECTION 8.03

Citibank and Affiliates

108

SECTION 8.04

Lender Party Credit Decision

108

SECTION 8.05

Indemnification by Lender Parties

108

SECTION 8.06

Successor Agents

109

SECTION 8.07

Relationship of Agents and Lenders

110

SECTION 8.08

Certain ERISA Matters

110

 

 

 

 

ARTICLE IX

 

 

MISCELLANEOUS

 

 

 

 

SECTION 9.01

Amendments, Etc.

111

SECTION 9.02

Notices, Etc.

113

SECTION 9.03

No Waiver; Remedies

115

SECTION 9.04

Costs and Expenses

115

SECTION 9.05

Right of Set-off

116

SECTION 9.06

Binding Effect

117

SECTION 9.07

Assignments and Participations; Replacement Notes

117

 

ii

--------------------------------------------------------------------------------



 

SECTION 9.08

Execution in Counterparts

121

SECTION 9.09

Severability

121

SECTION 9.10

Usury Not Intended

121

SECTION 9.11

No Liability of the Issuing Banks

121

SECTION 9.12

Confidentiality

122

SECTION 9.13

Release of Collateral

124

SECTION 9.14

Patriot Act Notification

125

SECTION 9.15

Jurisdiction, Etc.

125

SECTION 9.16

Governing Law

125

SECTION 9.17

WAIVER OF JURY TRIAL

125

SECTION 9.18

No Fiduciary Duties

126

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

126

SECTION 9.20

Acknowledgement Regarding Any Supported QFCs

127

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments and Applicable Lending Offices

 

Schedule II

-

Borrowing Base Assets

 

Schedule III

 

Existing Letters of Credit

 

Schedule IV

 

Rollover Borrowings

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Note

 

Exhibit B

-

Form of Notice of Borrowing

 

Exhibit C

-

Form of Guaranty Supplement

 

Exhibit D

-

Form of Assignment and Acceptance

 

Exhibit E-1

-

Form of Opinion of Sullivan & Worcester LLP

 

Exhibit E-2

-

Form of Opinion of Local Counsel for the Loan Parties with respect to Real
Estate Matters

 

 

 

 

Exhibit E-3

-

Form of Corporate Formalities Opinion of Corporate Formalities Counsel

 

Exhibit F

-

Form of Security Agreement

 

Exhibit G

-

Form of Mortgage

 

Exhibit H

-

Form of Borrowing Base Certificate

 

Exhibit I-1

-

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Exhibit I-2

-

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit I-3

-

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

iii

--------------------------------------------------------------------------------



 

Exhibit I-4

-

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit J

-

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 12, 2019 (this
“Agreement”) among FIVE STAR SENIOR LIVING INC., a Maryland corporation (the
“Borrower”), the entities listed on the signature pages hereof as the subsidiary
guarantors (together with any Additional Guarantors (as hereinafter defined)
acceding hereto pursuant to Section 5.01(j) or 7.05, the “Guarantors”), the
banks, financial institutions and other institutional lenders listed on the
signature pages hereof as the initial lenders (the “Initial Lenders”), the Swing
Line Banks (as hereinafter defined), the Initial Issuing Banks (as hereinafter
defined), CITIBANK, N.A. (“Citibank”), as administrative agent (together with
any successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined), and
Citibank, as collateral agent (together with any successor collateral agent
appointed pursuant to Article VIII, the “Collateral Agent”, and together with
the Administrative Agent, the “Agents”; each an “Agent”) for the Secured Parties
(as hereinafter defined), with RBC CAPITAL MARKETS* (“RBCCM”), as syndication
agent, and Citibank and RBCCM, as joint lead arrangers and joint book running
managers (the “Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of February 24, 2017 among the Borrower, the guarantors party thereto, the
lenders party thereto, the Administrative Agent and the Collateral Agent (as
amended or modified to date, the “Existing Agreement”), the lenders party
thereto agreed to extend certain commitments to make certain extensions of
credit available to the Borrower; and

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent and the lenders party to the Existing Agreement desire to amend and
restate the Existing Agreement to make certain amendments thereto;

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties herein set forth, the parties
hereby agree to amend and restate the Existing Agreement to read in its entirety
as herein set forth.

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“2nd Quarter Reporting Date” has the meaning specified in the definition of
EBITDA.

 

“ABP Trust” has the meaning specified in the definition of Management Affiliated
Stockholders.

 

“Acceding Lender” has the meaning specified in Section 2.19(d).

 

“Accession Agreement” has the meaning specified in Section 2.19(d).

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

--------------------------------------------------------------------------------

*                                         RBC Capital Markets is a brand name
for the capital markets business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

“Adjusted EBITDA” means (a) EBITDA for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be (or
for such other period as is provided in the definition of EBITDA, annualized),
less (b) the Capital Expenditure Reserve for all Assets for such four fiscal
quarters.

 

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the Capital Expenditure Reserve for such Borrowing Base Asset, less (c) the
Management Fee Adjustment for such Borrowing Base Asset, in each case for the
consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road OPS III, New Castle, DE 19720, ABA No. 021000089, Account
No. 36852248, Account Name:  Agency/Medium Term Finance, Reference:  Five Star
Senior Living, Attention:  Global Loans/Agency, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.  For purposes of this Agreement, the Borrower and its Subsidiaries
shall not be deemed to be Affiliates of SNH and its Subsidiaries so long as each
of the board of directors of the Borrower and the board of trustees of SNH has
at least one independent member who does not serve as both a director of the
Borrower and a trustee of SNH.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the above-described Master Agreement); or (b) in the case of a
Hedge Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement

 

2

--------------------------------------------------------------------------------



 

on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above-described Master Agreement.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Kickback Statute” has the meaning specified in Section 4.01(y).

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means (a) 2.50% per annum with respect to each Eurodollar
Rate Advance and (b) 1.50% per annum with respect to each Base Rate Advance.

 

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Collateral Agent.  A
true and correct copy of each Appraisal delivered to the Administrative Agent
shall, promptly after Administrative Agent’s review thereof, be provided by the
Administrative Agent to each Lender Party.

 

“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset (determined free and clear of all liens and
encumbrances), as set forth in the Appraisal of such Borrowing Base Asset
delivered prior to the Closing Date or the date such Asset is added as a
Borrowing Base Asset.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Section 5.03; provided, however, that solely with respect to delivery of any
such Communication by any Loan Party to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swing loan request, notice of Conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a Conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.06(a) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any

 

3

--------------------------------------------------------------------------------



 

Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 

“Approved Manager” means with respect to any Healthcare Asset (i) an Affiliate
of the Borrower, or (ii) a nationally recognized manager of Healthcare Assets
(a) with (or controlled by a Person or Persons with) at least ten years of
experience in the Healthcare Asset management industry, (b) that is engaged
pursuant to a written management agreement or similar agreement in form and
substance reasonably satisfactory to the Administrative Agent and (c) that has
entered into a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent.  The Administrative Agent confirms
that as of the Closing Date the existing managers of the Healthcare Assets shown
on Part III of Schedule 4.01(q) to the Disclosure Letter are satisfactory to the
Administrative Agent.  For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assets” means Healthcare Assets, Development Assets and Joint Venture Assets.

 

“Asset Value” means, at any date of determination, (a) in the case of any
Healthcare Asset, the Appraised Value of such Asset, (b) in the case of any
Development Asset, the gross book value of such Development Asset as determined
in accordance with GAAP, (c) in the case of any Joint Venture Asset that, but
for such Asset being owned by a Joint Venture, would qualify as a Healthcare
Asset under the definition thereof, the JV Pro Rata Share of the Appraised Value
of such Asset and (d) in the case of any other Joint Venture Asset, the JV Pro
Rata Share of the gross book value of such Joint Venture Asset as determined in
accordance with GAAP.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum;
provided, however, that in no circumstance shall the Base Rate be less than 0%
per annum.  Citibank’s base rate is a rate set by Citibank based upon various
factors, including Citibank’s costs and desired return, general economic
conditions and other factors, and

 

4

--------------------------------------------------------------------------------



 

is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such base rate announced by
Citibank shall take effect at the opening of business on the day specified in
the public announcement of such change.  If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.07(d), then the Base Rate shall
be equal to the higher of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:  (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, (d) an operating expense and capital expenditures budget for such Asset
for the next succeeding 12 consecutive months, and (e) if such Asset is then the
subject of an acquisition transaction, a copy of the purchase agreement with
respect thereto and a schedule of the proposed sources and uses of funds for
such transaction.

 

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” has the meaning specified in Section 9.20(b).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Wells Fargo Bank, N.A, at its office at 420 Montgomery Street, San
Francisco, CA 94104, ABA No. 121000248, Account No. 4100135359, Account Name: 
Five Star Senior Living Inc., or such other account as the Borrower shall
specify in writing to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Swing Line Borrowing.

 

“Borrowing Base Assets” means, unless and until such Healthcare Assets have been
designated non-Borrowing Base Assets pursuant to Section 5.02(e)(iii), (a) those
Healthcare Assets for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent
and the Required Lenders, in their sole discretion, shall have elected to treat
as Borrowing Base Assets for purposes of this Agreement, and (b) the Healthcare
Assets listed on Schedule II hereto.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit H hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower.

 

5

--------------------------------------------------------------------------------



 

“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Borrowing Base Asset or Proposed
Borrowing Base Asset (a) is a Healthcare Asset located in one of the
48 contiguous states of the United States of America or the District of
Columbia; (b) is wholly-owned directly or indirectly by the Borrower either in
fee simple absolute or subject to a Qualifying Ground Lease; (c) is fully
operating, properly licensed, in compliance with all applicable Healthcare
Requirements, and not under significant development or redevelopment; (d) is
free of all material structural defects or architectural deficiencies, title
defects, environmental or other material matters (including a casualty event or
condemnation) that could reasonably be expected to have a material adverse
effect on the value, use or ability to sell or refinance such Asset; (e) is
operated by an Approved Manager or any other property manager approved by the
Administrative Agent; (f) is not subject to mezzanine Debt financing; (g) is
not, and no interest of the Borrower or any of its Subsidiaries therein is,
subject to any Lien (other than Permitted Liens) or any Negative Pledge; and
(h) is 100% owned by a single-purpose entity that is a direct or indirect
Subsidiary of the Borrower.

 

“Borrowing Base Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Borrowing Base Assets to (b) the annual debt service payments that would
have been required to be made for the same consecutive four fiscal quarter
period on an assumed Debt in an aggregate principal amount equal to the Facility
Exposure applying a 30-year amortization schedule with a coupon equal to the
greatest of (x) the one-month Eurodollar Rate (or the applicable successor
benchmark rate) plus 2.50% per annum, (y) the rate per annum on 10 year United
States Treasury Securities plus 2.50% per annum, or (z) 7.50% per annum.

 

“Borrowing Base Value” means, with respect to any Borrowing Base Asset, an
amount equal to 65% of the Asset Value of such Borrowing Base Asset.

 

“Building” means a building or structure with at least two walls and a roof or
any such building or structure in the course of construction.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditure Reserve” means, with respect to any owned Asset at any date
of determination, $350.00 times the total number of units comprising such Asset.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means the interest-bearing account of the Borrower
maintained with the Collateral Agent, in each case in the name of the Collateral
Agent and under the sole control and dominion of the Collateral Agent and
subject to terms of this Agreement.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the applicable Issuing Bank and the
Swing Line Banks (and “Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any Lender or any commercial bank

 

6

--------------------------------------------------------------------------------



 

having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such Person, (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any Person meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities, (d) commercial
paper issued by any Person incorporated in the United States rated at least A 1
or the equivalent thereof by Standard & Poor’s Rating Service or at least P 1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such Person,
and (e) investments in money market funds at least 95% of whose assets are
comprised of securities of the types described in clauses (a) through (d) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act), directly or indirectly, of Voting Interests of the
Borrower or any Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Borrower or such Guarantor; or (b) there is a change in the
composition of the Borrower’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
(c) any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Borrower or any Guarantor; or
(d) the Borrower ceases to be the direct or indirect legal and beneficial owner
of all of the Equity Interests in each direct and indirect Subsidiary that owns
or leases a Borrowing Base Asset; provided, however, that (A) the foregoing
clauses (a) through (c) shall not include acquisitions of Voting Interests,
changes to the Borrower’s Board of Directors, and changes in the Persons with
the power to manage the Borrower or any Guarantor to the extent the same is a
direct result of the FVE-SNH Restructuring and (B) none of the Management
Affiliated Stockholders and/or SNH (for so long as SNH is managed by RMR LLC)
shall be deemed to be Persons acting in concert for the purposes of the
foregoing clauses (a) and (c).

 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

 

“Civil Monetary Penalty Law” has the meaning specified in Section 4.01(y).

 

“Closing Date” means June 12, 2019.

 

7

--------------------------------------------------------------------------------



 

“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties and includes, without limitation, all Borrowing Base Assets.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Deliverables” means, with respect to any Proposed Borrowing Base
Asset, the following items, each in form and substance satisfactory to the
Administrative Agent (unless otherwise specified):

 

(i)            A certificate of the Chief Financial Officer (or other
Responsible Officer) of the Borrower, dated the date of the addition of such
Proposed Borrowing Base Asset to the Collateral as a Borrowing Base Asset,
confirming that (A) the Proposed Borrowing Base Asset satisfies all Borrowing
Base Conditions, (B) no Default or Event of Default has occurred or is
continuing, and the addition of such Proposed Borrowing Base Asset as a
Borrowing Base Asset shall not cause or result in a Default or Event of Default,
(C) the representations and warranties contained in the Loan Documents are true
and correct on and as of such date, (D) the Loan Parties are in compliance with
the covenants contained in Section 5.04 (both immediately before and on a pro
forma basis immediately after the addition of such Proposed Borrowing Base
Property as a Borrowing Base Asset), together with supporting information
demonstrating such compliance; and (E) on the date of the addition of such
Proposed Borrowing Base Asset to the Collateral as a Borrowing Base Asset the
Borrowing Base Debt Service Coverage Ratio (adjusted on a pro forma basis to
include such Proposed Borrowing Base Asset) shall not be less than 1.50:1.00,
together with supporting information demonstrating such compliance;

 

(ii)           A Borrowing Base Certificate demonstrating that the Facility
Available Amount (calculated on a pro forma basis after giving effect to the
addition of such Proposed Borrowing Base Asset to the Collateral as a Borrowing
Base Asset and to any Advances made at the time thereof) will be greater than or
equal to the Facility Exposure;

 

(iii)          Each of the items set forth in Sections 3.01(a)(ii), (iii), (xi),
(xii), (xiii), (xiv) (to the extent applicable) and (xvii) and, to the extent
applicable, 5.01(j)(i), mutatis mutandis, in each case in respect of such
Proposed Borrowing Base Asset;

 

(iv)          An Appraisal of such Proposed Borrowing Base Asset;

 

(v)           Reports supplementing Schedule II hereto and Schedules 4.01(b),
4.01(q) Part III and 4.01(r) to the Disclosure Letter, including descriptions of
such changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete, certified as correct and
complete by a Responsible Officer of the Borrower, provided that for purposes of
the definition of the term Borrowing Base Assets, the supplement to Schedule II
hereto shall become effective only upon (A) delivery of all Collateral
Deliverables and approval thereof by the Administrative Agent, and (B) approval
of the Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to the
definition of “Borrowing Base Assets”;

 

(vi)          Copies of all necessary Healthcare Licenses for such Proposed
Borrowing Base Asset;

 

(vii)         All Healthcare Deliverables for such Proposed Borrowing Base Asset
(provided, however, that this requirement shall not apply to those Borrowing
Base Assets listed on Schedule II hereto as of the Closing Date); and

 

8

--------------------------------------------------------------------------------



 

(viii)        Such other approvals, opinions or documents as any Lender Party
through the Administrative Agent may reasonably request.

 

“Collateral Documents” means the Security Agreement, the Mortgages and any other
agreement entered into by a Loan Party that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.

 

“Commitment Date” has the meaning specified in Section 2.19(b).

 

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Compliance Certificate” means a certificate in substantially the form of
Exhibit J hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower.

 

“Conditional Approval Notice” has the meaning specified in Section 5.01(k).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent Request Date” has the meaning specified in Section 9.01(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Construction Budget” has the meaning specified in Section 5.02(f)(iii).

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the

 

9

--------------------------------------------------------------------------------



 

terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Covered Entity” has the meaning specified in Section 9.20(b).

 

“Covered Party” has the meaning specified in Section 9.20(a).

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities; provided, however, that if a Person’s  reimbursement
Obligations under a letter of credit are collateralized by cash, Cash
Equivalents or securities classified in Level 1 or Level 2 of the fair value
hierarchy under GAAP, such Obligations, to the extent so collateralized (in an
amount equal to the sum of the cash and the market value of any such Cash
Equivalents and securities at the date of determination, but not to exceed the
face amount of such letter of credit) shall be excluded for purposes of this
definition, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person (other than Preferred Interests that are issued by
any Loan Party or Subsidiary thereof and classified as either equity or minority
interests pursuant to GAAP) or any warrants, rights or options to acquire such
Equity Interests, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations (valued, in the case of any such Debt
as to which recourse for the payment thereof is expressly limited to the
property or assets on which such Lien is granted, at the lesser of (1) the
stated or determinable amount of the Debt that is so secured or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) and (2) the fair market
value of such property or assets); provided, however, that in the case of the
Borrower and its Subsidiaries, “Debt” shall also include, without duplication,
the JV Pro Rata Share of Debt for each Joint Venture.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Borrower and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Fixed Charge Coverage
Ratio”, in the case of any acquisition or disposition of any direct or indirect
interest in

 

10

--------------------------------------------------------------------------------



 

any Asset (including through the acquisition or disposition of Equity Interests)
by the Borrower or any of its Subsidiaries during the consecutive four fiscal
quarters of the Borrower most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, the term “Debt for Borrowed Money” (a) shall include,
in the case of an acquisition, any Debt for Borrowed Money directly relating to
such Asset existing immediately following such acquisition computed as if such
indebtedness also existed for the portion of such period that such Asset was not
owned by the Borrower or such Subsidiary, and (b) shall exclude, in the case of
a disposition, for such period any Debt for Borrowed Money to which such Asset
was subject to the extent such Debt for Borrowed Money was repaid or otherwise
terminated upon the disposition of such Asset.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Right” has the meaning specified in Section 9.20(b).

 

“Defaulting Lender” means at any time, subject to Section 2.17(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to the
Issuing Bank in respect of a Letter of Credit Advance, make a payment to any
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower, any Issuing
Bank or any Swing Line Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that in each case,
neither the reallocation of funding obligations provided for in
Section 2.17(b) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender.  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (iv) above will
be conclusive and binding absent demonstrable error, and such Lender will be
deemed to be a Defaulting Lender (subject to Section 2.17(f)) upon notification
of such determination by the Administrative Agent to the Borrower, each Issuing
Bank, each Swing Line Bank and the Lenders.

 

“Departing Lender” has the meaning specified in Section 2.18.

 

“Development Assets” means all Real Property acquired for development into
Healthcare Assets that, in accordance with GAAP, would be classified as
development property on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, executed by the Loan Parties.

 

11

--------------------------------------------------------------------------------



 

“Division” and “Divide” each refer to a division of a limited liability company
into two or more newly formed or existing limited liability companies pursuant a
plan of division or otherwise.

 

“Dollars” and the “$” each means lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, at any date of determination, the sum of the following items, in
each for the four consecutive fiscal quarters of the Borrower most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be:  (a) net income
(or loss) for such period determined for the Borrower and its Subsidiaries on a
consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in the determination of such net income (or loss)
for such period), without duplication:  (i) depreciation and amortization
expense, (ii) interest expense, (iii) income tax expense, (iv) extraordinary or
non-recurring gains and losses, (v) non-recurring cash items and the Borrower’s
expenses associated with the FVE-SNH Restructuring, (vi) rent and other expenses
required to be recorded in accordance with GAAP notwithstanding that such
amounts are not payable in cash under the terms of the FVE-SNH Restructuring and
(vii) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP, plus (b) with respect to each Joint Venture, the JV Pro Rata Share of
the net income (or loss) of such Joint Venture for such period determined on a
consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in the determination of such net income (or loss)
for such period):  (i) depreciation and amortization expense, (ii) interest
expense, (iii) income tax expense, (iv) extraordinary or non-recurring gains and
losses, and (v) transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP; provided, however, that for purposes of this
definition, (1) in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Borrower or any of its Subsidiaries during such four
fiscal quarter period, EBITDA will be adjusted (x) in the case of an
acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Borrower or one of its
Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Asset was not owned by the
Borrower or such Subsidiary, and (y) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; (2) for any date of
determination prior to the date as of which the Borrower’s financial statements
are, or are required to be, delivered to the Lender Parties pursuant to
Section 5.03(c) for the fiscal quarter ending on June 30, 2019 only (the
“2nd Quarter Reporting Date”), EBITDA shall be calculated based on the aggregate
EBITDA for the three calendar months ending April 30, 2019, annualized; (3) for
any date of determination after the 2nd Quarter Reporting Date but prior to the
date as of which the Borrower’s financial statements are, or are required to be,
delivered to the Lender Parties pursuant to Section 5.03(c) for the fiscal
quarter ending March 31, 2020, EBITDA shall be calculated based on the aggregate
EBITDA commencing on April 1, 2019 and ending on the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), annualized; and
(4) EBITDA shall not be an amount less than zero.

 

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

 

12

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

 

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility,
(i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender; or (iii) any
other Person (other than a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person) approved by the Administrative Agent, and, unless a Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is approved by the Administrative Agent and, unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that in no circumstances
shall any Loan Party, any Affiliate of a Loan Party, any natural person or any
Defaulting Lender qualify as an Eligible Assignee under this definition absent
the prior consent of all Lenders (other than Defaulting Lenders).

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health or safety from exposure to Hazardous Materials or to the
environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation relating to pollution or protection of the
environment, or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the

 

13

--------------------------------------------------------------------------------



 

purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; or (g)  the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the Screen Rate determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period, or, if for any reason the
Screen Rate is not available at such time, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or Converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s

 

14

--------------------------------------------------------------------------------



 

London Branch (or other Citibank branch or Affiliate) to major banks in the
London or other offshore interbank market for Dollars at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period; provided, however, that in no circumstance
shall the Eurodollar Rate be less than 0% per annum.  For purposes of
determining the Base Rate, the one-month Eurodollar Rate shall be calculated as
set forth in this paragraph utilizing the Screen Rate for a one-month period
determined as of approximately 11:00 A.M. (London time) on the applicable date
of determination (or on the previous Business Day if such date of determination
is not a Business Day).

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.18 or Section 9.01(b)) or (ii) such
Lender changes its lending office except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
Section 2.12(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

15

--------------------------------------------------------------------------------

 



 

“Existing Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Existing Borrowing Base Assets” means those Healthcare Assets identified on
Schedule II hereto as “Existing Borrowing Base Assets”.

 

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the Effective Date.

 

“Existing Facility Departing Lender” has the meaning specified in
Section 2.20(d).

 

“Existing Issuing Bank” means Citibank.

 

“Existing Letters of Credit” means the letters of credit listed on Schedule III
hereto.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Extension Fee” has the meaning specified in Section 2.08(d).

 

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

 

“Facility Assigned Rights and Obligations” has the meaning specified in
Section 2.20(a).

 

“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facility, which shall at all times be the least
of (i) the total Revolving Credit Commitments on such date, (ii) the Total
Borrowing Base Value, (iii) an amount that would result in a Borrowing Base Debt
Service Coverage Ratio equal to 1.50 to 1.00 and (iv) the aggregate amount of
title insurance under the then-existing Mortgage Policies with respect to the
then-existing Borrowing Base Assets.

 

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts then on deposit, if any, in the L/C Cash Collateral Account.

 

“Facility Purchasing Bank” has the meaning specified in Section 2.20(a).

 

“Facility Selling Bank” has the meaning specified in Section 2.20(a).

 

“False Claims Act” has the meaning specified in Section 4.01(y).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation or application thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, an analogous
rate determined by the Administrative Agent with reference to another
commercially available source or sources designated by the Administrative Agent;
provided, however, that in no circumstance shall the Federal Funds Rate be less
than 0% per annum.

 

16

--------------------------------------------------------------------------------



 

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent is a party, as the same may be
amended from time to time.

 

“FEMA” means the Federal Emergency Management Agency.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable on, all Debt for Borrowed Money plus (ii) principal amounts of
all Debt for Borrowed Money payable (excluding maturities) plus (iii) cash
dividends payable on any Preferred Interests, in each case, of or by the
Borrower and its Subsidiaries for the consecutive four fiscal quarters of the
Borrower most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be.

 

“Flood Compliance Event” means the occurrence of any of the following:  (a) a
Flood Redesignation with respect to any Borrowing Base Asset, (b) any extension
of the Termination Date pursuant to Section 2.16, (c) any Commitment Increase
pursuant to Section 2.19, and (d) the addition of any Flood Hazard Property as
Collateral pursuant to Section 5.01(k).

 

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.

 

“Flood Hazard Property” means any Borrowing Base Asset that on the relevant date
of determination includes a Building and, as shown on a Flood Hazard
Determination, such Building is located in a Special Flood Hazard Area.

 

“Flood Insurance” means (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of the Borrower.

 

“Flood Insurance Documents” means (a) evidence as to whether each Borrowing Base
Asset is a Flood Hazard Property pursuant to a Flood Hazard Determination, and
(b) if such Borrowing Base Asset is a Flood Hazard Property, (i) evidence as to
whether the community in which such Borrowing Base Asset is located is
participating in the National Flood Insurance Program, (ii) the applicable
Guarantor’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Borrowing Base Asset is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(iii) copies of the applicable Guarantor’s application for a Flood Insurance
policy plus proof of premium payment, a declaration page confirming that Flood
Insurance has been issued, or such other evidence of Flood Insurance, in an
amount equal to at least the amount required by the Flood Laws and naming the
Collateral Agent as sole loss payee and mortgagee on behalf of the Secured
Parties, and otherwise including terms satisfactory to the Collateral Agent.

 

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

 

17

--------------------------------------------------------------------------------



 

“Flood Redesignation” means the designation of any Borrowing Base Asset as a
Flood Hazard Property where such property was not a Flood Hazard Property
previous to such designation.

 

“Foreign Lender Party” has the meaning specified in Section 2.12(g)(ii).

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“FVE-SNH Restructuring” means those restructuring transactions described in the
Borrower’s Form 8-K dated as of April 4, 2019.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, contractor, intermediary, carrier, court, central bank or other
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Group Purchasing Organization” or “GPO” means any Subsidiary of the Borrower
that provides purchasing for the long-term care industry or other institutional
providers.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Healthcare Asset” means any facility (including, without limitation, each
skilled nursing facility, assisted living facility, memory care or independent
living facility) which provides independent living or any level of geriatric
care, nursing care, home care, medical care (including sub-acute care), assisted
living, rehabilitative services or assistance with activities of daily living,
whether or not licensed as a skilled-nursing facility, intermediate care
facility, assisted living facility, personal care facility, outpatient clinic or
hospital (including any long term acute care hospital), owned by the Borrower or
any of its Subsidiaries.

 

18

--------------------------------------------------------------------------------



 

“Healthcare Deliverables” means copies of the following, in each case provided
at such time as to permit the Lenders’ reasonable review with respect to any
Borrowing Base Asset or Proposed Borrowing Base Asset, and which content and/or
matters disclosed therein are reasonably acceptable to Lenders:  (a) all
investigations, surveys, subpoenas, proceedings or audit reports pertaining to
Healthcare Licenses, Healthcare Assets and Healthcare Services for the past year
and any related correspondence and responses thereto (not including any
materials protected by attorney-client privilege or constituting attorney-client
work product); and (b) settlement agreements, consent agreements, consent
orders, corporate integrity agreements or certification of compliance agreements
currently in effect and entered into with any Governmental Authority.

 

“Healthcare Licenses” means all certificates of need (or similar documents,
including but not limited to certificates of completion), certifications,
licenses, permits, accreditations, reimbursement approvals, regulatory
agreements, participation agreements or other material agreements, state
skilled-nursing facility or assisted-living facility licenses, and any other
license, permit, agreement, approval or requirement required by a Governmental
Authority for the establishment, construction, ownership, operation, use,
management of a Healthcare Asset or any part thereof or for the provision of
services by each Healthcare Service.

 

“Healthcare Requirements” means each Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree, procedure, plan, reimbursement requirement, provider manual, or judicial
or agency interpretation, policy or guidance pertaining to or concerned with: 
(a) the establishment, construction, ownership, operation, use, management or
occupancy of a Healthcare Asset or any part thereof as a skilled-nursing
facility, assisted-living facility or other facility or provider type; and
(b) the provision of services therein.

 

“Healthcare Service” means any service that may be paid for by Medicare,
Medicaid, Tricare, Veteran’s Administration, any other Federal or state
healthcare reimbursement program, or a managed care company, insurance company,
and/or any other third party payor arrangement, plan or program, including,
without limitation, nursing care, hospice, home health care, speech therapy,
occupational therapy, and physical therapy services, and that is furnished by
the Borrower or any of its Subsidiaries.

 

“Healthcare Staffing Company” means any Subsidiary of the Borrower that provides
staffing and/or recruitment services for healthcare providers, including,
without limitation, placement of nurses and physical, occupational and/or speech
therapists.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“HHS” has the meaning specified in Section 4.01(y)(viii).

 

“HIPAA” means the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996, Public Law 104-191, and
the regulations promulgated thereunder, and as amended by the Health Information
Technology for Economic and Clinical Health Act provisions of the American
Recovery and Reinvestment Act of 2009, Public Law 111-005, and the regulations
promulgated thereunder.

 

“ICC” has the meaning specified in Section 2.03(f).

 

“ICC Rule” has the meaning specified in Section 2.03(f).

 

“ICE LIBOR” has the meaning specified in the definition of “Screen Rate”.

 

“Increase Date” has the meaning specified in Section 2.19(a).

 

19

--------------------------------------------------------------------------------



 

“Increasing Lender” has the meaning specified in Section 2.19(b).

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” has the meaning specified in Section 9.12.

 

“Information Memorandum” means the information memorandum dated May 7, 2019 used
by the Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means the first to occur of the initial Borrowing
and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Banks” Citibank and Royal Bank of Canada.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be seven
days, one, two, three or six months (or twelve months if available from all
Lenders), as the Borrower may, upon notice received by the Administrative Agent
not later than 12:00 Noon (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period with respect to any Eurodollar Rate Advance that ends after the
Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day; provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

Notwithstanding anything to the contrary in this Agreement, each Rollover
Interest Period for the applicable Rollover Borrowing shall end on the date
specified on Schedule IV hereto and no Lender shall have a claim pursuant to
Section 9.04(c) as a result of any such Rollover Interest Period being shorter
than 30 days.

 

20

--------------------------------------------------------------------------------



 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:

 

(a)                                 the applicable Published Screen Rate for the
longest period (for which that Published Screen Rate is available) which is less
than the relevant Interest Period; and

 

(b)                                 the applicable Published Screen Rate for the
shortest period (for which that Published Screen Rate is available) which
exceeds the relevant Interest Period.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Debt or the assets comprising a division
or business unit or a substantial part or all of the business of any Person, any
capital contribution to any Person or any other direct or indirect investment in
any Person, including, without limitation, any acquisition by way of a merger or
consolidation and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (i) or (j) of the definition of “Debt” in
respect of any Person, and (b) the purchase or other acquisition of any
Healthcare Asset or other real property.

 

“ISP” has the meaning specified in Section 2.03(f).

 

“Issuing Bank” means the Existing Issuing Bank, the Initial Issuing Banks and
any other Lender approved as an Issuing Bank by the Administrative Agent and the
Borrower and any Eligible Assignee to which a Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 so long as each such Lender
or each such Eligible Assignee expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register) for so long as such Existing Issuing
Bank, Initial Issuing Bank, Lender or Eligible Assignee, as the case may be,
shall have a Letter of Credit Commitment.

 

“Joint Venture” means any joint venture or other entity (a) in which the
Borrower or any of its Subsidiaries holds any Equity Interest, (b) that is not a
Subsidiary of the Borrower or any of its Subsidiaries and (c) the accounts of
which would not appear on the Consolidated financial statements of the Borrower.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total gross
book value of all Equity Interests in such Joint Venture held by the Borrower
and any of its Subsidiaries by (b) the total gross book value of all outstanding
Equity Interests in such Joint Venture at such time.

 

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.

 

“L/C Participant” has the meaning specified in Section 2.03(c)(i).

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

 

“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (a) the Lender or its Parent Company is insolvent,
or is generally unable to pay

 

21

--------------------------------------------------------------------------------



 

its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (c) such Lender or its
Parent Company has become the subject of a Bail-In Action.  Notwithstanding the
above, a Lender Insolvency Event shall not occur solely by virtue of the
ownership or acquisition of any Equity Interest in the applicable Lender or any
direct or indirect Parent Company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Lender Party” means any Lender, any Swing Line Bank or any Issuing Bank.

 

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.19 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time as set forth in Schedule I hereto, and (b) $10,000,000, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(b).

 

22

--------------------------------------------------------------------------------



 

“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Debt minus Unrestricted Cash, in each case as at the end of the most recently
ended fiscal quarter of the Borrower for which financial statements are required
to be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be, to (b) EBITDA.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement (including the schedules and exhibits
hereto), (b) the Notes, (c) the Fee Letter, (d) each Letter of Credit Agreement,
(e) each Guaranty Supplement, (f) the Collateral Documents and (g) each other
agreement or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement, in each case, as
amended.

 

“Loan Parties” means the Borrower and the Guarantors (each, a “Loan Party”).

 

“Management Affiliated Stockholders” means ABP Trust, a Maryland statutory trust
(“ABP Trust”) and any of ABP Trust’s Affiliates, The RMR Group LLC, a Maryland
limited liability company (“RMR LLC”) and any entity to which RMR LLC provides
management services, and any of their respective officers, directors or trustees
and any current or former employees of the Borrower or RMR LLC.

 

“Management Agreements” means (a) the Management Agreements set forth on
Part III of Schedule 4.01(q) to the Disclosure Letter (as supplemented from time
to time in accordance with the provisions hereof), and (b) any Management
Agreement in respect of a Borrowing Base Asset entered into after the Closing
Date in compliance with Section 5.01(p).

 

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the greater of (i) an amount equal to 5.0% of the total revenues
generated from the operation of such Asset for such fiscal period and (ii) all
actual management fees payable in respect of such Asset during such fiscal
period.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or
any Lender Party under any Loan Document, (c) the ability of any Loan Party to
perform its Obligations under any Loan Document to which it is or is to be a
party or (d) the value, use, operation or ability to sell or refinance any
Borrowing Base Asset.  For the avoidance of doubt, the transactions relating to
non-Borrowing Base Assets contemplated in connection with the FVE-SNH
Restructuring (individually and on an aggregate basis) shall not result in a
Material Adverse Effect.

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole.  Without limitation of the foregoing, the
Management Agreements shall be deemed to comprise Material Contracts hereunder.

 

23

--------------------------------------------------------------------------------



 

“Material Debt” means (a) any Non-Recourse Debt of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount (or, in the
case of any Hedge Agreement, an Agreement Value) of $20,000,000 or more or
(b) any Recourse Debt of any Loan Party or any Subsidiary of a Loan Party that
is outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of $10,000,000 or more, in each case (i) whether or not the
primary obligation of the applicable obligor, (ii) whether the subject of one or
more separate debt instruments or agreements, and (iii) exclusive of Debt
outstanding under this Agreement.  For the avoidance of doubt, Material Debt may
include Refinancing Debt to the extent comprising Material Debt as defined
herein.

 

“Maximum Rate” means the maximum non-usurious interest rate under applicable
law.

 

“Medicaid” means collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, policies,
procedures, orders, guidelines or requirements pertaining to such program
including:  (a) all Federal statutes (whether set forth in Title XIX of the
Social Security Act or elsewhere) affecting such program; (b) all state
statutes, regulations and plans for medical assistance enacted in connection
with such program and Federal rules and regulations promulgated in connection
with such program; and (c) all applicable provisions of all rules, regulations,
manuals, policies, procedures, orders and administrative, reimbursement,
guidelines and requirements of all Governmental Authorities promulgated in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Medicare” means collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, policies, procedures, orders, guidelines or requirements pertaining to
such program including:  (a) all Federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, policies,
procedures, orders and administrative, reimbursement, guidelines and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 3.01(a)(iii)(B).

 

“Mortgage Receivable” means a promissory note secured by a mortgage of which the
Borrower or a Subsidiary thereof is the holder and retains the rights of
collection of all payments thereunder.

 

“Mortgages” has the meaning specified in Section 3.01(a)(iii).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have

 

24

--------------------------------------------------------------------------------



 

liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person.

 

“Net Operating Income” means, with respect to any Borrowing Base Asset, (a) the
total rental and other revenue from the operation of such Borrowing Base Asset
for such period (“Operating Revenue”), minus (b) all expenses and other proper
charges incurred in connection with the operation and maintenance of such
Borrowing Base Asset for such period, including, without limitation, management
fees, repairs, real estate and chattel taxes and bad debt expenses, but before
payment or provision for debt service charges, income taxes and depreciation,
amortization and other non-cash expenses (“Operating Expenses”), all as
determined in accordance with GAAP and in each case for consecutive four fiscal
quarters of the Borrower most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

 

“New Borrowing Base Assets” means those Healthcare Assets identified on Schedule
II hereto as “New Borrowing Base Assets”.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Borrower or any Subsidiary of the
Borrower for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental claims, damage to properties, non-payment of taxes or
other liens despite the existence of sufficient cash flow, interference with the
enforcement of loan documents upon maturity or acceleration, voluntary or
involuntary bankruptcy filings, violation of loan document prohibitions against
transfer of properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

25

--------------------------------------------------------------------------------



 

“Notice of Renewal” has the meaning specified in Section 2.01(b).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f). 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party; provided,
however, that in no event shall the Obligations of the Loan Parties under the
Loan Documents include any Excluded Swap Obligations.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in Section 4.01(z).

 

“OIG” has the meaning specified in Section 4.01(y)(viii).

 

“Operating Expenses” has the meaning specified in the definition of Net
Operating Income.

 

“Operating Revenue” has the meaning specified in the definition of Net Operating
Income.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary, property,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement, recordation,
filing or registration of, from the receipt or perfection of a security interest
under, or otherwise with respect to, any Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an  assignment (other
than an assignment made pursuant to Section 2.18 or Section 9.01(b)).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning specified in Section 9.07(g).

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

26

--------------------------------------------------------------------------------



 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
not yet due and payable or, if due and payable, not yet delinquent, or subject
to a Good Faith Contest; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are
either not overdue for a period of more than 30 days or are subject to a Good
Faith Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; (e) Tenancy Leases; (f) Permitted Encumbrances (as defined in each of
the Mortgages); and (g) deposits to secure trade contracts (other than for
debt), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business.

 

“Person” means an individual, partnership, corporation (including a business
trust or statutory trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post Petition Interest” has the meaning specified in Section 7.07(b).

 

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender/Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent, the Borrower, any
Issuing Bank or any Swing Line Bank in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other similar agreement, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), or (iii) any
Lender that has, or whose Parent Company has been downgraded after the Closing
Date to a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency.  Any determination by the Administrative Agent that a
Lender is a Potential Defaulting Lender under any of clauses (i) through
(iii) above will be conclusive and binding absent demonstrable error, and such
Lender will be deemed a Potential Defaulting Lender (subject to Section 2.17(f))
upon notification of such determination by the Administrative Agent to the
Borrower, the Issuing Banks, the Swing Line Banks and the Lenders.

 

“Published Screen Rate” has the meaning specified in the definition of “Screen
Rate”.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Private Pay” means any payment, reimbursement or refund in connection with
healthcare services, products or supplies that does not derive or is unavailable
from Medicare,

 

27

--------------------------------------------------------------------------------



 

Medicaid, Tricare, Veteran’s Administration or any other healthcare
reimbursement program administered by a Governmental Authority.

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

“Proposed Increased Commitment” has the meaning specified in Section 2.19(b).

 

“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination).

 

“Pro Rata Swing Line Share” means, with respect to each Swing Line Bank, the
ratio of such Swing Line Bank’s Swing Line Commitment to the total Swing Line
Commitments of all of the Swing Line Banks.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchasing Lender” has the meaning specified in Section 2.19(e).

 

“QFC” has the meaning specified in Section 9.20(b).

 

“QFC Credit Support” has the meaning specified in Section 9.20(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Qualifying Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the date the related Healthcare Asset becomes a Borrowing
Base Asset; (b) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of a leasehold estate demised
pursuant to a ground lease.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property

 

28

--------------------------------------------------------------------------------



 

within the scope of the definition of Mortgaged Property (as defined in the
Form of Mortgage attached hereto as Exhibit G) in which such Person has an
interest now or hereafter located on or used in connection with such land and
improvements, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender Party.

 

“Recourse Debt” means Debt for which the Borrower or any of its Subsidiaries has
personal or recourse liability in whole or in part, exclusive of any such Debt
for which such personal or recourse liability is limited to obligations under
Customary Carve-Out Agreements, and provided that no claim shall have been made
under such Customary Carve-Out Agreements.

 

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced plus the amount of any applicable premium and expenses, and (c) the
other material terms, taken as a whole, of any such Debt are no less favorable
in any material respect to the Loan Parties or the Lender Parties than the terms
governing the Debt being extended, refunded or refinanced.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Replacement Guarantor” has the meaning specified in Section 5.01(u).

 

“Replacement Lender” has the meaning specified in Section 2.18.

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time.  For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

 

29

--------------------------------------------------------------------------------



 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“RMR LLC” has the meaning specified in the definition of Management Affiliated
Stockholders.

 

“Rollover Borrowing” means the Advances (as defined in the Existing Agreement)
described on Schedule IV hereto.

 

“Rollover Interest Period” means the Interest Period set forth with respect to
each Rollover Borrowing on Schedule IV hereto.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of any Real
Property that has been sold or transferred or is to be sold or transferred by
the Borrower or such Subsidiary, as the case may be, to such Person.

 

“Sanctions” has the meaning specified in Section 4.01(z).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Scheduled Proceedings” has the meaning specified in Section 3.01(e).

 

“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters (the “Published Screen Rate”); provided, however, that if the Published
Screen Rate is not available for a period corresponding to the relevant Interest
Period but is available for other periods, then “Screen Rate” shall mean the
Interpolated Rate; provided further that in no circumstances shall the Screen
Rate be less than 0% per annum.

 

“Secured Obligations” means, collectively, the “Secured Obligations” as defined
in the Security Agreement and the “Obligations” as defined in the Mortgages, in
each case exclusive of all Excluded Swap Obligations.

 

“Secured Parties” means the Agents and the Lender Parties.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Selling Lender” has the meaning specified in Section 2.19(e).

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“SNH” means Senior Housing Properties Trust, a Maryland real estate investment
trust.

 

30

--------------------------------------------------------------------------------



 

“Social Security Act” means 42 U.S.C. §301 et seq., as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

“Stark Law” has the meaning specified in Section 4.01(y).

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Successor Rate Conforming Changes” means, with respect to any proposed
successor benchmark rate pursuant to clause (ii) of Section 2.07(d), any
conforming changes to (a) the definitions of Base Rate, Eurodollar Rate, Screen
Rate and Interest Period and any defined terms therein, (b) timing and frequency
of determining rates and making payments of interest and (c) other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to (i) reflect the adoption of such successor benchmark
rate and (ii) permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such successor benchmark rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with the Borrower).

 

“Supplemental Collateral Agent” has the meaning specified in Section 8.01(b).

 

“Supported QFC” has the meaning specified in Section 9.20(a).

 

31

--------------------------------------------------------------------------------



 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after the Closing Date.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Advance” means an advance made by (a) a Swing Line Bank pursuant to
Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

 

“Swing Line Banks” means Citibank and Royal Bank of Canada, in their respective
capacities as Lenders of Swing Line Advances, and their respective successors
and permitted assigns in such capacity.

 

“Swing Line Borrowing” means a borrowing consisting of Swing Line Advances made
by the Swing Line Banks pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Commitment” means, with respect to any Swing Line Bank at any time,
the amount set forth opposite such Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if such Swing Line Bank has
entered into one or more Assignment and Acceptances, set forth for such Swing
Line Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Swing Line Bank’s “Swing Line Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swing Line Advances.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of any
Healthcare Asset or other Real Property encumbered thereby for its intended
purpose (excluding any lease entered into in connection with a Sale and
Leaseback Transaction).

 

“Termination Date” means the earlier of (a) the second anniversary of the
Closing Date, subject to the extension thereof pursuant to Section 2.16 and
(b) the date of termination in whole of the Revolving Credit Commitments, the
Swing Line Commitments and the Letter of Credit Commitments pursuant to
Section 2.05 or 6.01.

 

“Test Date” means (a) the last day of each fiscal quarter of the Borrower for
which financial statements are required to be delivered pursuant to
Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or the
issuance or renewal of any Letter of Credit, (c) the date of the addition of any
Proposed Borrowing Base Asset to the Collateral pursuant to Section 5.01(k),
(d) the effective date of any merger permitted under Section 5.02(d), (e) the
effective date of any Transfer permitted under Section 5.02(e)(iii), (f) with
respect to an extension of the Termination Date pursuant to Section 2.16, the
date of delivery of financial statements of the Borrower thereunder, and (g) the
date on which any new Material Debt is incurred.

 

“Total Asset Value” means, at any date of determination, the consolidated book
value of the assets of the Borrower and its Subsidiaries, determined in
accordance with GAAP.

 

32

--------------------------------------------------------------------------------



 

“Total Borrowing Base Value” means an amount equal to the sum of the Borrowing
Base Values of all Borrowing Base Assets; provided, however, that the following
asset concentration restrictions shall apply to the calculation of Total
Borrowing Base Value:  (i) the number of Borrowing Base Assets shall not be less
than 5 at any time or the Total Borrowing Base Value shall be deemed to be zero
($0.00), (ii) the aggregate Asset Values of all Borrowing Base Assets shall not
be less than $100,000,000 at any time or the Total Borrowing Base Value shall be
deemed to be zero ($0.00), (iii) the Adjusted Net Operating Income of any
individual Borrowing Base Asset shall not account for more than 25% of the
aggregate Adjusted Net Operating Income of all Borrowing Base Assets at any time
(provided, that to the extent such percentage is exceeded, the Borrowing Base
Value of such Asset for the purposes of the calculation of the Total Borrowing
Base Value shall be reduced by multiplying the Borrowing Base Value of such
Asset by a fraction, (A) the numerator of which is 25% and (B) the denominator
of which is the percentage obtained by dividing the Adjusted Net Operating
Income of such Asset by the Adjusted Net Operating Income of all Borrowing Base
Assets), and (iv) the aggregate Operating Revenue of the Borrowing Base Assets
attributable to Private Pay shall not account for less than 75% of the aggregate
Operating Revenue of all Borrowing Base Assets (provided, that to the extent
such percentage is not met, the Total Borrowing Base Value shall be reduced by
multiplying the Total Borrowing Base Value by a fraction, (A) the numerator of
which is the percentage obtained by dividing the aggregate Operating Revenue of
the Borrowing Base Assets attributable to Private Pay by the aggregate Operating
Revenue of all Borrowing Base Assets and (B) the denominator of which is 75%).

 

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Borrower and its Subsidiaries as at the end of the most recently ended fiscal
quarter of the Borrower for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“Transfer Healthcare Assets” means all Healthcare Assets and Healthcare Licenses
associated with (i) Riverwalk Commons located at 7235 Riverwalk Way N.,
Noblesville, IN 46062 and (ii) Rosewalk Commons located at 250 Shenandoah Drive,
Lafayette, IN 47905.

 

“Tricare” means the health care program administered by the Department of
Defense that provides health care benefits to members of the military, military
retirees, certain members of the military reserve, and their dependents.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCP” has the meaning specified in Section 2.03(f).

 

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or

 

33

--------------------------------------------------------------------------------



 

based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Borrower and its Subsidiaries that are not subject to
any Lien (excluding statutory liens in favor of any depositary bank where such
cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Borrower and its Subsidiaries
as escrows, deposits or security for contractual obligations, minus
(c) insurance and condemnation proceeds received by Borrower to be reinvested
under Section 5.01(s).

 

“Unsecured Debt” means Debt for Borrowed Money not secured in any manner by any
Lien.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to
Section 2.03(c) and outstanding at such time and (C) the aggregate principal
amount of all Swing Line Advances made by the Swing Line Banks pursuant to
Section 2.01(c) and outstanding at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.20.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(g)(ii)(C).

 

“Veteran’s Administration” means, collectively, the healthcare programs
administered by the U.S. Department of Veteran’s Affairs, Veteran’s Health
Administration and established by Title 38 Chapter 17 of the United States Code
and any statutes succeeding thereto.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Withholding Agent” means (a) any Loan Party or (b) the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

34

--------------------------------------------------------------------------------



 

SECTION 1.02              Computation of Time Periods; Other Definitional
Provisions.  In this Agreement and the other Loan Documents in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.  References in the Loan Documents to any agreement or contract
“as amended” shall mean and be a reference to such agreement or contract as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

 

SECTION 1.03              Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(g) (“GAAP”); provided
that if at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and the Borrower or the Required
Lenders shall so request, the Administrative Agent and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and the Borrower); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and the Borrower shall provide to the Administrative
Agent and the Lenders within five days after delivery of each certificate or
financial report required hereunder that is affected thereby a written statement
of a Responsible Officer of the Borrower setting forth in reasonable detail the
differences (including any differences that would affect any calculations
relating to the financial covenants as set forth in Section 5.04) that would
have resulted if such financial statements had been prepared without giving
effect to such change.  For the avoidance of doubt, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Borrower’s financial statements for the year ended December 31, 2018 for all
purposes of this Agreement notwithstanding any change in GAAP relating thereto,
unless an amendment hereto addressing such changes shall have been entered into
in accordance with the requirements of Section 9.01.

 

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01              The Advances and the Letters of Credit.  (a)  The
Revolving Credit Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an amount for each
such Advance not to exceed such Lender’s Unused Revolving Credit Commitment at
such time.  Each Borrowing shall be in an aggregate amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof and shall consist of Revolving
Credit Advances made simultaneously by the Lenders ratably according to their
Revolving Credit Commitments.  Within the limits of each Lender’s Unused
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

 

(b)                                 Letters of Credit.  Each Issuing Bank
severally agrees, on the terms and conditions hereinafter set forth, to issue
(or cause its Affiliate that is a commercial bank to issue on its behalf)
letters of credit denominated in U.S. Dollars (such letters of credit, together
with the Existing Letters of Credit, the “Letters of Credit”), for the account
of the Borrower from time to time on any Business Day during the period from the
date hereof until 60 days before the Termination Date in an aggregate Available
Amount (i) for all Letters of Credit not to exceed at any time the Letter of
Credit Facility at such time, (ii) for all Letters of Credit issued by such
Issuing Bank not to exceed such Issuing Bank’s Letter of Credit Commitment at
such time, and (iii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Lenders at such time.  No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the Termination Date and (A) in the
case of a Standby Letter of Credit one year after the date of issuance

 

35

--------------------------------------------------------------------------------



 

thereof, but may by its terms be renewable annually upon notice (a “Notice of
Renewal”) given to the Issuing Bank that issued such Standby Letter of Credit
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days
prior to the date of the proposed renewal of such Standby Letter of Credit and
upon fulfillment of the applicable conditions set forth in Article III unless
such Issuing Bank has notified the Borrower (with a copy to the Administrative
Agent) on or prior to the date for notice of termination set forth in such
Letter of Credit but in any event at least 30 Business Days prior to the date of
automatic renewal of its election not to renew such Standby Letter of Credit (a
“Notice of Termination”) and (B) in the case of a Trade Letter of Credit, 60
days after the date of issuance thereof; provided, however, that the terms of
each Standby Letter of Credit that is automatically renewable annually shall
(x) require the Issuing Bank that issued such Standby Letter of Credit to give
the beneficiary named in such Standby Letter of Credit notice of any Notice of
Termination, (y) permit such beneficiary, upon receipt of such notice, to draw
under such Standby Letter of Credit prior to the date such Standby Letter of
Credit otherwise would have been automatically renewed and (z) not permit the
expiration date (after giving effect to any renewal) of such Standby Letter of
Credit in any event to be extended to a date later than the Termination Date. 
If either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Standby Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that even in the absence of receipt of a Notice of Renewal the relevant Issuing
Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement.  Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).

 

(c)                                  Swing Line Advances.  The Borrower may
request the Swing Line Banks make, and the Swing Line Banks agree to make, on
the terms and conditions hereinafter set forth and on a pro rata basis, Swing
Line Advances to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date (i) in an aggregate
amount not to exceed at any time outstanding the lesser of (x) $25,000,000 and
(y) the aggregate Swing Line Commitments set forth on Schedule I hereto (the
“Swing Line Facility”), and (ii) in an amount for each such Swing Line Borrowing
not to exceed the aggregate of the Unused Revolving Credit Commitments of the
Lenders at such time. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $250,000 or an integral multiple of
$250,000 in excess thereof and shall be made as a Base Rate Advance. Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrower may borrow under this Section 2.01(c), repay pursuant
to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).

 

SECTION 2.02              Making the Advances.  (a)  Except as otherwise
provided in Section 2.03, each Borrowing (other than a Swing Line Borrowing)
shall be made on notice, given not later than 12:00 Noon (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances, or not later than 1:00
P.M. (New York City time) on the date one Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telex or telecopier.  Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance.  Each
Lender shall, before 12:00 Noon (New York City

 

36

--------------------------------------------------------------------------------



 

time) on the date of such Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Base Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders.  After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by any Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Lender and outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to such
Swing Line Bank or such Issuing Bank, as the case may be, and such other Lenders
for repayment of such Swing Line Advances and Letter of Credit Advances.

 

(b)                                 Each Swing Line Borrowing shall be made on
notice, given not later than 12:00 Noon (New York City time) on the date of the
proposed Swing Line Borrowing, by the Borrower to each of the Swing Line Banks
and the Administrative Agent.  Each such notice of a Swing Line Borrowing (a
“Notice of Swing Line Borrowing”) shall be by telephone, confirmed immediately
in writing or by telecopier or e-mail, in each case specifying therein the
requested (i) date of such Borrowing, (ii) amount of such Borrowing and
(iii) maturity of such Borrowing (which maturity shall be no later than the
earlier of (A) the seventh day after the requested date of such Borrowing and
(B) the Termination Date).  Each Swing Line Bank shall, before 1:00 P.M. (New
York City time) on the date of such Swing Line Borrowing, make its Pro Rata
Swing Line Share of the requested Swing Line Borrowing available to the
Administrative Agent at the Administrative Agent’s Account, in same day funds. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account.  Upon written demand by a Swing Line Bank, with a copy of such demand
to the Administrative Agent, each other Lender shall purchase from such Swing
Line Bank, and such Swing Line Bank shall sell and assign to each such other
Lender, such other Lender’s Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
applicable Swing Line Bank, by deposit to the Administrative Agent’s Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender.  The Borrower
hereby agrees to each such sale and assignment.  Each Lender agrees to purchase
its Pro Rata Share of an outstanding Swing Line Advance on (i) the Business Day
on which demand therefor is made by a Swing Line Bank, provided that notice of
such demand is given not later than 12:00 Noon (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  Upon any such assignment by a
Swing Line Bank to any other Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, the Loan Documents or any Loan Party. 
If and to the extent that any Lender shall not have so made the amount of such
Swing Line Advance available to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the applicable Swing
Line Bank until the date such amount is paid to the Administrative Agent, at the
Federal Funds Rate.  If such Lender shall pay to the Administrative Agent such
amount for the account of any Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by such Swing Line
Bank shall be reduced by such amount on such Business Day.

 

37

--------------------------------------------------------------------------------



 

(c)                                  Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select Eurodollar Rate
Advances for the initial Borrowing hereunder or for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than five
separate Interest Periods in effect hereunder at any time.

 

(d)                                 Each Notice of Borrowing and Notice of Swing
Line Borrowing shall be irrevocable and binding on the Borrower.  In the case of
any Borrowing that the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(e)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to (x) the date of any Borrowing consisting
of Eurodollar Rate Advances or (y) 12:00 Noon (New York City time) on the date
of any Borrowing consisting of Base Rate Advances that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

(f)                                   The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03              Issuance of and Drawings and Reimbursement Under
Letters of Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be
issued upon notice, given not later than 12:00 Noon (New York City time) on the
fifth Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telecopier or
e-mail or by means of the Approved Electronic Platform.  The Borrower shall use
commercially reasonable efforts, to the extent practicable, to cause the Letters
of Credit to be issued by the Issuing Banks on a proportionate basis in
accordance with their respective proportionate shares of the Letter of Credit
Commitments, it being understood that the Borrower will be required to deliver a
Notice of Issuance only to a single Issuing Bank and that Royal Bank of Canada
shall not be obligated to issue Trade Letters of Credit hereunder.  Each such
notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telephone, confirmed immediately in writing, telecopier or e-mail, in each case
specifying therein the requested (i) date of such issuance (which shall be a
Business Day), (ii) Available Amount of such Letter of Credit, (iii) expiration
date of such Letter of Credit, (iv) name and address of the beneficiary of such
Letter of Credit and (v) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such

 

38

--------------------------------------------------------------------------------



 

Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If (y) the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion and (z) it has not received notice of objection to such
issuance from the Required Lenders, such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 9.02 or as
otherwise agreed with the Borrower in connection with such issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b)                                 Letter of Credit Reports.  Each Issuing Bank
shall furnish (i) to the Administrative Agent on the first Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit issued by such Issuing Bank and
(ii) to the Administrative Agent and each Lender on the first Business Day of
each calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

 

(c)                                  Letter of Credit Participations; Drawing
and Reimbursement.

 

(i)                                     Immediately upon the issuance by the
Issuing Bank of any Letter of Credit, the Issuing Bank shall be deemed, and with
respect to the Existing Letters of Credit, the Existing Issuing Bank shall be
deemed upon the date hereof, and with respect to the Existing Letters of Credit,
the Existing Issuing Bank shall be deemed upon the date hereof, to have sold and
transferred to each Lender, and each Lender (in its capacity under this
Section 2.03(c), an “L/C Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit, to the extent of such L/C Participant’s Pro Rata Share of the Available
Amount of such Letter of Credit, each drawing or payment made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.  Upon any change in the
Revolving Credit Commitments or the Lenders’ respective Pro Rata Shares pursuant
to Section 9.07, it is hereby agreed that, with respect to all outstanding
Letters of Credit and unpaid drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 2.03(c) to
reflect the new Pro Rata Shares of the assignor and assignee Lenders, as the
case may be.

 

(ii)                                  In determining whether to pay under any
Letter of Credit, the Issuing Bank shall not have any obligation with respect to
the other Revolving Credit Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and that they appear to substantially comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by the Issuing Bank under or in connection with any Letter of Credit issued by
it shall not create for the Issuing Bank any resulting liability to the
Borrower, any other Loan Party, any Revolving Credit Lender or any other Person
unless such action is taken or omitted to be taken with gross negligence or
willful misconduct on the part of the Issuing Bank (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

 

(iii)                               The payment by any Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft.  In the event that
the Issuing Bank makes any payment under any Letter of Credit issued by it and
the Borrower shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.04(c), the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each L/C Participant of such
failure, and each L/C Participant shall promptly and

 

39

--------------------------------------------------------------------------------



 

unconditionally pay to the Administrative Agent for the account of the Issuing
Bank the amount of such L/C Participant’s Pro Rata Share of such unreimbursed
payment in U.S. dollars and in same day funds.  Upon such notification by the
Administrative Agent to any L/C Participant required to fund a payment under a
Letter of Credit, such L/C Participant shall make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  If such Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.  If and to the extent that any Lender shall not have so made the
amount of such Letter of Credit Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
such Issuing Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable.

 

(iv)                              Whenever the Issuing Bank receives a payment
of a reimbursement obligation as to which it has received any payments from the
L/C Participants pursuant to clause (iii) above, the Issuing Bank shall pay to
the Administrative Agent for the account of each such L/C Participant that has
paid its Pro Rata Share thereof, in same day funds, an amount equal to such L/C
Participant’s share (based upon the proportionate aggregate amount originally
funded by such L/C Participant to the aggregate amount funded by all L/C
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 

(d)                                 Failure to Make Letter of Credit Advances. 
The failure of any Lender to make the Letter of Credit Advance to be made by it
on the date specified in Section 2.03(c) shall not relieve any other Lender of
its obligation hereunder to make its Letter of Credit Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

 

(e)                                  Independence.  The Borrower acknowledges
that the rights and obligations of the Issuing Bank under each Letter of Credit
are independent of the existence, performance or nonperformance of any contract
or arrangement underlying such Letter of Credit, including contracts or
arrangements between the Issuing Bank and the Borrower and between the Borrower
and the beneficiary of such Letter of Credit.

 

(f)                                   Governing Rules.  The Borrower agrees that
each Letter of Credit shall be governed by the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (2007 Revision) or, at the Issuing Bank’s option, such later revision
thereof in effect at the time of issuance of such Letter of Credit (as so chosen
for such Letter of Credit, the “UCP”) or the International Standby Practices
1998, ICC Publication No. 590 or, at the Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of such Letter of Credit (as
so chosen for the Letter of Credit, the “ISP”, and each of the UCP and the ISP,
an “ICC Rule”).  The UCP and the ISP (or such later revision of either) shall
serve, in the absence of proof to the contrary, as evidence of general banking
usage with respect to the subject matter thereof.

 

(g)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary

 

40

--------------------------------------------------------------------------------



 

of the Borrower, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

SECTION 2.04              Repayment of Advances.  (a)  Revolving Credit
Advances.  The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate outstanding
principal amount of the Revolving Credit Advances then outstanding.

 

(b)                                 Swing Line Advances.  The Borrower shall
repay to the Administrative Agent for the account of (i) each Swing Line Bank
and (ii) each other Lender that has made a Swing Line Advance by purchase from a
Swing Line Bank pursuant to Section 2.02(b), the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Swing Line
Borrowing) and the Termination Date.

 

(c)                                  Letter of Credit Advances.  (A)  The
Borrower shall repay to the Administrative Agent for the account of each Issuing
Bank and each other Lender that has made a Letter of Credit Advance on the same
day on which such Advance was made the outstanding principal amount of each
Letter of Credit Advance made by each of them.

 

(ii)                                  The Obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit (and the obligations of each Lender to
reimburse the Issuing Bank with respect thereto) shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances:

 

(A)                               any lack of validity or enforceability of any
Loan Document, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(B)                               any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(C)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(D)                               any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(E)                                payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit;

 

(F)                                 any exchange, release or non-perfection of
any Collateral or other collateral, or any release or amendment or waiver of or
consent to departure from the Guaranties or any other guarantee, for all or any
of the Obligations of the Borrower in respect of the L/C Related Documents; or

 

41

--------------------------------------------------------------------------------



 

(G)                               any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or any other Loan Party.

 

SECTION 2.05              Termination or Reduction of the Commitments.  (a) 
Optional.  The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Facility, the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $1,000,000 (or, in the case of
the Swing Line Facility, $250,000) or an integral multiple of $250,000 in excess
thereof and (ii) shall be made ratably among the Lenders in accordance with
their Commitments with respect to such Facility.

 

(b)                                 Mandatory.

 

(i)                                     The Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Facility exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.

 

(ii)                                  The Swing Line Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Swing Line Facility exceeds the Revolving Credit Facility after giving effect to
such reduction of the Revolving Credit Facility.

 

SECTION 2.06              Prepayments.  (a)  Optional.  The Borrower may, upon
same day notice in the case of Base Rate Advances and two Business Days’ notice
in the case of Eurodollar Rate Advances, in each case to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $1,000,000 or an integral multiple of $250,000 in excess thereof or,
if less, the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).

 

(b)                                 Mandatory.

 

(i)                                     The Borrower shall, if applicable, on
each Business Day, prepay an aggregate principal amount of the Revolving Credit
Advances comprising part of the same Borrowings, the Swing Line Advances and the
Letter of Credit Advances to cause (A) the Facility Exposure not to exceed the
Revolving Credit Facility on such Business Day, and (B) the Facility Exposure
not to exceed the Total Borrowing Base Value as set forth in
Section 5.04(b)(i) on such Business Day.  If all Advances have been prepaid and
are not sufficient to cause Borrower to comply with each of (A), and (B), the
Borrower shall make a deposit in the L/C Cash Collateral Account in an amount
sufficient to do the same.

 

(ii)                                  The Borrower shall, on each Business Day,
pay to the Administrative Agent for deposit in the L/C Cash Collateral Account
an amount sufficient to cause the aggregate amount on deposit in the L/C Cash
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Facility
on such Business Day.  To the extent the funds on deposit in the L/C Cash
Collateral Account shall at any time exceed the total amount required to be
deposited therein pursuant to the terms of

 

42

--------------------------------------------------------------------------------



 

this Agreement, the Administrative Agent shall, promptly upon request by the
Borrower and provided that no Default or Event of Default shall then have
occurred or be continuing or would result therefrom, return such excess amount
to the Borrower.

 

(iii)                               Prepayments of the Revolving Credit Facility
made pursuant to clauses (i) and (ii) above shall be first applied to prepay
Letter of Credit Advances then outstanding until such Advances are paid in full,
second applied to prepay Swing Line Advances then outstanding until such
Advances are paid in full, third applied to prepay Revolving Credit Advances
then outstanding comprising part of the same Borrowings until such Advances are
paid in full and fourth deposited in the L/C Cash Collateral Account to Cash
Collateralize 100% of the Available Amount of the Letters of Credit then
outstanding.  Upon the drawing of any Letter of Credit for which funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the relevant Issuing Bank or Lenders, as applicable.

 

(iv)                              All prepayments under this subsection
(b) shall be made together with accrued interest to the date of such prepayment
on the principal amount prepaid.

 

SECTION 2.07              Interest.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin in respect of Base Rate Advances in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, subject to clause
(d)(ii) below, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (A) the Eurodollar Rate for such Interest Period
for such Advance plus (B) the Applicable Margin in respect of Eurodollar Rate
Advances in effect on the first day of such Interest Period, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period and on the
date such Eurodollar Rate Advance shall be Converted or paid in full; provided
that during each Rollover Interest Period for the applicable Rollover Borrowing,
the Eurodollar Rate and Applicable Margin with respect to such Rollover
Borrowing shall be as specified on Schedule IV hereto.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of any Event of Default, the Borrower shall pay interest
on (i) the unpaid principal amount of each Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

 

(c)                                  Notice of Interest Period and Interest
Rate.  Promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09 or a notice of
selection of an Interest Period pursuant to the definition of “Interest Period”,
the Administrative Agent

 

43

--------------------------------------------------------------------------------



 

shall give notice to the Borrower and each Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clause (a)(i) or (a)(ii) above.

 

(d)                                 Interest Rate Determination.

 

(i)                                     Subject to clause (d)(ii) below, if the
Screen Rate is unavailable and the Administrative Agent is unable to determine
the Eurodollar Rate for any Eurodollar Rate Advances, as provided in the
definition of Eurodollar Rate,

 

(A)                               the Administrative Agent shall forthwith
notify the Borrower and the Lenders that the interest rate cannot be determined
for such Eurodollar Rate Advances,

 

(B)                               each such Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance),

 

(C)                               the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and

 

(D)                               the Borrower may revoke any pending request
for a Eurodollar Rate Advance, to Convert a Base Rate Advance to a Eurodollar
Rate Advance or to continue a Eurodollar Rate Advance, provided that if the
Borrower does not so revoke any such request, the Borrower will be deemed to
have requested a Base Rate Advance.

 

(ii)                                  Notwithstanding clause (a)(ii) or
(d)(i) of this Section 2.07 or any other provision of this Agreement or any
other Loan Document, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that (A) adequate and reasonable means do not exist for ascertaining the Screen
Rate for any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary, or (B) the supervisor for the administrator of the Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which ICE LIBOR or the
Screen Rate shall no longer be made available, or be used for determining
interest rates for loans, then reasonably promptly after such determination by
the Administrative Agent or receipt by the Administrative Agent of such notice,
as applicable, the Administrative Agent and the Borrower shall negotiate in good
faith and endeavor to establish an alternate rate of interest to the Screen Rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that gives due consideration to the then prevailing market
convention for determining a rate of interest for similar syndicated loans
denominated in U.S. Dollars at such time, and shall, notwithstanding anything to
the contrary in Section 9.01, enter into an amendment to this Agreement to
reflect such alternate rate of interest and any proposed Successor Rate
Conforming Changes.  Such amendment shall become effective without any further
action or consent of any party to this Agreement other than the Administrative
Agent and the Borrower at 5:00 PM on the fifth Business Day after the date that
a copy of such amendment is provided to the Lenders so long as the
Administrative Agent shall not have received a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(d)(ii) (but, in the case of the circumstances described in clause (B) of the
first sentence of this clause (d)(ii), only to the extent the Screen Rate is not
available or published at such time on a current basis), the interest rate
applicable to all outstanding Eurodollar Rate Advances shall be determined in
accordance with clause (a)(ii) or (d)(i) of this Section 2.07, as applicable. 
Notwithstanding the foregoing, if any alternate rate of

 

44

--------------------------------------------------------------------------------



 

interest established pursuant to this clause (d)(ii) shall be less than zero
percent (0.00%)per annum, such rate shall be deemed to be zero percent (0.00%)
per annum for the purposes of this Agreement.

 

SECTION 2.08              Fees.  (a)  Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Lenders an unused commitment fee
(the “Unused Fee”), from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2019, and on the Termination Date. 
The Unused Fee payable for the account of each Lender shall be calculated for
each period for which the Unused Fee is payable on the average daily Unused
Revolving Credit Commitment of such Lender during such period at the rate of
0.35% per annum.

 

(b)                                 Letter of Credit Fees, Etc.

 

(i)                                     The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission, payable in
arrears, (a) quarterly on the last day of each March, June, September and
December commencing June 30, 2019, (b) on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit, and
(c) on the Termination Date, on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.

 

(ii)                                  The Borrower shall pay to each Issuing
Bank, for its own account, (A) a fronting fee for each Letter of Credit issued
by such Issuing Bank in an amount equal to 0.125% of the Available Amount of
such Letter of Credit on the date of issuance of such Letter of Credit, payable
on such date and (B) such other commissions, issuance fees, transfer fees and
other fees and charges in connection with the issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.

 

(c)                                  Agents’ Fees.  The Borrower shall pay to
each Agent for its own account the fees, in the amounts and on the dates, set
forth in the Fee Letter and such other fees as may from time to time be agreed
between the Borrower and such Agent.

 

(d)                                 Extension Fee.  The Borrower shall pay to
the Administrative Agent on the Extension Date, for the account of each Lender,
a Facility extension fee, in an amount equal to 0.20% of each Lender’s Revolving
Credit Commitment then outstanding (each, an “Extension Fee”).

 

(e)                                  Defaulting Lender.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.08(a), Section 2.08(b) and Section 2.08(d) (without
prejudice to the rights of the Non-Defaulting Lenders in respect of such fees),
provided that (a) to the extent that all or a portion of the Letter of Credit
Exposure or the Swing Line Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.17(b), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (b) to the extent that all or
any portion of such Letter of Credit Exposure or Swing Line Exposure cannot be
so reallocated, such fees will instead accrue for the benefit of and be payable
to the Issuing Bank and the Swing Line Bank, as applicable (and the pro rata
payment provisions of Section 2.11(f) will automatically be deemed adjusted to
reflect the provisions of this Section).

 

SECTION 2.09              Conversion of Advances.  (a)  Optional.  The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 Noon (New York City

 

45

--------------------------------------------------------------------------------



 

time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.10, Convert all or any portion
of the Advances of one Type comprising the same Borrowing into Advances of the
other Type; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(c) and each Conversion of
Advances comprising part of the same Borrowing under any Facility shall be made
ratably among the Lenders in accordance with their Commitments under such
Facility.  Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

(b)                                 Mandatory.

 

(i)                                     On the date on which the aggregate
unpaid principal amount of Eurodollar Rate Advances comprising any Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000, such Advances shall automatically Convert into Base Rate Advances.

 

(ii)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders, whereupon the Borrower will be deemed to have elected to continue
such Eurodollar Rate Advances as Eurodollar Rate Advances with a one-month
Interest Period.

 

(iii)                               Upon the occurrence and during the
continuance of any Event of Default, (y) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (z) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

(iv)                              Under the circumstances described in
Section 2.07(d), all outstanding Eurodollar Rate Advances shall be Converted to
Base Rate Advances as provided in Section 2.07(d).

 

SECTION 2.10              Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation or application of any
law or regulation which change or interpretation is enacted, adopted or issued
after the date hereof or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority adopted, issued or made after
the date hereof (whether or not having the force of law), (A) there shall be any
increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances or (B) there shall be
any reduction in the amount of any sum received or receivable by such Lender
Party with respect thereto (excluding, for purposes of this Section 2.10, any
such increased costs resulting from (i) Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of “Excluded Taxes” or Connection
Income Taxes (as to which Section 2.12 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office or to assign its rights and obligations hereunder to
another of its offices,

 

46

--------------------------------------------------------------------------------



 

branches or affiliates, if the making of such a designation or assignment would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party.  A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If any Lender Party determines that
compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority enacted, adopted, issued or made
after the date hereof (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of Credit.  A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case regardless of the date enacted, adopted, implemented or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, or the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel Supervision known as
Basel III and regardless of the date enacted, adopted, implemented or issued,
shall be deemed an introduction or change of the type referred to in
Section 2.10(a) and this Section 2.10(b).

 

(c)                                  If, with respect to any Eurodollar Rate
Advances, the Required Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(d)                                 Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation or
application of any law or regulation shall make it unlawful, or any central bank
or other Governmental Authority shall assert that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist; provided, however, that, before making
any such demand, such Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and

 

47

--------------------------------------------------------------------------------



 

regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

(e)                                  Failure or delay on the part of any Lender
Party or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender Party’s or Issuing Bank’s right to demand
such compensation; provided, however, that the Borrower shall not be required to
compensate a Lender Party or Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender Party or Issuing Bank, as the case may be, notifies
the Borrower of the introduction or change of the type referred to in clause
(a) above giving rise to such increased costs or reductions, and of such Lender
Party’s or Issuing Bank’s intention to claim compensation therefor (except that,
if such introduction or change giving rise to such increased costs or reductions
is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

SECTION 2.11              Payments and Computations.  (a)  The Borrower shall
make each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 Noon (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.19 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 

(b)                                 The Borrower hereby authorizes each Lender
Party and each of its Affiliates, if and to the extent payment owed to such
Lender Party is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time, to the fullest extent
permitted by law, against any or all of the Borrower’s accounts with such Lender
Party any amount so due.

 

(c)                                  All computations of interest based on
Citibank’s base rate shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate and of fees and Letter of
Credit commissions shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable.  Each determination by the
Administrative

 

48

--------------------------------------------------------------------------------



 

Agent of an interest rate, fee or commission hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(d)                                 Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment fee, as the case may be; provided, however, that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to any Lender Party hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender Party on such due date an amount equal to the amount then due such
Lender Party.  If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each such Lender Party shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at the Federal Funds Rate.

 

(f)                                   Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Agents and the
Lender Parties under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Agents and the Lender Parties in the following order of
priority:

 

(i)                                     first, to the payment of all of the
fees, indemnification payments, costs and expenses that are due and payable to
the Agents (solely in their respective capacities as Agents) under or in respect
of this Agreement and the other Loan Documents on such date, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the Agents on such date;

 

(ii)                                  second, to the payment of all of the fees,
indemnification payments, costs and expenses that are due and payable to the
Issuing Banks (solely in their respective capacities as such) under or in
respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Issuing Banks on such date;

 

(iii)                               third, to the payment of all of the
indemnification payments, costs and expenses that are due and payable to the
Lenders under Section 9.04, the Security Agreement and any similar section of
any of the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the Lenders on such date;

 

(iv)                              fourth, to the payment of all of the amounts
that are due and payable to the Administrative Agent and the Lender Parties
under Sections 2.10 and 2.12 on such date, ratably based upon the respective
aggregate amounts thereof owing to the Administrative Agent and the Lender
Parties on such date;

 

(v)                                 fifth, to the payment of all of the fees
that are due and payable to the Lenders under Section 2.08(a), (b)(i) and (d) on
such date, ratably based upon the respective aggregate Commitments of the
Lenders under the Facilities on such date;

 

49

--------------------------------------------------------------------------------



 

(vi)                              sixth, to the payment of all of the accrued
and unpaid interest on the Obligations of the Borrower under or in respect of
the Loan Documents that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

 

(vii)                           seventh, to the payment of all of the accrued
and unpaid interest on the Advances that is due and payable to the
Administrative Agent and the Lender Parties under Section 2.07(a) on such date,
ratably based upon the respective aggregate amounts of all such interest owing
to the Administrative Agent and the Lender Parties on such date;

 

(viii)                        eighth, to the payment of any other accrued and
unpaid interest comprising Obligations under the Loan Documents that is due and
payable to the Administrative Agent and the Lender Parties on such date, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

 

(ix)                              ninth, to the payment of the principal amount
of all of the outstanding Advances that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the L/C Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02; and

 

(x)                                 tenth, to the payment of all other
Obligations of the Loan Parties owing under or in respect of the Loan Documents
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date.

 

SECTION 2.12              Taxes.  (a)  Any and all payments by or on account of
any Obligation of any Loan Party or any Agent hereunder or under any Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Each Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  Without duplication of Sections 2.12(a) or
2.12(b), the Loan Parties shall indemnify each Recipient for the full amount of
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) payable or paid by such
Recipient, or required to be deducted or withheld from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that no Loan
Party shall be liable to indemnify any Lender Party or Participant for any Taxes
attributable to a Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register.  A
certificate as to the amount of such payment or liability delivered to the Loan

 

50

--------------------------------------------------------------------------------



 

Parties by a Lender Party (with a copy to the Administrative Agent), or by an
Agent on its own behalf or on behalf of a Lender Party, shall be conclusive
absent manifest error.  This indemnification shall be made within ten days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor.

 

(d)                                 Each Lender Party shall severally indemnify
the Agents, within ten days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender Party (but only to the extent that any Loan Party
has not already indemnified the Agents for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender Party, in each case that are payable
or paid by the Agents in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender Party by an Agent shall be conclusive absent manifest
error.  Each Lender Party hereby authorizes each Agent to set off and apply any
and all amounts at any time owing to such Lender Party under any Loan Document
or otherwise payable by such Agent to such Lender Party from any other source
against any amount due to such Agent under this Section 2.12(d).

 

(e)                                  As soon as practicable after, but in any
case within 30 days after, the date of any payment of Taxes by any Loan Party to
a Governmental Authority pursuant to this Section 2.12, such Loan Party shall
deliver to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.  In the case of any payment hereunder or under the other Loan Documents
by or on behalf of a Loan Party through an account or branch outside the United
States or by or on behalf of a Loan Party by a payor that is not a U.S. Person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes.  For
purposes of subsections (e) and (g) of this Section 2.12, the term “United
States” shall have the meaning specified in Section 7701(a)(9) of the Internal
Revenue Code.

 

(f)                                   Any Lender Party that is entitled to an
exemption from, or reduction of, withholding Taxes with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by any applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender Party is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.12(g)(i),
(ii) and (iv) below) shall not be required if in the applicable Lender Party’s
reasonable judgment such completion, execution or submission would subject such
Lender Party to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender Party.

 

(g)                                  Without limiting the generality of
Section 2.12(f),

 

(i)                                     each Lender Party that is a U.S. Person
shall, to the extent it is legally entitled to do so, on or prior to the date of
its execution and delivery of this Agreement in the case of each

 

51

--------------------------------------------------------------------------------



 

Initial Lender Party, and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender Party in the case of each other Lender Party, and
from time to time thereafter as reasonably requested in writing by the Borrower
(but only so long thereafter as such Lender Party remains lawfully able to do
so), provide the Administrative Agent and the Borrower with executed originals
of Internal Revenue Service Form W-9 certifying that such Lender Party is exempt
from U.S. federal backup withholding tax;

 

(ii)                                  each Lender Party that is not a U.S.
Person (a “Foreign Lender Party”) shall, to the extent it is legally entitled to
do so, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender Party, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender Party in the case of each other
Lender Party, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide the Administrative Agent and the
Borrower with whichever of the following is applicable:

 

(A)                               in the case of a Foreign Lender Party that is
eligible to claim the benefits of an income tax treaty to which the United
States is a party, (x) with respect to payments of interest under any Loan
Document, executed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)                               executed originals of Internal Revenue Service
Form W-8ECI;

 

(C)                               in the case of a Foreign Lender Party that is
eligible to claim the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code (x) a certificate substantially in
the form of Exhibit I-1 hereto to the effect that such Foreign Lender Party is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of any Loan Party within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable; or

 

(D)                               to the extent that the Foreign Lender Party is
not the beneficial owner, executed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, Internal Revenue Service Form W-9 and/or other
certification documents from each beneficial owner eligible to provide such
forms or documentation; provided, however, that if the Foreign Lender Party is a
partnership and one or more direct or indirect partners of such Foreign Lender
Party are claiming the portfolio interest exemption, such Foreign Lender Party
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

 

(iii)                               any Foreign Lender Party shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
Recipient) on or prior to the date on which such Foreign Lender Party becomes a
Lender Party under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by any applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by

 

52

--------------------------------------------------------------------------------



 

any applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(iv)                              if a payment made to a Lender Party under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.  For
purposes of determining withholding Taxes under FATCA, from and after the
effective date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(v)                                 Each Lender Party agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect (including, for the avoidance of doubt, upon a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certification or other document originally was required to be provided),
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(h)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has received an indemnification payment pursuant to this
Section 2.12 (including by the payment of additional amounts pursuant to this
Section 2.12), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all out of
pocket expenses (including Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority), or the relevant portion
thereof, in the event that such indemnified party is required to repay such
refund, or a portion of such refund, to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection (h), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this subsection (h) if such payment would place the
indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.  No party shall have any obligation to pursue, or any right to
assert, any refund of Indemnified Taxes that may be paid by another party.

 

(i)                                     For any period with respect to which a
Lender Party has failed to provide the Borrower with the appropriate form or
other document described in subsection (f) or subsection (g) above (other than
if such failure is due to a change in law, or in the interpretation or
application thereof, occurring after the date on which a form or other document
originally was required to be provided or if

 

53

--------------------------------------------------------------------------------



 

such form or other document otherwise is not required under subsection (f) or
subsection (g) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form or other document required hereunder, the Loan Parties shall take
such steps as such Lender Party shall reasonably request to assist such Lender
Party to recover such Taxes.

 

(j)                                    Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

 

(k)                                 In the event that an additional payment is
made under Section 2.12(a) or (c) for the account of any Lender Party and such
Lender Party, in its sole discretion, determines that it has finally and
irrevocably received or been granted a credit against or release or remission
for, or repayment of, any tax paid or payable by it in respect of or calculated
with reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the applicable Loan
Party had not been required to make such deduction or withholding.  Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its affairs or
any computations in respect thereof, and no Loan Party shall be entitled to
review the tax records of any Lender Party or the Administrative Agent, or
require any Lender Party to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

(l)                                     Without prejudice to the survival of any
other agreement of any party hereunder or under any other Loan Document, the
agreements and obligations under this Section 2.12 shall survive the resignation
or replacement of any Agent, the assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

SECTION 2.13              Sharing of Payments, Etc.  Subject to the provisions
of Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the

 

54

--------------------------------------------------------------------------------



 

excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

 

SECTION 2.14              Use of Proceeds.  The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) solely for (i) general
corporate purposes of the Borrower and its Subsidiaries, (ii) the acquisition or
development of new, and the renovation or expansion of existing, Healthcare
Assets and the acquisition of such other assets and the making of such other
Investments as are permitted by this Agreement, (iii) capital expenditures
relating to Healthcare Assets, (iv) the repayment (or refinancing) of Debt, and
(v) the payment of fees and expenses related to the Facilities and the other
transactions contemplated by the Loan Documents.  The Borrower will not directly
or indirectly use the Letters of Credit or the proceeds of the Advances, or
lend, contribute or otherwise make available to any Subsidiary, joint venture
partner or other Person such extensions of credit or proceeds, (A) to fund any
activities or businesses of or with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Facility, whether as Administrative
Agent, Arranger, Issuing Bank, Lender, underwriter, advisor, investor, or
otherwise) or any Anti-Corruption Laws.

 

SECTION 2.15              Evidence of Debt.  (a)  Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrower shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, payable to the order of such Lender Party in a
principal amount equal to the Revolving Credit Commitment of such Lender Party. 
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.  To the extent no Note has been issued to a Lender
Party, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit hereunder.

 

(b)                                 The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the date and amount of each Borrowing
made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender

 

55

--------------------------------------------------------------------------------



 

Party hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender Party’s share thereof.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender Party in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender Party and, in the case of such account or accounts, such
Lender Party, under this Agreement, absent manifest error; provided, however,
that the failure of the Administrative Agent or such Lender Party to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

 

SECTION 2.16              Extension of Termination Date.

 

(a)                                 At least 30 days but not more than 90 days
prior to the Termination Date, the Borrower, by written notice to the
Administrative Agent, may request, with respect to the Commitments then
outstanding, a single one-year extension of such Termination Date.  The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at such Termination
Date (the “Extension Date”), be extended for an additional one year period,
provided that the Borrower shall have paid the Extension Fee as described in
Section 2.08(d) and on the Extension Date the following statements shall be true
and the Administrative Agent shall have received for the account of each Lender
Party (x) satisfactory evidence that the FVE-SNH Restructuring is complete,
(y) Appraisals of each Borrowing Base Asset and (z) a certificate signed by a
Responsible Officer of the Borrower, dated the Extension Date, stating that: 
(i) the representations and warranties contained in Section 4.01 are true and
correct on and as of the Extension Date (except those that expressly relate to
prior periods, which shall remain true as of the prior date), (ii) no Default or
Event of Default has occurred and is continuing or would result from such
extension, and (iii) the Loan Parties are in compliance with the covenants
contained in Section 5.04 immediately before and, on a pro forma basis,
immediately after the extension, together with supporting information
demonstrating such compliance.  In the event that an extension is effected
pursuant to this Section 2.16 (but subject to the provisions of Sections 2.05,
2.06 and 6.01), the aggregate principal amount of all Advances shall be repaid
in full ratably to the Lenders on the Termination Date as so extended.  As of
the Extension Date, any and all references in this Agreement, the Notes, if any,
or any of the other Loan Documents to the “Termination Date” shall refer to the
Termination Date as so extended.

 

SECTION 2.17              Defaulting Lenders.  (a)  If a Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, if any Letter of Credit or Swing Line Advance is at the time
outstanding, the Issuing Bank and the Swing Line Bank, as the case may be, may
(except, in the case of a Defaulting Lender, to the extent the Commitments have
been fully reallocated pursuant to Section 2.17(b)), by notice to the Borrower
and such Defaulting Lender or Potential Defaulting Lender through the
Administrative Agent, require the Borrower to Cash Collateralize the obligations
of the Borrower to such Issuing Bank and such Swing Line Bank in respect of such
Letter of Credit or Swing Line Advance in amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or such Potential Defaulting Lender to be applied pro rata in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swing Line Bank, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender.

 

(b)                                 If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding Letter of Credit Exposure and any outstanding Swing
Line Exposure of such Defaulting Lender:

 

56

--------------------------------------------------------------------------------



 

(i)                                     the Letter of Credit Exposure and the
Swing Line Exposure of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitments; provided that (a) the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure, total Swing Line
Exposure and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank, any Swing
Line Bank or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the Defaulting Lender’s Letter of Credit Exposure
and Swing Line Exposure cannot be so reallocated, whether by reason of the first
proviso in clause (i) above or otherwise, the Borrower will, not later than
three (3) Business Days after demand by the Administrative Agent (at the
direction of the Issuing Bank and/or the Swing Line Bank, as the case may be),
(a) Cash Collateralize the obligations of the Borrower to such Issuing Bank and
such Swing Line Bank in respect of such Letter of Credit Exposure or Swing Line
Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such Letter of Credit Exposure or Swing
Line Exposure, or (b) in the case of such Swing Line Exposure, prepay (subject
to clause (c) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (c) make other arrangements satisfactory to the Administrative
Agent, and to the Issuing Bank and the Swing Line Bank, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

 

(iii)                               any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to Section 2.17(f)) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Banks or the Swing
Line Banks (pro rata as to the respective amounts owing to each of them) under
this Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit Advances then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

(c)                                  In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Issuing Banks and the Swing Line Banks
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an

 

57

--------------------------------------------------------------------------------



 

interest) to give, in its discretion, through the Administrative Agent, Notices
of Borrowing pursuant to Section 2.02 in such amounts and in such times as may
be required to (i) reimburse an outstanding Letter of Credit Disbursement,
(ii) repay an outstanding Swing Line Advance, and/or (iii) Cash Collateralize
the obligations of the Borrower in respect of outstanding Letters of Credit or
Swing Line Advances in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit or Swing Line Advance.

 

(d)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that a Person
serving as an Agent is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from the Administrative Agent
or any other party) a Defaulting Lender pursuant to clause (v) of the definition
thereof, the Required Lenders (determined after giving effect to Section 9.01)
may by notice to the Borrower and such Person remove such Person as Agent and,
in consultation with the Borrower, appoint a replacement Agent hereunder.  Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Agent is appointed and (ii) the date
thirty (30) days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Agent has been appointed).

 

(e)                                  The Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than thirty (30)
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.17(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, any Swing Line Bank or any
Lender may have against such Defaulting Lender.

 

(f)                                   If the Borrower, the Administrative Agent,
each Issuing Bank and each Swing Line Bank agree in writing, in their reasonable
discretion, that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.17(b)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure, Letter of Credit Exposure and Swing Line Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender and will be a Non-Defaulting Lender (and such
Exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided further that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.

 

SECTION 2.18              Replacement of Lenders.  If any Lender requests
compensation under Section 2.10, or if the Borrower is required to pay any
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender (a “Departing Lender”) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Sections 9.01(b) and 9.07, as
applicable, in each case except to the extent provided

 

58

--------------------------------------------------------------------------------



 

in this Section 2.18)), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.10 or Section 2.12) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee
designated by the Borrower and approved by the Administrative Agent (such
approval not to be unreasonably withheld) that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment) (a
“Replacement Lender”); provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.07;

 

(b)                                 such Departing Lender shall have received
payment of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the applicable Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Section 2.12, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable law; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Replacement
Lender shall have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.18 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.18, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender.

 

SECTION 2.19              Increase in the Aggregate Commitments.

 

(a)                                 The Borrower may, at any time (but no more
than once in any consecutive 12-month period), by written notice to the
Administrative Agent, request an increase in the aggregate amount of the
Revolving Credit Commitments by not less than $5,000,000 (each such proposed
increase, a “Commitment Increase”) to be effective as of a date that is at least
90 days prior to the scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Administrative Agent; provided,
however, that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $165,000,000, (ii) in no event shall the Borrower submit more
than four separate requests for a Commitment Increase hereunder, and (iii) on
the date of any request by the Borrower for a Commitment Increase and on the
related Increase Date, the applicable conditions set forth in Article III shall
be satisfied.

 

(b)                                 The Administrative Agent shall promptly
notify the Lenders and such other Eligible Assignees as are designated by the
Borrower and are reasonably acceptable to the Administrative Agent of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount

 

59

--------------------------------------------------------------------------------



 

of such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders and such other Eligible Assignees wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments or to establish their Commitments, as applicable
(the “Commitment Date”).  Each Lender or other Eligible Assignee that is willing
to participate in such requested Commitment Increase (each, an “Increasing
Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase or establish, as applicable, its Commitment (the
“Proposed Increased Commitment”).  If the Lenders and such other Eligible
Assignees notify the Administrative Agent that they are willing to increase (or
establish, as applicable) the amount of their respective Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated to each Lender and each
such other Eligible Assignee willing to participate therein in amounts
determined by the Administrative Agent and the Borrower.  In no event, however,
shall any Lender be required to participate in a Commitment Increase.

 

(c)                                  Promptly following each Commitment Date,
the Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders and other Eligible Assignees are willing to participate in the
requested Commitment Increase.  If the aggregate amount by which the Lenders and
such Eligible Assignees are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more additional Eligible
Assignees satisfactory to the Administrative Agent to participate in any portion
of the requested Commitment Increase that has not been committed to by the
Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

 

(d)                                 On each Increase Date, (x) each Eligible
Assignee (other than a Lender) that accepts an offer to participate in a
requested Commitment Increase in accordance with Section 2.19(c) (an “Acceding
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and such Acceding Lender’s Commitment shall be governed by the terms and
provisions of this Agreement and (y) the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the penultimate sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received at or before 12:00 Noon (New York City
time) on such Increase Date the following, each dated such date:

 

(A)                               an accession agreement from each Acceding
Lender, if any, in form and substance satisfactory to the Borrower and the
Administrative Agent (each, an “Accession Agreement”), duly executed by such
Acceding Lender, the Administrative Agent and the Borrower;

 

(B)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Administrative Agent, together with an amended Schedule I
hereto as may be necessary for such Schedule I to be accurate and complete,
certified as correct and complete by a Responsible Officer of the Borrower;

 

(C)                               upon the request of the Administrative Agent,
an “additional advance” or 108.8 endorsement to one or more of the Mortgage
Policies in form and substance and in amount reasonably satisfactory to the
Administrative Agent;

 

(D)                               if reasonably requested by the Administrative
Agent, endorsements or new title policies increasing the aggregate amount of the
title insurance policies with respect to the Borrowing Base Assets; and

 

(E)                                such certificates or other information as may
be required pursuant to Section 3.02.

 

60

--------------------------------------------------------------------------------



 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by posting such
notice on an Approved Electronic Platform in accordance with Section 9.02(c), of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Acceding Lender on such date.

 

(e)                                  On the Increase Date, to the extent the
Advances then outstanding and owed to any Lender immediately prior to the
effectiveness of the Commitment Increase shall be less than such Lender’s Pro
Rata Share (calculated immediately following the effectiveness of the Commitment
Increase) of all Advances then outstanding and owed to all Lenders (each such
Lender, including any Acceding Lender, a “Purchasing Lender”), then such
Purchasing Lender, without executing an Assignment and Acceptance, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances
then outstanding and owed to each Lender that is not a Purchasing Lender (a
“Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding and owed to each Lender shall
equal such Lender’s Pro Rata Share (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Date) of all Advances
then outstanding and owed to all Lenders.  The Administrative Agent shall
calculate the net amount to be paid by each Purchasing Lender and received by
each Selling Lender in connection with the assignments effected hereunder on the
Increase Date.  Each Purchasing Lender shall make the amount of its required
payment available to the Administrative Agent, in same day funds, at the office
of the Administrative Agent not later than 12:00 P.M. (New York time) on the
Increase Date.  The Administrative Agent shall distribute on the Increase Date
the proceeds of such amount to each of the Selling Lenders entitled to receive
such payments at its Applicable Lending Office.  If in connection with the
transactions described in this Section 2.19 any Lender shall incur any losses,
costs or expenses of the type described in Section 9.04(c), then the Borrower
shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for such losses, costs or
expenses reasonably incurred.

 

SECTION 2.20              Reallocation of Lender Pro Rata Shares; No Novation. 
On the Closing Date, the Advances made under the Existing Agreement shall be
deemed to have been made under this Agreement, without the execution by the
Borrower or the Lender Parties of any other documentation, and all such Advances
currently outstanding shall be deemed to have been simultaneously reallocated
among the Lenders as follows:

 

(a)                                 On the Effective Date, each Lender that will
have a greater Pro Rata Share of the Facility upon the Effective Date than its
Pro Rata Share (under and as defined in the Existing Agreement) of the Facility
(under and as defined in the Existing Agreement) immediately prior to the
Effective Date (each, a “Facility Purchasing Bank”), without executing an
Assignment and Acceptance, shall be deemed to have purchased assignments pro
rata from each Lender that will have a smaller Pro Rata Share of the Facility
upon the Effective Date than its Pro Rata Share (under and as defined in the
Existing Agreement) of the Facility (under and as defined in the Existing
Agreement) immediately prior to the Effective Date (each, a “Facility Selling
Bank”) in all such Facility Selling Bank’s rights and obligations under this
Agreement and the other Loan Documents as a Lender (collectively, the “Facility
Assigned Rights and Obligations”) so that, after giving effect to such
assignments, each Lender shall have its respective Commitment as set forth in
Schedule I hereto and a corresponding Pro Rata Share of all Advances then
outstanding under the Facility.  Each such purchase hereunder shall be at par
for a purchase price equal to the principal amount of the loans and without
recourse, representation or warranty, except that each Facility Selling Bank
shall be deemed to represent and warrant to each Facility Purchasing Bank that
the Facility Assigned Rights and Obligations of such Facility Selling Bank are
not subject to any Liens created by that Facility Selling Bank.  For the
avoidance of doubt, in no event shall the aggregate amount of each Lender’s
Revolving Advances outstanding at any time exceed its Commitment as set forth in
Schedule I hereto.

 

61

--------------------------------------------------------------------------------



 

(b)                                 The Borrower shall, upon written demand by
any Lender Party (with a copy of such demand to the Administrative Agent),
promptly compensate such Lender Party for and hold such Lender Party harmless
from any loss, cost or expense incurred by it as a result of the reallocations
set forth in Section 2.20(a) above in respect of Eurodollar Rate Advances to the
extent such reallocations take place on a day other than the last day of the
Interest Period for such Eurodollar Rate Advances.  The Borrower shall also,
upon written demand by any Facility Selling Bank that is transferring all of its
rights and obligations under this Agreement (with a copy of such demand to the
Administrative Agent), promptly compensate such Facility Selling Bank for and
hold such Facility Selling Bank harmless from any loss, cost or expense incurred
by it as a result of such reallocations to the extent such reallocations take
place on a day other than the last day of the Interest Period for such
Eurodollar Rate Advances.  Each such Facility Selling Bank shall be a third
party beneficiary of this Section 2.20(b).

 

(c)                                  The Administrative Agent shall calculate
the net amount to be paid or received by each Lender in connection with the
assignments effected hereunder on the Effective Date.  Each Lender required to
make a payment pursuant to this Section shall make the net amount of its
required payment available to the Administrative Agent, in same day funds, at
the office of the Administrative Agent not later than 12:00 P.M. (New York time)
on the Effective Date.  The Administrative Agent shall distribute on the
Effective Date the proceeds of such amounts to the Lenders entitled to receive
payments pursuant to this Section, pro rata in proportion to the amount each
such Lender is entitled to receive at the primary address set forth in Schedule
I hereto or at such other address as such Lender may request in writing to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement shall be construed
as a discharge, extinguishment or novation of the Obligations of the Loan
Parties outstanding under the Existing Agreement or any instruments securing the
same, which Obligations shall remain outstanding under this Agreement after the
date hereof as “Revolving Credit Advances” except as expressly modified hereby
or by instruments executed concurrently with this Agreement.  Notwithstanding
the foregoing, any Lender (as defined in the Existing Credit Agreement) who is
not a Lender under this Agreement (each, an “Existing Facility Departing
Lender”), by its acceptance of payment of all principal, interest and other
amounts due and owing to such Existing Facility Departing Lender in respect of
its Pro Rata Share (as defined under the Existing Credit Agreement) on the
Closing Date, shall be deemed to have consented to the amendment and restatement
of the Existing Credit Agreement by this Agreement and to have assigned all of
its rights and obligations under the Existing Credit Agreement and the other
Loan Documents (as defined in the Existing Credit Agreement) to the Lenders
hereunder, and shall no longer have any rights or obligations under the Existing
Credit Agreement or under any of the Loan Documents (as defined in the Existing
Credit Agreement) except that the rights and obligations of such Existing
Facility Departing Lender that would have survived termination of the Existing
Credit Agreement as expressly set forth therein shall survive.

 

ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01              Conditions Precedent to Initial Extension of Credit. 
The obligation of each Lender to make an Advance or of the Existing Issuing Bank
to continue the Existing Letters of Credit under this Agreement or of any
Issuing Bank to issue or continue a Letter of Credit on the occasion of the
Initial Extension of Credit hereunder is subject to the satisfaction of the
following conditions precedent before or concurrently with the Initial Extension
of Credit:

 

(a)                                 The Administrative Agent shall have received
on or before the day of the Initial Extension of Credit the following, each
dated such day (unless otherwise specified), in form and substance satisfactory
to the Administrative Agent (unless otherwise specified) and (except for the
Notes, as to which one original of each shall be sufficient) in sufficient
copies for each Lender Party:

 

62

--------------------------------------------------------------------------------



 

(i)                                     A Note duly executed by the Borrower and
payable to the order of each Lender which has requested one.

 

(ii)                                  An amended and restated security agreement
in substantially the form of Exhibit F hereto (together with each other security
agreement and security agreement supplement delivered pursuant to
Section 5.01(j), in each case as amended, the “Security Agreement”), duly
executed by each Loan Party that owns Borrowing Base Assets, together with:

 

(A)                               (I) with respect to each Guarantor that is not
a Guarantor (as defined in the Existing Agreement), acknowledgment copies of
proper UCC-1 financing statements and (II) with respect to each other Guarantor,
acknowledgment copies of proper UCC-3 continuation financing statements, in each
case, duly filed on or before the day of the Initial Extension of Credit under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect, protect and continue (if
applicable) the first priority liens and security interests created under the
Collateral Documents, covering the Collateral described therein,

 

(B)                               completed requests for information dated a
recent date, including UCC, judgment, tax, litigation and bankruptcy searches
with respect to each applicable Loan Party, and, in the case of UCC searches,
listing all effective financing statements filed in the jurisdictions referred
to in clause (A) above and in such other jurisdictions specified by the
Administrative Agent that name any Loan Party as debtor, together with copies of
such financing statements,

 

(C)                               evidence of the completion of all other
recordings and filings of or with respect to the Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the Liens created thereby,

 

(D)                               certified copies of the Management Agreements
and all amendments thereto entered into on or before the Closing Date with
respect to each Borrowing Base Asset;

 

(E)                                a subordination agreement executed and
delivered by the property manager of each Borrowing Base Asset, and

 

(F)                                 evidence that all other action that the
Collateral Agent may reasonably deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under the
Security Agreement has been taken (including, without limitation, receipt of
duly executed payoff letters, UCC termination statements and landlords’ and
bailees’ waiver and consent agreements).

 

(iii)                               (x) With respect to each New Borrowing Base
Asset, deeds of trust, trust deeds and mortgages in substantially the form of
Exhibit G hereto and (y) with respect to each Existing Borrowing Base Asset, an
amendment and restatement of the applicable Mortgage (as defined in the Existing
Agreement) previously delivered for such Existing Borrowing Base Asset (in each
case, with such changes as may be required to account for local law matters and
otherwise satisfactory in form and substance to the Administrative Agent)
(together with each other deed of trust, trust deed and mortgage delivered
pursuant to Section 5.01(j), in each case as amended, the “Mortgages”), in each
case duly executed by the appropriate Loan Party, together with:

 

(A)                               evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered on or before the day of the
Initial Extension of Credit and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
collateral described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all required affidavits, tax forms and
filings pertaining to any applicable documentary stamp, intangible and mortgage
recordation taxes have been executed and delivered

 

63

--------------------------------------------------------------------------------



 

by all appropriate parties and are in form suitable for filing with all
applicable governmental authorities,

 

(B)                               (I) with respect to each New Borrowing Base
Asset, fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies and (II) with respect to each Existing Borrowing Base
Asset, either fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or endorsements (including date down
endorsements) to the Mortgage Policies (as defined in the Existing Agreement)
(collectively, the “Mortgage Policies”), in each case in form and substance,
with (if applicable) endorsements (including zoning endorsements where
available) and in amount acceptable to the Administrative Agent, issued by a
title insurer acceptable to the Administrative Agent, insuring the Mortgages to
be valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) as the Administrative Agent may deem necessary or desirable,

 

(C)                               For those Borrowing Base Assets for which a
recent survey was not provided in connection with the Existing Agreement,
American Land Title Association/American Congress on Surveying and Mapping form
surveys for which all necessary fees have been paid, dated no more than 30 days
before the date of their delivery to the Collateral Agent, certified to the
Administrative Agent, the Collateral Agent and the issuer of the Mortgage
Policies in a manner satisfactory to the Collateral Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Collateral Agent, showing, as to
the Borrowing Base Assets, all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the Collateral
Agent, or existing surveys in lieu thereof so long as each such survey is
accompanied by an affidavit of no-change, satisfactory to the Collateral Agent
and sufficient for the applicable title insurer to eliminate all standard
survey-related exceptions to the applicable Mortgage Policy,

 

(D)                               engineering, soils, seismic, environmental and
other similar reports as to the Borrowing Base Assets, in form and substance and
from professional firms acceptable to the Administrative Agent,

 

(E)                                estoppel and consent agreements, in form and
substance satisfactory to the Administrative Agent, executed by each of the
lessors of any Borrowing Base Assets subject to a Qualifying Ground Lease, along
with (1) a memorandum of lease in recordable form with respect to such leasehold
interest, executed and acknowledged by the owner of the affected Borrowing Base
Asset, as lessor, or (2) evidence that the applicable lease with respect to such
leasehold interest or memorandum thereof has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice to third-party purchasers of such leasehold interest or
(3) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent,

 

(F)                                 an Appraisal of each Borrowing Base Asset
described in the Mortgages,

 

64

--------------------------------------------------------------------------------



 

(G)                               copies of all material licenses, permits and
approvals, including, without limitation, all Healthcare Licenses relating to
each Borrowing Base Asset and, if available, the certificate of occupancy for
each Borrowing Base Asset,

 

(H)                              a zoning report for each Borrowing Base Asset
issued by Planning and Zoning Resources Corp. or another professional firm
acceptable to the Administrative Agent,

 

(I)                                   copies of each Management Agreement,
Qualifying Ground Lease, and all amendments thereto, entered into with respect
to each of the Borrowing Base Assets,

 

(J)                                   copies of all leases (including, without
limitation, all leases with Affiliates, but excluding all Tenancy Leases) and
Material Contracts relating to each of the Borrowing Base Assets,

 

(K)                               copies of all Liens on each of the Borrowing
Base Assets, including, without limitation, any reciprocal easement agreements,
easements and other items of record,

 

(L)                                evidence of the successful completion of a
vote by the Borrower’s shareholders approving the issuance of Equity Interests
consisting of the common stock of the Borrower in connection with the FVE-SNH
Restructuring, and

 

(M)                            such other consents, agreements and confirmations
of lessors and third parties as the Administrative Agent may reasonably deem
necessary or desirable and evidence that all other action that the Collateral
Agent may reasonably deem necessary or desirable in order to create valid first
and subsisting Liens on the property described in the Mortgages has been taken.

 

(iv)                              This Agreement duly executed by the Loan
Parties and the other parties thereto.

 

(v)                                 Certified copies of the resolutions of the
Board of Directors of the Borrower on its behalf and on behalf of each Loan
Party for which it is the ultimate signatory approving the transactions
contemplated by the Loan Documents and each Loan Document to which it or such
Loan Party is or is to be a party, and of all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to the transactions under the Loan Documents and
each Loan Document to which it or such Loan Party is or is to be a party.

 

(vi)                              A copy of a certificate of the Secretary of
State (or equivalent authority) of the jurisdiction of incorporation,
organization or formation of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, dated reasonably near the Closing
Date, certifying, if and to the extent such certification is generally available
for entities of the type of such Loan Party, (A) as to a true and correct copy
of the charter, certificate of limited partnership, limited liability company
agreement or other organizational document of such Loan Party, general partner
or managing member, as the case may be, and each amendment thereto on file in
such Secretary’s office, (B) that (1) such amendments are the only amendments to
the charter, certificate of limited partnership, limited liability company
agreement or other organizational document, as applicable, of such Loan Party,
general partner or managing member, as the case may be, on file in such
Secretary’s office, (2) such Loan Party, general partner or managing member, as
the case may be, has paid all franchise taxes to the date of such certificate
and (C) such Loan Party, general partner or managing member, as the case may be,
is duly incorporated, organized or formed and in good standing or presently
subsisting under the laws of the jurisdiction of its incorporation, organization
or formation.

 

(vii)                           A copy of a certificate of the Secretary of
State (or equivalent authority) of each jurisdiction in which any Loan Party or
any general partner or managing member of a Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed

 

65

--------------------------------------------------------------------------------



 

as a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, general partner or managing member, that such Loan Party,
general partner or managing member, as the case may be, is duly qualified and in
good standing as a foreign corporation, limited partnership or limited liability
company in such State and has filed all annual reports required to be filed to
the date of such certificate.

 

(viii)                        A certificate of each Loan Party and of each
general partner or managing member (if any) of each Loan Party, signed on behalf
of such Loan Party, general partner or managing member, as applicable, by its
President or a Vice President (or other Responsible Officer) and its Secretary
or any Assistant Secretary (or those of its general partner or managing member,
if applicable), dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(vi), (B) a true and
correct copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.  Notwithstanding the foregoing,
items (D) and (E) in the previous sentence may be certified in a separate
officer’s certificate by the Treasurer and Chief Financial Officer of each Loan
Party, or general partner or managing member (if any) of each Loan Party.

 

(ix)                              A certificate of the Secretary or an Assistant
Secretary of each Loan Party (or Responsible Officer of the general partner or
managing member of any Loan Party) and of each general partner or managing
member (if any) of each Loan Party certifying the names and true signatures of
the officers of such Loan Party, or of the general partner or managing member of
such Loan Party, authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder.

 

(x)                                 Such financial, business and other
information regarding each Loan Party and its Subsidiaries as the Lender Parties
shall have reasonably requested.

 

(xi)                              Evidence of insurance (which may consist of
binders or certificates of insurance) naming the Administrative Agent as loss
payee and additional insured with such responsible and reputable insurance
companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Lender Parties, including, without limitation, the insurance
required by the terms of the Security Agreement and the Mortgages.

 

(xii)                           An opinion of Sullivan & Worcester LLP, New York
counsel for the Loan Parties, with respect to the matters (and in substantially
the form) set forth in Exhibit E-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

(xiii)                        An opinion of local counsel for the Loan Parties
(A) in the states in which the Borrowing Base Assets are located, in
substantially the form of Exhibit E-2 hereto, and (B) in the states in which the
Loan Parties are organized or formed, in substantially the form of Exhibit E-3

 

66

--------------------------------------------------------------------------------



 

hereto, in each case covering such other matters as any Lender Party through the
Administrative Agent may reasonably request.

 

(xiv)                       An opinion of Saul Ewing LLP, Maryland counsel for
the Loan Parties, with respect to the matters (and in substantially the form)
set forth in Exhibit E-3 hereto and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request.

 

(xv)                          An opinion of Shearman & Sterling LLP, counsel for
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

 

(xvi)                       A Notice of Borrowing or Notice of Issuance, as
applicable, relating to the Initial Extension of Credit and dated and delivered
to the Administrative Agent at least three Business Days prior to the Closing
Date.

 

(xvii)                    The Flood Insurance Documents.

 

(xviii)                 A Compliance Certificate.

 

(xix)                       The documentation and other information reasonably
requested in writing by any Lender at least ten Business Days prior to the
Closing Date in connection with applicable “know your customer” and
Anti-Corruption Laws, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation, in each case in form and substance reasonably
satisfactory to such Lender and delivered at least five Business Days prior to
the Closing Date.

 

(b)                                 The Lender Parties shall be satisfied with
the corporate and legal structure and capitalization of each Loan Party and its
Subsidiaries, including the terms and conditions of the charter and bylaws,
operating agreement, partnership agreement or other governing document of each
of them.

 

(c)                                  The Lender Parties shall be satisfied that
all Existing Debt, other than Surviving Debt, has been prepaid, redeemed or
defeased in full or otherwise satisfied and extinguished and that all Surviving
Debt shall be on terms and conditions satisfactory to the Lender Parties.

 

(d)                                 Before and after giving effect to the
transactions contemplated by the Loan Documents, there shall have occurred no
Material Adverse Change since December 31, 2018.

 

(e)                                  There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to result in a Material Adverse
Effect other than the matters described on Schedule 4.01(f) to the Disclosure
Letter (the “Scheduled Proceedings”) or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby.

 

(f)                                   All governmental and third party consents
and approvals necessary in connection with the transactions contemplated by the
Loan Documents shall have been obtained (without the imposition of any
conditions that are not acceptable to the Lender Parties) and shall remain in
effect, and no law or regulation shall be applicable in the reasonable judgment
of the Lender Parties that restrains, prevents or imposes materially adverse
conditions upon the transactions contemplated by the Loan Documents.

 

(g)                                  The Borrower shall have paid all accrued
fees of the Agents and the Lender Parties and all reasonable, out-of-pocket
expenses of the Agents (including the reasonable fees and expenses of counsel to
the Administrative Agent).

 

SECTION 3.02              Conditions Precedent to Each Borrowing, Issuance,
Renewal, Increase and Extension.  (a)  The obligation of each Lender to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank or a
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to issue a Letter of
Credit (including the initial

 

67

--------------------------------------------------------------------------------



 

issuance) or renew a Letter of Credit, the extension of Commitments pursuant to
Section 2.16, a Commitment Increase pursuant to Section 2.19 and the right of
the Borrower to request a Swing Line Borrowing shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance, renewal or extension or
such Increase Date (a) the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender, such
Swing Line Bank or such Issuing Bank (w) a Notice of Borrowing, Notice of
Issuance or notice requesting a Commitment Increase, as applicable, and a
Borrowing Base Certificate, in each case dated the date of such Borrowing,
issuance, renewal or extension or such Increase Date and, in the case of the
Borrowing Base Certificate, demonstrating that the Facility Available Amount as
of such date (calculated on a pro forma basis after giving effect to such
Borrowing, issuance or Commitment Increase) will be greater than or equal to the
Facility Exposure, (x) all Collateral Deliverables and all items described in
the definition of “BBA Proposal Package” herein (to the extent not previously
delivered with respect to each Borrowing Base Asset pursuant to Section 3.01,
Section 5.01(k) or this Section 3.02), (y) in the case of an addition of any
Person as an Additional Guarantor, all Guarantor Deliverables (to the extent not
previously delivered pursuant to Section 3.01, Section 5.01(k) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal or extension or
such Increase Date, stating that:

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct on and as of such date
(except that those that expressly relate to a prior date shall be true as though
made on and as of such prior date), before and after giving effect to (A) such
Borrowing, issuance, renewal or extension or Commitment Increase and (B) in the
case of any Borrowing or issuance or renewal, the application of the proceeds
therefrom;

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or would result from (A) such Borrowing, issuance,
renewal or extension or Commitment Increase or (B) in the case of any Borrowing
or issuance or renewal, from the application of the proceeds therefrom; and

 

(iii)                               for each Revolving Credit Advance, or Swing
Line Advance made by the Swing Line Bank or issuance or renewal of any Letter of
Credit or Commitment Increase, (A) the Facility Available Amount equals or
exceeds the Facility Exposure that will be outstanding after giving effect to
such Advance, issuance or renewal or Commitment Increase, respectively, and
(B) before and after giving effect to such Advance, issuance or renewal or
Commitment Increase, the Borrower shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

 

(b)                                 In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Banks
will not be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit and the Swing Line Banks will not be required to make any Swing
Line Advance, unless the Issuing Banks or the Swing Line Banks, as the case may
be, are satisfied that any exposure that would result therefrom is fully covered
or eliminated by any combination satisfactory to the Issuing Banks or Swing Line
Banks (as applicable) of the following:

 

(i)                                     in the case of a Defaulting Lender, the
Letter of Credit Exposure and the Swing Line Exposure of such Defaulting Lender
is reallocated, as to outstanding and future Letters of

 

68

--------------------------------------------------------------------------------



 

Credit and Swing Line Advances, to the Non-Defaulting Lenders as provided in
clause (i) of Section 2.17(b);

 

(ii)                                  in the case of a Defaulting Lender or a
Potential Defaulting Lender, without limiting the provisions of Section 2.17(a),
the Borrower Cash Collateralizes the obligations of the Borrower in respect of
such Letter of Credit or Swing Line Advance in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Administrative Agent, the Issuing Banks and the Swing Line Banks in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender; and

 

(iii)                               in the case of a Defaulting Lender or a
Potential Defaulting Lender, then in the case of a proposed issuance of a Letter
of Credit or making of a Swing Line Advance, by an instrument or instruments in
form and substance satisfactory to the Administrative Agent, and to the Issuing
Banks and the Swing Line Banks, as the case may be, the Borrower agrees that the
face amount of such requested Letter of Credit or the principal amount of such
requested Swing Line Advance will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender or Potential Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit or Swing Line Advance will, subject to the first proviso below,
be on a pro rata basis in accordance with the Commitments of the Non-Defaulting
Lenders, and the pro rata payment provisions of Section 2.11(f) will be deemed
adjusted to reflect this provision;

 

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swing Line Exposure and total Letter of Credit Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Banks, the Swing Line Banks or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender or Potential
Defaulting Lender to be a Non-Defaulting Lender.

 

SECTION 3.03              Determinations Under Section 3.01 and 3.02.  For
purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each Lender Party shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lender Parties unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender Party prior to the Initial Extension of Credit
(in the case of Section 3.01) or the applicable Borrowing, issuance, renewal,
extension or increase (in the case of Section 3.02) specifying its objection
thereto and, in the case of a Borrowing, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01              Representations and Warranties of the Loan Parties. 
Each Loan Party represents and warrants as follows:

 

(a)                                 Organization and Powers; Qualifications and
Good Standing.  Each Loan Party and each of its Subsidiaries and each general
partner or managing member, if any, of each Loan Party (i) is a corporation,
limited liability company or partnership duly incorporated, organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization

 

69

--------------------------------------------------------------------------------



 

or formation, (ii) is duly qualified and in good standing as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership power and authority to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.  All
of the outstanding Equity Interests in the Borrower have been validly issued,
are fully paid and non-assessable.

 

(b)                                 Subsidiaries.  Set forth on
Schedule 4.01(b) to the Disclosure Letter is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its incorporation, organization or formation,
the number of shares (or the equivalent thereof) of each class of its Equity
Interests authorized on the date hereof and the percentage of each such class of
its Equity Interests owned (directly or indirectly) by such Loan Party.  As of
the date hereof, there are no outstanding options, warrants, rights of
conversion or purchase and similar rights with respect to the shares of any
Subsidiary of any Loan Party.  All of the outstanding Equity Interests in each
Loan Party’s Subsidiaries has been validly issued, are fully paid and
non-assessable and to the extent owned by such Loan Party or one or more of its
Subsidiaries, are owned by such Loan Party or Subsidiaries free and clear of all
Liens.

 

(c)                                  Due Authorization; No Conflict.  The
execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any Material Contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument binding on or affecting any Loan Party, any of
its Subsidiaries or any of their properties, or any general partner or managing
member of any Loan Party or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to result in a Material Adverse
Effect.

 

(d)                                 Authorizations and Consents.  Except for
those filings and/or other actions listed on Schedule 4.01(d) to the Disclosure
Letter, and the approval of any federal or state licensing agencies or
permitting boards that may be required in connection with any change of
ownership or other state or federal review process triggered by an exercise of
certain remedies available to the Administrative Agent or the Secured Parties
under this Agreement, the Guaranty or the other Loan Documents, no authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for (i) the due execution, delivery, recordation, filing or performance by any
Loan Party or any general partner or managing member of any Loan Party of any
Loan Document to which it is or is to be a party or for the consummation of the
transactions contemplated by the Loan Documents, (ii) the grant by any Loan
Party (or the general partner or managing member of such Loan Party) of the
Liens granted by it pursuant to the Collateral Documents, (iii) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (iv) the exercise by any Agent, the
Collateral Agent or any Lender Party of its rights under the

 

70

--------------------------------------------------------------------------------



 

Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

 

(e)                                  Binding Obligation.  This Agreement has
been, and each other Loan Document when delivered hereunder will have been, duly
executed and delivered by each Loan Party party thereto.  This Agreement is, and
each other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(f)                                   Litigation.  There is no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries or any general partner or managing member (if any) of any Loan
Party, including any Environmental Action, pending or threatened before any
court, governmental agency or arbitrator that (i) could reasonably be expected
to result in a Material Adverse Effect (other than the Scheduled Proceedings) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated by the Loan
Documents, and there has been no adverse change in the status, or financial
effect on any Loan Party or any of its Subsidiaries or any general partner or
managing member (if any) of any Loan Party, of the Scheduled Proceedings from
that described on Schedule 4.01(f) hereto.

 

(g)                                  Financial Condition.  The Consolidated
balance sheets of the Borrower as at December 31, 2018 and the related
Consolidated statements of income and Consolidated statements of cash flows of
the Borrower for the fiscal year then ended, accompanied by opinions of RSM US
LLP (not subject to any exception or explanatory paragraph as to the scope of
such audit and otherwise acceptable to the Administrative Agent), and the
Consolidated balance sheets of the Borrower as at December 31, 2018, and the
related Consolidated statements of income and Consolidated statements of cash
flows of the Borrower for the 12 months then ended, copies of which have been
furnished to each Lender Party, fairly present the Consolidated financial
condition of the Borrower as at such dates and the Consolidated results of
operations of the Borrower for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis.  Since December 31, 2018, there has been no Material Adverse Change.

 

(h)                                 Forecasts.  The Consolidated forecasted
balance sheets, statements of income and statements of cash flows of the
Borrower and its Subsidiaries delivered to the Lender Parties pursuant to
Section 3.01(a)(x) or 5.03 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts.

 

(i)                                     Full Disclosure.  Neither the
Information Memorandum nor any other information, exhibit or report furnished by
or on behalf of any Loan Party to any Agent or any Lender Party in connection
with the negotiation and syndication of the Loan Documents or pursuant to the
terms of the Loan Documents (in each case, as modified or supplemented by other
information so furnished or publicly available in periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission), taken as a whole, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, each Loan Party only represents that such information was prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
information.  The Loan Parties have disclosed to the Administrative Agent, in
writing furnished by or on behalf of any Loan Party or in information publicly
available in periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the Securities

 

71

--------------------------------------------------------------------------------



 

and Exchange Commission, any and all existing facts that the Loan Parties
believe have or are reasonably likely to have (to the extent any of the Loan
Parties can now reasonably foresee) a Material Adverse Effect (including the
likelihood of material reductions in the rates of reimbursement currently
payable to the Borrower and its Subsidiaries by the Medicare and/or Medicaid
programs).

 

(j)                                    Margin Regulations.  No Loan Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance or drawings under any
Letter of Credit will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

 

(k)                                 Certain Governmental Regulations.  Neither
any Loan Party nor any of its Subsidiaries nor any general partner or managing
member of any Loan Party, as applicable, is an “investment company”, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable:  (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of
(A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type.  Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

(l)                                     Materially Adverse Agreements.  Neither
any Loan Party nor any of its Subsidiaries is a party to any indenture, loan or
credit agreement or any lease or other agreement or instrument or subject to any
charter, corporate, partnership, membership or other governing restriction that
could reasonably be expected to result in a Material Adverse Effect (absent a
material default under a Material Contract).

 

(m)                             Perfection and Priority of Security Interests. 
Upon the completion of all filings and other actions contemplated by this
Agreement, all filings, recordings and other actions necessary to perfect and
protect the security interest in the Collateral created under the Collateral
Documents will have been duly made or taken and will be in full force and
effect, and the Collateral Documents will create in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings, recordings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations, and
all filings, recordings and other actions necessary to perfect and protect such
security interest will have been duly taken.  The Guarantors are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for
Permitted Liens and the liens and security interests created under the Loan
Documents.

 

(n)                                 Existing Debt.  Set forth on
Schedule 4.01(n) to the Disclosure Letter is a complete and accurate list of all
Existing Debt (other than Surviving Debt and the Debt under the Existing
Agreement), showing as of the date hereof the obligor and the principal amount
outstanding thereunder immediately prior to the Closing Date.

 

(o)                                 Surviving Debt.  Set forth on
Schedule 4.01(o) to the Disclosure Letter is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor, the principal

 

72

--------------------------------------------------------------------------------



 

amount outstanding thereunder (as of June 1, 2019), the maturity date thereof
and the amortization schedule therefor.

 

(p)                                 Liens.  Set forth on Part I of
Schedule 4.01(p) to the Disclosure Letter is a complete and accurate list of all
Liens on the property or assets of any Loan Party that directly or indirectly
owns any Borrowing Base Asset.  Set forth on Part II of Schedule 4.01(p) to the
Disclosure Letter is a complete and accurate list of all Liens on the property
or assets of any Loan Party or any of its Subsidiaries in excess of
$1,000,000.00 securing Debt for Borrowed Money, in each case showing as of the
date hereof the lienholder thereof, the principal amount of the obligations
secured thereby (as of June 1, 2019) and the property or assets of such Loan
Party or such Subsidiary subject thereto.  Easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt) shall not be listed on Schedule 4.01(p) to the Disclosure Letter.

 

(q)                                 Real Property.  (i)  Set forth on Part I of
Schedule 4.01(q) to the Disclosure Letter is a complete and accurate list of all
real property having a fair market value reasonably estimated by the applicable
Loan Party to be in excess of $1,000,000, owned in fee by any Loan Party or any
of its Subsidiaries as of the date hereof showing the street address, state,
record owner and gross book value thereof (as of April 30, 2019).  Each such
Loan Party or Subsidiary has good, marketable and insurable fee simple title to
such Real Property, free and clear of all Liens except for Liens permitted by
Section 5.02(a).

 

(ii)                                  Set forth on Part II of
Schedule 4.01(q) to the Disclosure Letter is a complete and accurate list of all
leases of Real Property under which any Loan Party or any of its Subsidiaries is
the lessee as of the date hereof showing the street address, state, lessor,
lessee, expiration date and annual rental cost thereof.  Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

 

(iii)                               Each Borrowing Base Asset is operated and
managed by an Approved Manager pursuant to a Management Agreement listed on
Part III of Schedule 4.01(q) to the Disclosure Letter.

 

(iv)                              Each Borrowing Base Asset satisfies all
Borrowing Base Conditions.

 

(r)                                    Environmental Matters.  (i)  Except as
otherwise set forth on Part I of Schedule 4.01(r) to the Disclosure Letter, or
as could not reasonably be expected to have a Material Adverse Effect, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, all past material non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs.  To the knowledge of each Loan Party and its Subsidiaries,
no circumstances exist that could be reasonably likely to (A) form the basis of
an Environmental Action against any Loan Party or any of its Subsidiaries or any
of their properties that could have a Material Adverse Effect or (B) cause any
such property that is a Borrowing Base Asset to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

(ii)                                  Except as otherwise set forth on Part II
of Schedule 4.01(r) to the Disclosure Letter or as could not reasonably be
expected to have a Material Adverse Effect; to the knowledge of the Loan Parties
none of the properties currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries is listed or  proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such listed property; to the knowledge of the Loan Parties, there are no
underground or above ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries other than in compliance with
applicable law; to the knowledge of the Loan Parties, there is no asbestos or
asbestos-containing material on any

 

73

--------------------------------------------------------------------------------



 

property currently owned or operated by any Loan Party or any of its
Subsidiaries except for any asbestos-containing material that is being managed
pursuant to, and in compliance with, an operations and maintenance plan (if
required by Environmental Law) and that does not currently require removal,
remediation, abatement or encapsulation under Environmental Law; and, to the
knowledge of each Loan Party and its Subsidiaries, Hazardous Materials have not
been released, discharged or disposed of in violation of any Environmental Law
or Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

(iii)                               Except as otherwise set forth on Part III of
Schedule 4.01(r) to the Disclosure Letter, neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law, which in any
such case could reasonably be expected to have a Material Adverse Effect; all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in a Material Adverse Effect; and, with respect to
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries, all Hazardous Materials generated, used, treated, handled, stored
or transported by or, to the knowledge of each Loan Party and its Subsidiaries,
on behalf of any Loan Party or any of its Subsidiaries have been disposed of in
a manner that could not reasonably be expected to result in a Material Adverse
Effect.

 

(s)                                   Compliance with Laws.  Each Loan Party and
each Subsidiary is in compliance with the requirements of all laws, rules and
regulations (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply could reasonably be expected to result in a
Material Adverse Effect.

 

(t)                                    Force Majeure.  Neither the business nor
the properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could reasonably be expected
to result in a Material Adverse Effect.

 

(u)                                 Loan Parties’ Credit Decisions.  Each Loan
Party has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement (and in the case of the Guarantors, to give the guaranty under this
Agreement) and each other Loan Document to which it is or is to be a party, and
each Loan Party has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

(v)                                 Solvency.  Each Loan Party is, individually
and together with its Subsidiaries, Solvent.

 

(w)                               Sarbanes-Oxley.  No Loan Party has made any
extension of credit to any of its directors or executive officers in
contravention of any applicable restrictions set forth in Section 402(a) of
Sarbanes-Oxley.

 

74

--------------------------------------------------------------------------------



 

(x)                                 ERISA Matters.  (i)  Set forth on
Schedule 4.01(x) to the Disclosure Letter is a complete and accurate list of all
Plans and Welfare Plans.

 

(ii)                                  No ERISA Event has occurred within the
preceding five plan years or is reasonably expected to occur with respect to any
Plan that has resulted in or is reasonably expected to result in a material
liability of any Loan Party or any ERISA Affiliate.

 

(iii)                               Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, copies of which have
been filed with the Department of Labor and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan as of
the date of such Schedule B, and since the date of such Schedule B there has
been no material adverse change in such funding status.

 

(iv)                              Neither any Loan Party nor any ERISA Affiliate
has incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

 

(v)                                 Neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and no such Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

 

(y)                                 Healthcare Matters.  (i)  Except as set
forth on Schedule 4.01(y) to the Disclosure Letter or except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower, each
Subsidiary thereof, each Healthcare Asset and each Healthcare Service has
obtained and maintains in full force and effect all Healthcare Licenses, that it
or they, as the case may be, are required to obtain by any Healthcare
Requirement.

 

(ii)                                  Except as set forth on Schedule 4.01(y) to
the Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, each Healthcare Asset and Healthcare Service is duly
licensed as a skilled-nursing facility, assisted living facility, independent
living facility, hospice, or home health agency, as applicable, as and if
required by any Healthcare Requirements.

 

(iii)                               Except as set forth on Schedule 4.01(y) to
the Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, none of the Borrower or any of its Subsidiaries has
applied to reduce the number of licensed or certified beds of any Borrowing Base
Asset, including beds authorized for use in Medicare, Medicaid, Tricare,
Veteran’s Administration, any other Federal or state healthcare reimbursement
program, or a managed care company, insurance company, and/or any other
third-party payor arrangement, plan or program, or to move or transfer the right
to any and all of the licensed or certified beds of any Borrowing Base Asset to
any other location or to amend or otherwise change any Borrowing Base Asset
and/or the number of beds approved by the applicable Governmental Authority or
if beds are not required to be licensed or certified, to reduce the number of
available beds, and, to the knowledge of the Borrower and the other Loan
Parties, there are no proceedings or actions pending or contemplated to reduce
the number of licensed or certified beds or, if not required to be licensed or
certified, to reduce the number of available beds of any Borrowing Base Asset. 
The existing number of licensed, certified and/or available bed capacity of each
Borrowing Base Asset as of the Closing Date is listed on Schedule II hereto.

 

(iv)                              Except as set forth on Schedule 4.01(y) to the
Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, each Healthcare License with respect to a Borrowing
Base Asset (A) has not been and will not be transferred to any new location,
(B) is held free from restrictions or known conflicts that would materially
impair the use

 

75

--------------------------------------------------------------------------------



 

or operation of the applicable Borrowing Base Asset as intended, and (C) is not
provisional, probationary, or restricted in any way.

 

(v)                                 Except as set forth on Schedule 4.01(y) to
the Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary thereof has
taken any action to rescind, withdraw, revoke, materially amend, modify,
supplement or otherwise materially alter the nature, tenor or scope of any
Healthcare License with respect to any Borrowing Base Asset.  No Loan Party has,
other than in the normal course of business, changed the terms of its
participation in any third party payor arrangements, plans or programs,
including, without limitation, Medicare or Medicaid, or its normal billing
payment or reimbursement policies and related procedures, including the amount
and timing of finance charges, fees and write-offs with respect to any Borrowing
Base Asset.

 

(vi)                              Except as set forth on Schedule 4.01(y) to the
Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, the Borrower and its Subsidiaries (and the operation of
each Healthcare Asset, each Healthcare Service, Healthcare Staffing Company and
Group Purchasing Organization) are and have been within all applicable statutes
of limitation in material compliance with all applicable Healthcare
Requirements, including, without limitation (A) those relating to staffing
requirements, (B) those relating to staff licensure and training, (C) health and
fire safety codes, including quality and safety standards, accepted professional
standards and principles that apply to professionals providing services at each
Healthcare Asset and each Healthcare Service, (D) to the knowledge of any
Responsible Officer of Borrower or its Subsidiaries, or any administrator,
manager or director of any Healthcare Asset, Healthcare Service, Healthcare
Staffing Company or Group Purchasing Organization, 31 U.S.C. §3729 et seq. (the
“False Claims Act”), 42 U.S.C. §1320a-7b(b) (the “Anti-Kickback Statute”), and
42 U.S.C. §1395nn and the regulations promulgated thereunder (the “Stark Law”)
and all other Federal, state and local laws, rules, regulations or published
interpretations or policies relating to the prevention of fraud and abuse and
has not committed any act for which it would be prosecuted under 42 U.S.C.
§1320a-7a (the “Civil Monetary Penalty Law”), (E) those relating to insurance,
reimbursement and cost reporting, (F) government payment program requirements
and disclosure of ownership and related information requirements,
(G) requirements of applicable Governmental Authorities, including without
limitation, those relating to physical structure and environment, licensing,
quality and adequacy of care, distributions of pharmaceuticals, rate setting,
equipment, personnel, operating policies and services, and fee splitting, and
(H) any other applicable laws, regulations or agreements for reimbursement for
the type of care or services provided by the Borrower or its Subsidiaries with
respect to any Healthcare Asset, Healthcare Service, Healthcare Staffing Company
or Group Purchasing Organization.

 

(vii)                           Except as set forth on Schedule 4.01(y) to the
Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, the Borrower and each Subsidiary of the Borrower, with
respect to each Healthcare Asset and each Healthcare Service (A) as applicable,
is and has been within all applicable statutes of limitation in material
compliance with the requirements for participation in the Medicare, Medicaid,
Tricare, Veteran’s Administration, or any other Federal or state healthcare
reimbursement program with respect to each Healthcare Asset and each Healthcare
Service that currently participates in such programs, (B) as applicable, if it
participates in such programs, has a current provider agreement under Medicare,
Medicaid or any other Federal or state healthcare reimbursement program, which
is in full force and effect, and (C) has no knowledge of any fact which would
prevent any third party from assuming or accepting assignment of any Loan
Party’s or Borrowing Base Asset’s participation in Medicare, Medicaid or any
other Federal or state healthcare reimbursement program, in each case as
permitted by and in accordance with applicable law.

 

76

--------------------------------------------------------------------------------



 

(viii)                        Except as set forth on Schedule 4.01(y) to the
Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary thereof is or
has been within all applicable statutes of limitation, a named target of, or
named participant in, any action, proceeding, suit, audit (other than an audit
in the ordinary course of business), subpoena, survey, investigation, sanction
or arbitration, at law or equity, or before, by or on behalf of any Governmental
Authority or any other administrative, accreditation or investigative body or
entity or any other third-party payor or any patient, resident or qui tam
relator (including, without limitation, any suit brought pursuant to False
Claims Act, the Anti-Kickback Statute, the Stark Law, Civil Monetary Penalty
Law, any similar law or any other Federal or state fraud and abuse law), which
has resulted or may result, directly or indirectly or with the passage of time,
in the imposition of a fine, remedy, penalty, alternative, interim or final
sanction, a lower rate certification, a denial of payment, ban on admissions,
termination, delicensure, decertification, debarment, recoupment, recovery,
suspension or discontinuance of all or part of reimbursement or exclusion from
any Governmental Authority, third-party payor, insurance carrier or private
payor, a lower reimbursement rate for services rendered to eligible patients or
residents, or any other civil or criminal remedy, or which could result in the
appointment of a receiver or manager, or in the modification, limitation,
annulment, revocation, transfer, surrender, suspension or other impairment of a
Healthcare License or affect the Borrower’s, any Subsidiary’s, any Healthcare
Asset’s or and Healthcare Service’s  participation in Medicare, Medicaid,
Tricare, Veteran’s Administration, any other Federal or state healthcare
reimbursement program, or a managed care company, insurance company, and/or any
other third-party payor arrangement, plan or program, as applicable, or any
successor program thereto, at current rate certification, nor to its knowledge
has any such action, proceeding, suit, investigation, sanction, arbitration or
audit been threatened.  An audit, investigation, or written inquiry by a State
Medicaid Fraud Control Unit or State Attorney General, by the United States
Department of Justice, or by the Office of Inspector General (“OIG”) of the
United States Department of Health and Human Services (“HHS”) shall not be
considered “in the ordinary course of business”.

 

(ix)                              To the knowledge of the Borrower and the other
Loan Parties, except as would not reasonably be expected to have a Material
Adverse Effect, there are no agreements with patients or residents of any
Healthcare Asset or Healthcare Service or with any other Persons that deviate in
any adverse respect from, or which conflict with, any Healthcare Requirements.

 

(x)                                 To the knowledge of the Borrower and the
other Loan Parties, except as would not reasonably be expected to have a
Material Adverse Effect, all patient and/or resident records at each Healthcare
Asset and the records of individuals that receive services at a Healthcare Asset
or from a Healthcare Service, including, without limitation, patient and/or
resident accounts records, are true, complete, and correct in all material
respects and are and have been within all applicable statutes of limitation
maintained in all material respects in accordance with applicable law and
Healthcare Requirements.

 

(xi)                              Except as would not cause any Loan Party or
any Subsidiary thereof to fail to be in material compliance with any applicable
Healthcare Requirements, or as would not reasonably be expected to have a
Material Adverse Effect, all claims submitted to Medicare, Medicaid, Tricare,
Veteran’s Administration, any other Federal or state healthcare reimbursement
program, or a managed care company, insurance company, and/or any other third
party payor arrangement, plan or program by each Healthcare Asset and each
Healthcare Service are for items and services actually rendered and in material
compliance with Healthcare Requirements, and, all items and services are
properly coded and all claims were submitted in material compliance with all
Healthcare Requirements regarding billing and claims submission and are
supported by adequate and appropriate documentation.

 

77

--------------------------------------------------------------------------------



 

(xii)                           None of the execution and delivery of this
Agreement or any other Loan Document, the performance hereunder or thereunder by
any Loan Party or, to the knowledge of the Borrower, any other party thereto,
will, on the Closing Date, (A) adversely affect, in any material respect, the
right of the Borrower or any Subsidiary to receive Medicare, Medicaid, Tricare,
Veteran’s Administration, any other Federal or state healthcare reimbursement
program, or a managed care company, insurance company, and/or any other third
party payor arrangement, plan or program payments or reimbursements, (B) delay
or materially reduce the Medicare, Medicaid, Tricare, Veteran’s Administration,
any other Federal or state healthcare reimbursement program, or a managed care
company, insurance company, and/or any other third party payor arrangement, plan
or program payments or reimbursements that the Borrower or any Subsidiary is
receiving as of the date hereof, (C) materially adversely affect any of the
Healthcare Licenses; or (D) violate any of the Healthcare Requirements in any
material respect.

 

(xiii)                        Except as could not reasonably be expected to have
a Material Adverse Effect, no Loan Party or any Subsidiary thereof has received
written notice, or is aware, of any violation of applicable antitrust laws.

 

(xiv)                       To the knowledge of the Loan Parties, the Healthcare
Licenses and Medicare, Medicaid, Tricare, Veteran’s Administration, any other
Federal or state healthcare reimbursement program, or a managed care company,
insurance company, and/or any other third party payor arrangement, plan or
program accounts receivable with respect to each Borrowing Base Asset are free
of any Liens (other than the Liens created under the Loan Documents and Liens
permitted by Section 5.02(a)), and neither the Borrower nor any Subsidiary has
pledged any of its receivables as collateral security for any Debt (other than
the Obligations of the Loan Parties under the Loan Documents and pledges
permitted by Section 5.02(a)).

 

(xv)                          Schedule 4.01(y) to the Disclosure Letter sets
forth the collective bargaining agreements and other labor contracts applicable
to all persons employed by it at any Borrowing Base Asset as of the Closing
Date.

 

(xvi)                       Except as could not reasonably be expected to have a
Material Adverse Effect, the Borrower and its Subsidiaries have instituted, and
each Healthcare Asset and Healthcare Service is operated in compliance with a
compliance plan addressing fraud and abuse laws, and the compliance plan for
each Healthcare Asset or Healthcare Service complies in all material respects
with the compliance guidance issued by the OIG.

 

(xvii)                    Except as could not reasonably be expected to have a
Material Adverse Effect, the Borrower and its Subsidiaries, the Healthcare
Assets and Healthcare Services are and have been within all applicable statutes
of limitation in compliance with HIPAA and each Healthcare Asset and each
Healthcare Service has in place a HIPAA compliance program and is in material
compliance with its HIPAA compliance program.

 

(xviii)                 Except as would not reasonably be expected to have a
Material Adverse Effect, there is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, reimbursement
recoupment, sanction, penalty or nonrenewal affecting the Borrower, any
Subsidiary thereof or any Healthcare Asset, Healthcare Service, or provider
agreement with Medicare, Medicaid, Tricare, Veteran’s Administration, any other
Federal or state healthcare reimbursement program, or a managed care company,
insurance company, and/or any other third party payor arrangement, plan or
program.

 

(xix)                       Except as would not cause any Loan Party to fail to
be in compliance with any Healthcare Requirement in such a manner as would
reasonably be expected to have a Material Adverse Effect, or as set forth on
Schedule 4.01(y) to the Disclosure Letter, all Medicare, Medicaid and any other
applicable third party payor arrangement, plan or program cost reports

 

78

--------------------------------------------------------------------------------



 

and other financial reports required to be submitted by or on behalf of each
Healthcare Asset and Healthcare Service has been timely filed, and each cost
report and other financial report is accurate and complete in all material
respects and not misleading in any material respect.

 

(xx)                          Except as set forth on Schedule 4.01(y) to the
Disclosure Letter or except as would not reasonably be expected to have a
Material Adverse Effect, (A) there are no cost report years that are subject to
audits and no cost reports that remain “open” or unsettled, and (B) there are no
current or pending Medicare, Medicaid, Tricare, Veteran’s Administration, any
other Federal or state healthcare reimbursement program, or a managed care
company, insurance company, and/or any other third-party payor arrangement, plan
or program recoupment efforts against any Healthcare Asset or Healthcare
Service.

 

(xxi)                       Except as would not reasonably be expected to have a
Material Adverse Effect, each Healthcare Asset and the use thereof complies with
all applicable material local, state, and Federal building codes, fire codes,
healthcare, nursing facility, and other similar regulatory requirements and no
material waivers of such physical plant standards exist at any of the Healthcare
Assets.

 

(xxii)                    Except as would not reasonably be expected to have a
Material Adverse Effect, none of the Borrower, any Subsidiary thereof, any
Healthcare Asset or any Healthcare Service is excluded from participation in any
Federal or state healthcare program nor as a result of a judicial or
administrative proceeding is any of them subject to mandatory or permissive
exclusion by the OIG.  Except as would not reasonably be expected to have a
Material Adverse Effect, no officers, directors, managers, employees or
contractors of the Borrower, any Subsidiary thereof, any Healthcare Asset or any
Healthcare Service are excluded from participation in any Federal or state
healthcare program, or as a result of a judicial or administrative proceeding
subject to mandatory or permissive exclusion by the OIG, or have failed to
obtain or maintain any licenses or permits required for the provision of
healthcare or related services by such officers, directors, managers, employees
or contractors; provided, however, that this Section 4.01(y)(xxii) shall only
apply to contractors to the extent any Responsible Officer of Borrower or its
Subsidiaries, or any administrator, manager, director, or employee involved in
the hiring of such contractor has knowledge of such condition.

 

(xxiii)                 Except as would not reasonably be expected to result in
a Material Adverse Effect (A) each Group Purchasing Organization and each
Healthcare Staffing Company is operated and has been within all applicable
statutes of limitation in material compliance with the Anti-Kickback Statute,
the False Claims Act and all other Healthcare Requirements, (B) each GPO meets
the GPO safe harbor under the Anti-Kickback Statute and (C) all personnel placed
by each Healthcare Staffing Company are appropriately licensed.

 

(z)                                  Sanctions and Anti-Corruption Laws.

 

(i)                                     None of the Loan Parties or any of their
respective Subsidiaries or, to their knowledge, any director, officer, employee,
agent or Affiliate thereof, is a Person that is, or is owned or controlled by
Persons that are:  (A) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (B) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.

 

(ii)                                  Each Loan Party, its Subsidiaries and
their respective directors, officers and employees and, to the knowledge of each
such Loan Party, the agents of such Loan Party and its Subsidiaries, are in
compliance with all applicable Sanctions and Anti-Corruption Laws in all

 

79

--------------------------------------------------------------------------------



 

material respects.  Each Loan Party and its Subsidiaries have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance therewith.

 

(aa)                          Special Flood Properties.  Either (i) no Borrowing
Base Asset is a Flood Hazard Property or (ii) if a Borrowing Base Asset is a
Flood Hazard Property, the Borrower or the applicable Loan Party has delivered
to the Administrative Agent the Flood Insurance Documents with respect to such
Borrowing Base Asset.

 

(bb)                          EEA Financial Institution.  Neither any Loan Party
nor any of its Subsidiaries nor any general partner or managing member of any
Loan Party, as applicable, is an EEA Financial Institution.

 

(cc)                            Beneficial Ownership.  The Borrower is in
compliance in all material respects with any applicable requirements of the
Beneficial Ownership Regulation.  The information included in the most recent
Beneficial Ownership Certification, if any, delivered by the Borrower is true
and correct in all respects.

 

ARTICLE V
COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01              Affirmative Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970;
provided, however, that the failure to comply with the provisions of this
Section 5.01(a) shall not constitute a default hereunder so long as such
non-compliance is the subject of a Good Faith Contest.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all Taxes imposed upon it or upon its property and
(ii) all lawful claims that, if unpaid, might by law become a Lien upon its
property; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to pay or discharge any such Tax that is the
subject of a Good Faith Contest, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors.

 

(c)                                  Compliance with Environmental Laws. 
Comply, and cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
and cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties in material
compliance with the requirements of all Environmental Laws; provided, however,
that neither the Loan Parties nor any of their Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is the subject of a Good Faith Contest or where the
failure to undertake any such cleanup, removal, remedial or other action could
not reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Maintenance of Insurance.

 

(i)                                     Maintain, and cause each of its
Subsidiaries to maintain, insurance (including, with respect to the Borrowing
Base Assets, the insurance required by the terms of the Mortgages)

 

80

--------------------------------------------------------------------------------



 

with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Loan Party or such Subsidiaries operate, but in no event shall such
amounts with respect to the Borrowing Base Assets be lower or coverages be less
comprehensive than the respective insurance amounts and coverages set forth on
Schedule 5.01(d) to the Disclosure Letter; provided, however, that professional
liability insurance coverage shall be required only to the extent that such
coverage is available at commercially reasonable rates.

 

(ii)                                  If any Borrowing Base Asset is at any time
a Flood Hazard Property, then the Borrower shall, or shall cause each applicable
Loan Party, to provide to the Administrative Agent the Flood Insurance Documents
with respect to such Borrowing Base Asset.  The Administrative Agent shall
provide to the Secured Parties copies of the Flood Insurance Documents
(including any Flood Insurance Documents delivered in connection with a Flood
Compliance Event), to the extent received from the Borrower.  The Administrative
Agent agrees to request such Flood Insurance Documents at the request of any
Secured Party.  Unless the Borrower provides the Administrative Agent with the
Flood Insurance Documents, the Administrative Agent may purchase Flood Insurance
meeting the requirements of clause (iii) of the definition of “Flood Insurance
Documents” at the Borrower’s expense to protect the interests of the
Administrative Agent and the Secured Parties.  The Borrower and each Loan Party
shall cooperate with the Administrative Agent in connection with compliance with
the Flood Laws, including by providing any information reasonably required by
the Administrative Agent (or by any Secured Party through the Administrative
Agent) in order to confirm compliance with the Flood Laws.

 

(iii)                               If a Flood Redesignation shall occur with
respect to any Borrowing Base Asset, the Administrative Agent shall obtain a
completed Flood Hazard Determination with respect to the applicable Borrowing
Base Asset, and the Borrower shall provide to the Administrative Agent the Flood
Insurance Documents with respect to such Borrowing Base Asset by not later 45
days after the date of the Flood Redesignation or any earlier date required by
the Flood Laws.

 

(iv)                              The Borrower shall give to the Administrative
Agent written notice of any Flood Compliance Event (other than a Flood
Redesignation) not less than 30 days prior to such Flood Compliance Event.  The
Administrative Agent shall provide a copy of such notice to the Secured Parties
and shall obtain a completed Flood Hazard Determination.  For avoidance of
doubt, the Borrower shall provide, or re-provide, as the case may be, to the
Administrative Agent the Flood Insurance Documents by not later than the date of
the Flood Compliance Event and as a condition precedent to the occurrence of
such Flood Compliance Event.

 

(e)                                  Preservation of Partnership or Corporate
Existence, Etc.  Preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence (corporate or otherwise), legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except, in the case of Subsidiaries of the Borrower
only, if in the reasonable business judgment of such Subsidiary it is in its
best economic interest not to preserve and maintain such rights or franchises
and such failure to preserve such rights or franchises could not reasonably be
expected to result in a Material Adverse Effect (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any transactions by
or involving any Loan Party or Subsidiary thereof otherwise permitted under
Section 5.02(c) or (d) below).

 

(f)                                   Visitation Rights.  At any reasonable time
and from time to time, permit any of the Agents or Lender Parties, or any agent
or representatives thereof, upon reasonable prior notice and during regular
business hours, to examine and make copies of and abstracts from the records and
books of account of, and visit the Borrowing Base Assets, and to discuss the
affairs, finances and accounts of any

 

81

--------------------------------------------------------------------------------



 

Loan Party with any of their general partners, managing members, officers or
directors and with their independent certified public accountants.

 

(g)                                  Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Loan Party and each such Subsidiary in accordance with GAAP.

 

(h)                                 Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacement thereof, except in each case where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

(i)                                     Transactions with Affiliates.  Conduct,
and cause each of its Subsidiaries to conduct, all transactions otherwise
permitted under the Loan Documents with any of their Affiliates (other than
transactions exclusively among or between the Borrower and/or one or more of the
Guarantors or other direct or indirect wholly-owned Subsidiaries) on terms that
are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

 

(j)                                    Covenant to Guarantee Obligations and
Give Additional Security.  (i) Concurrently with the delivery of Collateral
Deliverables pursuant to Section 5.01(k) with respect to a Proposed Borrowing
Base Asset owned or leased by a Subsidiary of a Loan Party or (ii) within 10
days after the formation or acquisition of any new direct or indirect Subsidiary
of a Loan Party (including by way of a Division) that directly owns or leases a
Borrowing Base Asset, cause each such Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent (x) a Guaranty
Supplement in substantially the form of Exhibit C hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan Documents
and (y) a security agreement supplement in form and substance reasonably
satisfactory to the Administrative Agent.

 

(k)                                 Borrowing Base Additions.  With the
Borrower’s written request to the Administrative Agent that any Asset (a
“Proposed Borrowing Base Asset”) be added as a Borrowing Base Asset, deliver (or
cause to be delivered) to the Administrative Agent, at the Borrower’s expense, a
BBA Proposal Package with respect to such Proposed Borrowing Base Asset.  Within
ten (10) Business Days after receipt of a complete BBA Proposal Package, the
Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Required Lenders have approved such Proposed
Borrowing Base Asset as a Borrowing Base Asset subject to the delivery of all
applicable Collateral Deliverables and Guarantor Deliverables pursuant to the
following sentence (any such notice comprising an approval, a “Conditional
Approval Notice”).  Within 45 days after receipt by the Borrower of a
Conditional Approval Notice (which period may be extended in the discretion of
the Administrative Agent, at the Borrower’s request, for an additional 30 days
without the approval of the Required Lenders), the Borrower shall, at its
expense, deliver (or cause to be delivered) to the Administrative Agent all
applicable Collateral Deliverables and Guarantor Deliverables, and the
Administrative Agent will promptly make copies of the applicable Collateral
Deliverables and Guarantor Deliverables available for inspection by the Lenders,
which may be via the Approved Electronic Platform.  Notwithstanding the
foregoing, the failure of any Proposed Borrowing Base Asset to comply with one
or more of the Borrowing Base Conditions shall not preclude the addition of such
Proposed Borrowing Base Asset as a Borrowing Base Asset so long as the
Administrative Agent and the Required Lenders shall have expressly consented to
the addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset
notwithstanding the failure to satisfy such conditions.

 

(l)                                     Further Assurances.  (i)  Promptly upon
request by any Agent, or any Lender Party through the Administrative Agent,
correct, and cause each Loan Party to promptly correct, any

 

82

--------------------------------------------------------------------------------



 

material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof.

 

(ii)                                  Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, conveyances, pledge agreements, account control
agreements, mortgages, deeds of trust, trust deeds, assignments of leases and
rents, assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order (A) to carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, to subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.  Without limitation of the foregoing provisions of
this Section 5.01(l), in the event that the Borrower changes its name following
the Closing Date, the Borrower will, promptly upon request by the Administrative
Agent, deliver a ratification of the Loan Documents and replacement Notes
reflecting the Borrower’s new name.

 

(m)                             Performance of Material Contracts.  Except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, perform and observe, and cause each of its Subsidiaries to perform and
observe, all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time reasonably requested by
the Administrative Agent, in each case with respect to any Borrowing Base Asset,
and, upon the reasonable request of the Administrative Agent, make to each other
party to each such Material Contract with respect to a Borrowing Base Asset,
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so.

 

(n)                                 Compliance with Leases.  Except where, in
each case, the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled (except, in the case of Subsidiaries of the
Borrower only, if in the reasonable business judgment of such Subsidiary it is
in its best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation is not in respect
of a Qualifying Ground Lease of a Borrowing Base Asset and could not otherwise
reasonably be expected to result in a Material Adverse Effect), (b) notify the
Administrative Agent of any material default by any party with respect to such
leases and (c) cooperate with the Administrative Agent in all respects to cure
any such default, and cause each of its Subsidiaries to do so.

 

(o)                                 Qualifying Ground Leases.  With respect to
any Qualifying Ground Lease related to any Borrowing Base Asset:

 

(i)                                     pay when due the rent and other amounts
due and payable thereunder (subject to applicable cure or grace periods);

 

83

--------------------------------------------------------------------------------



 

(ii)                                  timely perform and observe all of the
material terms, covenants and conditions required to be performed and observed
by it as tenant thereunder (subject to applicable cure or grace periods);

 

(iii)                               do all things necessary to preserve and keep
unimpaired such Qualifying Ground Lease and its rights thereunder;

 

(iv)                              diligently and continuously enforce the
material obligations of the lessor or other obligor thereunder;

 

(v)                                 deliver to the Administrative Agent all
default and other material notices received by it or sent by it under the
applicable Qualifying Ground Lease;

 

(vi)                              upon the Administrative Agent’s reasonable
written request and at reasonable intervals, unless an Event of Default shall
have occurred and be continuing, in which case, upon written request at any
time, provide to the Administrative Agent any information or materials relating
to such Qualifying Ground Lease and evidencing the applicable Guarantor’s due
observance and performance of its material obligations thereunder;

 

(vii)                           execute and deliver (to the extent permitted to
do so under such Qualifying Ground Lease), upon the request of the
Administrative Agent, any documents, instruments or agreements as may be
required to permit the Administrative Agent to cure any default of the Loan
Party under such Qualifying Ground Lease;

 

(viii)                        provide to the Collateral Agent written notice of
its intention to exercise any option or renewal or extension rights with respect
to such Qualifying Ground Lease at least thirty (30) days prior to the
expiration of the time to exercise such right or option and, upon the direction
of the Administrative Agent, duly exercise any renewal or extension option with
respect to such Qualifying Ground Lease (provided that each Loan Party hereby
appoints the Collateral Agent its attorney-in-fact, coupled with an interest, to
execute and deliver, for and in the name of such Person, all instruments,
documents or agreements necessary to extend or renew such Qualifying Ground
Lease);

 

(ix)                              in connection with the bankruptcy or other
insolvency proceedings of any ground lessor or other obligor, ratify the
legality, binding effect and enforceability of the applicable Qualifying Ground
Lease within the applicable time period therefore in such proceedings,
notwithstanding any rejection by such ground lessor or obligor or trustee,
custodian or receiver related thereto;

 

(x)                                 provide to the Administrative Agent not less
than thirty (30) days prior written notice of the date on which the applicable
Guarantor shall apply to any court or other Governmental Authority for authority
or permission to reject the applicable Qualifying Ground Lease in the event that
there shall be filed by or against any Guarantor any petition, action or
proceeding under Bankruptcy Law or any similar federal or state law; provided,
however, that the Administrative Agent shall have the right, but not the
obligation, to serve upon the applicable Guarantor within such thirty (30) day
period a notice stating that (1) the Administrative Agent demands that such
Guarantor assume and then assign the relevant Qualifying Ground Lease to the
Administrative Agent subject to and in accordance with Bankruptcy Law and
(2) the Administrative Agent covenants to cure or provide reasonably adequate
assurance thereof with respect to all defaults susceptible of being cured by the
Administrative Agent and of future performance under the applicable Qualifying
Ground Lease; provided further that if the Administrative Agent serves such
notice upon the applicable Guarantor, such Guarantor shall not seek to reject
the applicable Qualifying Ground Lease and shall promptly comply with such
demand;

 

84

--------------------------------------------------------------------------------



 

(xi)                              permit the Collateral Agent (at its option),
during the continuance of any Event of Default, to (1) perform and comply with
all obligations under the applicable Qualifying Ground Lease; (2) do and take
such action as the Collateral Agent reasonably deems necessary or desirable to
prevent or cure any default by such Guarantor under such Qualifying Ground Lease
and (3) enter in and upon the applicable premises related to such Qualifying
Ground Lease to the extent and as often as the Administrative Agent reasonably
deems necessary or desirable in order to prevent or cure any default under the
applicable Qualifying Ground Lease;

 

(xii)                           if such event could reasonably be expected to
result in a Material Adverse Effect, in the event of any arbitration, court or
other adjudicative proceedings under or with respect to any such Qualifying
Ground Lease, permit the Administrative Agent (at its option) to exercise all
right, title and interest of the applicable Guarantor in connection with such
proceedings, provided that (i) each Loan Party hereby irrevocably appoints the
Administrative Agent as its attorney-in-fact (which appointment shall be deemed
coupled with an interest) to exercise such right, interest and title and
(ii) the Loan Parties shall bear all costs, fees and expenses related to such
proceedings; provided further that each Loan Party hereby further agrees that
the Administrative Agent shall have the right, but not the obligation, to
proceed in respect of any claim, suit, action or proceeding relating to the
rejection of any of the Qualifying Ground Lease referenced above by the relevant
ground lessor as a result of bankruptcy or similar proceedings (including,
without limitation, the right to file and prosecute all proofs of claims,
complaints, notices and other documents in any such bankruptcy case or similar
proceeding); and

 

(xiii)                        at reasonable times and at reasonable intervals,
deliver to the Collateral Agent (or, subject to the requirements of the subject
Qualifying Ground Lease, cause the applicable lessor or other obligor to deliver
to the Administrative Agent), an estoppel certificate and consent agreement in
relation to such Qualifying Ground Lease in form and substance reasonably
acceptable to the Collateral Agent, in its discretion, and, in the case of the
estoppel certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Collateral Agent has received notice of such modification; (iii) that no rental
and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease,

 

provided that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

 

(p)                                 Management Agreements.  At all times cause
each Borrowing Base Asset to be managed and operated by an Approved Manager that
has (i) entered into a management agreement with respect to such Asset in form
and substance reasonably satisfactory to the Administrative Agent, and
(ii) executed and delivered a management agreement subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent.  Lender
Parties acknowledge that the Management Agreements in effect as of the date
hereof are satisfactory.

 

(q)                                 Exchange Listing.  In the case of the
Borrower, at all times cause its common shares to be, and remain, duly listed on
The NASDAQ Stock Market LLC, the NYSE American or the New York Stock Exchange or
any other national securities exchange.

 

(r)                                    Sarbanes-Oxley.  Comply at all times in
all material respects with all applicable provisions of Section 402(a) of
Sarbanes-Oxley, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

85

--------------------------------------------------------------------------------



 

(s)                                   Insurance Proceeds and Condemnation
Awards.  (i)  In the event of any loss or damage to any portion of any Borrowing
Base Asset due to fire or other casualty, or any taking of any portion of any
Borrowing Base Asset by condemnation or under power of eminent domain and
provided that the Borrower does not designate the Borrowing Base Asset suffering
such loss as a non-Borrowing Base Asset in accordance with Section 5.02(e), the
Collateral Agent shall have the right, but not the obligation, after the
occurrence and during the continuation of an Event of Default, to settle
insurance claims and condemnation claims or awards, unless the loss or damage is
less than $5,000,000.  If (A) the loss or damage is less than $5,000,000 or (B)
if the Collateral Agent elects not to settle such claim or award, then the
applicable Loan Party shall have the right to settle such claim or award without
the consent of the Collateral Agent, provided that (1) such Loan Party shall use
the proceeds of any claim or award to rebuild or restore the applicable
Borrowing Base Asset substantially to its condition prior to the casualty or
condemnation to the extent permitted by applicable law and (2) such Loan Party
shall provide the Collateral Agent with notice of the casualty or condemnation. 
In all other cases, the applicable Loan Party shall not settle such claim or
award without the prior or concurrent written consent of the Collateral Agent. 
So long as such Borrowing Base Asset remains a Borrowing Base Asset, failure to
use the insurance proceeds received directly from the insurance company to
rebuild and restore the Borrowing Base Asset shall constitute an Event of
Default.  The Collateral Agent shall have the right (but not the obligation) to
collect, retain and apply to the Obligations all insurance and condemnation
proceeds (after deduction of all expense of collection and settlement, including
reasonable attorney and adjusters’ fees and expenses) in the event that an Event
of Default exists under this Agreement or the other Loan Documents or the
Borrowing Base Asset no longer meets the Borrowing Base Conditions (other than
as a result of such loss or damage).  Otherwise, all proceeds shall be delivered
to the Borrower.  Any proceeds remaining after application to the Obligations
shall be paid by the Collateral Agent to the Borrower or the party then entitled
thereto.

 

(ii)                                  Provided that the Borrower has not
designated the affected asset as a non-Borrowing Base Asset in accordance with
Section 5.02(e), if the Collateral Agent does not elect to or is not entitled to
apply casualty proceeds or condemnation awards to the Obligations and if the
Loan Parties are not entitled to settle such claims, all as provided under the
foregoing subsection (i), the Collateral Agent shall have the right (but not the
obligation) to settle, collect and retain such proceeds, and after deduction of
all reasonable expenses of collection and settlement, including reasonable
attorney and adjusters’ fees and expenses, to release the same to the applicable
Loan Party periodically, provided that such Loan Party shall:

 

(A)                               expeditiously repair and restore all damage to
the portion of the Borrowing Base Asset in question resulting from such casualty
or condemnation, including completion of the construction if such fire or other
casualty shall have occurred prior to completion, so that the Borrowing Base
Asset continues to qualify as a Borrowing Base Asset following such
construction; and

 

(B)                               if the casualty proceeds or condemnation
awards are, in the Collateral Agent’s reasonable judgment, insufficient to
complete the repair and restoration of the buildings, structures and other
improvements constituting the Borrowing Base Asset as aforesaid, then the Loan
Parties shall promptly deposit with the Collateral Agent the amount of such
deficiency.

 

Any request by a Loan Party for a disbursement by the Collateral Agent of
casualty proceeds or condemnation awards by the Borrower pursuant to this
Section 5.01(s) and the disbursement thereof shall be conditioned upon the Loan
Parties’ compliance with and satisfaction of the same conditions precedent as
would be applicable in connection with construction loans made by institutional
lenders for projects similar to the affected Borrowing Base Asset, including
approval of plans and specifications, submittal of evidence of completion,
updated title insurance, lien waivers, and other customary safeguards.

 

86

--------------------------------------------------------------------------------



 

(t)                                    Healthcare Requirements.  Except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, cause the operations conducted or to be conducted at each Healthcare
Asset and each Healthcare Service, at a minimum, to be conducted in a manner
consistent in all material respects with all applicable Healthcare Requirements
and, in connection therewith, the Borrower and the Loan Parties further covenant
that (in each case, except to the extent that the same would not reasonably be
expected to have a Material Adverse Effect):

 

(i)                                     the storage, use, transportation and
disposal of all medical equipment, medical supplies, medical products or gases,
and medical waste, of any kind and in any form, will be maintained in material
compliance with all Healthcare Requirements;

 

(ii)                                  each Healthcare Asset and each Healthcare
Service will be operated in material compliance with applicable Healthcare
Requirements relating thereto, reimbursement or care contracts, and any other
agreements necessary for the certification, licensure or operation of such
Healthcare Asset or Healthcare Service as may be necessary for participation in
Medicare, Medicaid, Tricare, Veteran’s Administration, any other Federal or
state healthcare reimbursement program, or a managed care company, insurance
company, and/or any other third party payor arrangement, plan or program, to the
extent applicable;

 

(iii)                               each Healthcare Asset that is a Borrowing
Base Asset will remain in effect without material reduction in the number of
licensed beds or certified beds;

 

(iv)                              all deposits relating to Healthcare
Requirements, including deposits relating to residents or residency agreements
will be maintained in material compliance with all applicable regulatory
requirements.  If such deposits are in cash, the Borrower and its Subsidiaries
shall deposit and hold such deposits in accordance with applicable law;

 

(v)                                 the Borrower and its Subsidiaries shall file
all required Medicare or Medicaid cost reports on or prior to the date such
reports are due and make available to the Administrative Agent, if requested
(within 90 days of the date of such request), a complete and accurate copy of
the annual Medicare or Medicaid cost report for the Borrower and its
Subsidiaries with respect to the Borrowing Base Assets and subject to privacy
limitations under applicable law, which will be prepared by the Borrower or
applicable Subsidiary and accompanied by a certificate from a Responsible
Officer of the Borrower certifying as of the date thereof that such report is
accurate, complete and not misleading, and promptly furnish the Administrative
Agent any amendments filed with respect to such reports and all notices,
responses, audit reports or inquiries with respect to such reports; and

 

(vi)                              the Borrower shall cause all residency and
other agreements with residents of the Healthcare Assets to comply with all
legal requirements and Healthcare Requirements.

 

(u)                                 Transfer Healthcare Assets.  Notwithstanding
the restrictions in Section 5.02(e), on or before the date that is 180 days
following the Closing Date, FVE MW LLC shall transfer the Transfer Healthcare
Assets and the applicable Healthcare Licenses to a Subsidiary of the Borrower
(the “Replacement Guarantor”).  Simultaneously with the transfer of the Transfer
Healthcare Assets to the Replacement Guarantor, the Borrower shall (x) certify
to the Collateral Agent that the Transfer Healthcare Assets have been
transferred to the Replacement Guarantor (which certification shall include
satisfactory evidence of such transfers) and (y) cause the Replacement Guarantor
to execute and/or deliver to the Collateral Agent (as applicable) (i) a Guaranty
Supplement, (ii) amendments to or replacements of those deliverables provided
under Section 3.01(a) hereof with respect to FVE MW LLC and/or the Transfer
Healthcare Assets in connection with the Closing Date as are requested by the
Collateral Agent including, without limitation, the Mortgages, the Mortgage
Policies, the Security Agreement, UCC-1s and any other Collateral Documents and
(iii) an opinion of Sullivan & Worcester LLP or other counsel reasonably
acceptable to the Administrative Agent with respect to the formation of

 

87

--------------------------------------------------------------------------------



 

the Replacement Guarantor and the due authorization and execution of the
aforementioned documents, as applicable, by the Replacement Guarantor and as to
such other matters as any Lender Party through the Administrative Agent may
reasonably request.  Following the Transfer of the Transfer Healthcare Assets by
FVE MW LLC pursuant to this subsection (u), the Administrative Agent shall, upon
the request of the Borrower and at the Borrower’s expense, promptly release FVE
MW LLC from the Guaranty and the Security Agreement.  For the avoidance of
doubt, if the requirements of this subsection (u) have not been satisfied as of
the date that is 181 days after the Closing Date, the Transfer Healthcare Assets
shall be automatically deemed non-Borrowing Base Assets.

 

(v)                                 Sanctions and Anti-Corruption Laws. Each
Loan Party and its Subsidiaries will maintain in effect policies and procedures
designed to promote compliance by each Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions
and Anti-Corruption Laws.

 

SECTION 5.02              Negative Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 

(a)                                 Liens, Etc.  Create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien on or with respect to any Borrowing Base Asset of any
character (including, without limitation, accounts), except:

 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens described on Schedule 4.01(p) to the
Disclosure Letter;

 

(iv)                              purchase money Liens upon or in equipment
acquired or held by any Guarantor in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) shall not exceed the amount
permitted under Section 5.02(b)(iii);

 

(v)                                 Liens arising in connection with Capitalized
Leases permitted under Section 5.02(b)(iv), provided that no such Lien shall
extend to or cover any Collateral or assets other than the assets subject to
such Capitalized Leases; and

 

(vi)                              any other Liens, provided, that the Loan
Parties shall be in compliance with the covenants contained in Section 5.04 both
immediately prior to and on a pro forma basis immediately after giving effect to
the incurrence of such Liens.

 

(b)                                 Debt.  With respect to the Guarantors only,
create, incur, assume or suffer to exist, or permit any of its Subsidiaries to
create, incur, assume or suffer to exist, any Debt, except:

 

(i)                                     Debt under the Loan Documents;

 

(ii)                                  Debt owed to any other Loan Party or any
wholly-owned Subsidiary of any Loan Party, provided that, in each case, such
Debt (y) shall be on terms reasonably acceptable to the Administrative Agent and
(z) shall be evidenced by promissory notes in form and substance satisfactory to
the Administrative Agent, which promissory notes shall (unless payable to the

 

88

--------------------------------------------------------------------------------



 

Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;

 

(iii)                               Debt secured by Liens permitted by Section
5.02(a)(iv) not to exceed in the aggregate $5,000,000 at any time outstanding,

 

(iv)                              Capitalized Leases not to exceed in the
aggregate $5,000,000 at any time outstanding,

 

(v)                                 the Surviving Debt described on Schedule
4.01(o) to the Disclosure Letter and any Refinancing Debt extending, refunding
or refinancing such Surviving Debt,

 

(vi)                              Debt represented by cash management
obligations and other obligations in respect of netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements in
each case in connection with deposit accounts,

 

(vii)                           endorsements of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, and

 

(viii)                        any other Debt, provided, that the Loan Parties
shall be in compliance with the covenants contained in Section 5.04 both
immediately prior to and on a pro forma basis immediately after giving effect to
the incurrence of such Debt.

 

(c)                                  Change in Nature of Business.  Make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents).

 

(d)                                 Mergers, Etc.  Other than in connection with
the FVE-SNH Restructuring, merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease or otherwise dispose of
(whether in one transaction or in a series of transactions or pursuant to a
Division) all or substantially all of its assets (whether now owned or hereafter
acquired) to, any Person, or Divide, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to (including pursuant to a
Division), any other Subsidiary of such Loan Party (provided that if one or more
of such Subsidiaries is also a Loan Party, a Loan Party shall be the surviving
entity and, in the case of a Division, the assets of such dividing Loan Party
shall be held by a Loan Party or an entity which shall become a Loan Party
contemporaneously with such Division) or any other Loan Party other than the
Borrower (provided that such Loan Party or, in the case of any Loan Party other
than the Borrower, another Loan Party shall be the surviving entity and, in the
case of a Division, the assets of such dividing Loan Party shall be held by a
Loan Party or an entity which shall become a Loan Party contemporaneously with
such Division), and (ii) any Loan Party may merge with any Person that is not a
Loan Party so long as such Loan Party is the surviving entity or (except in the
case of a merger with the Borrower, which shall always be the surviving entity)
such other Person is the surviving party and shall become a Loan Party
contemporaneously with such merger, provided, in each case, that (A) no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom and (B) the Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate demonstrating that the
Facility Available Amount (calculated on a pro forma basis after giving effect
to such merger) will be greater than or equal to the Facility Exposure. 
Notwithstanding any other provision of this Agreement, (x) any Subsidiary of a
Loan Party that is not itself a Loan Party may Divide, may merge or consolidate
with or into, or convey all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, so long as such transaction, to the
extent resulting in a direct or indirect Transfer of assets, complies with
Section 5.02(e), mutatis mutandis, the Borrower determines in good faith that
such proposed transaction is in the best interests of the Borrower, and no
Default or Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom, (y) any Subsidiary of a
Loan Party that is not itself a Loan Party may Divide, liquidate or dissolve if
the Borrower determines in good faith that such

 

89

--------------------------------------------------------------------------------



 

Division, liquidation or dissolution is in the best interests of the Borrower
and the assets or proceeds from the Division, liquidation or dissolution of such
Subsidiary are transferred to the Borrower or a wholly-owned Subsidiary of
Borrower, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower) that
owns such Assets so long as Section 5.02(e) would otherwise permit the Transfer
of all Assets owned by such Person at the time of such sale or transfer of such
Equity Interests.  Upon the sale or transfer of Equity Interests in any Person
that is a Guarantor permitted under clause (z) above, provided that no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, the Administrative Agent shall, upon the request of the Borrower,
release such Guarantor from the Guaranty and the Collateral Documents.

 

(e)                                  Sales, Etc. of Assets.  Sell, lease (other
than by entering into Tenancy Leases), transfer or otherwise dispose of
(including pursuant to a Division), or grant any option or other right to
purchase, lease (other than any option or other right to enter into Tenancy
Leases) or otherwise acquire, or permit any of its Subsidiaries to sell, lease
(other than by entering into Tenancy Leases), transfer or otherwise dispose of
(including pursuant to a Division), or grant any option or other right to
purchase, lease (other than any option or other right to enter into Tenancy
Leases) or otherwise acquire (each such action described in this subsection (e),
including, without limitation, any Sale and Leaseback Transaction, being a
“Transfer”), any Asset or Assets (or any direct or indirect Equity Interests in
the owner thereof), in each case other than (x) the Transfer of any asset with a
gross book value equal to $1,000,000 or less in the ordinary course of business
on arm’s length terms, and (y) the following Transfers, which shall be permitted
hereunder only so long as no Default or Event of Default shall exist or would
result therefrom:

 

(i)                                     the Transfer of any assets that are not
Borrowing Base Assets or direct or indirect Equity Interests in Borrowing Base
Assets to any Person, provided, that the Loan Parties shall be in compliance
with the covenants contained in Section 5.04 both immediately prior to and on a
pro forma basis immediately after giving effect to such Transfer;

 

(ii)                                  the lease or sublease of assets, as lessor
or sublessor (as the case may be), in the ordinary course of business,

 

(iii)                               the Transfer of any Borrowing Base Asset or
Borrowing Base Assets to any Person, or the designation of a Borrowing Base
Asset or Borrowing Base Assets as a non-Borrowing Base Asset or non-Borrowing
Base Assets, in each case with the intention that such Borrowing Base Asset or
Borrowing Base Assets, upon consummation of such Transfer or designation, shall
no longer constitute a Borrowing Base Asset or Borrowing Base Assets, provided
that:

 

(A)                               immediately after giving effect to such
Transfer or designation, as the case may be, the remaining Borrowing Base Assets
shall continue to satisfy the requirements set forth in clauses (a) through (h)
of the definition of Borrowing Base Conditions,

 

(B)                               immediately after giving effect to such
Transfer or designation, as the case may be, the Borrowing Base Debt Service
Coverage Ratio of all remaining Borrowing Base Assets (measured on a pro forma
basis as of the date immediately following such Transfer) shall not be less than
1.50:1.00,

 

(C)                               immediately after giving effect to such
Transfer or designation, as the case may be, there shall be not less than five
(5) remaining Borrowing Base Assets,

 

(D)                               the Loan Parties shall be in compliance with
the covenants contained in Section 5.04 both immediately prior to and on a pro
forma basis immediately after giving effect to such Transfer or designation,

 

90

--------------------------------------------------------------------------------



 

(E)                                on or prior to the date of such Transfer or
designation, as the case may be, the Borrower shall have delivered to the
Administrative Agent (A) a Borrowing Base Certificate demonstrating that the
Facility Available Amount (calculated on a pro forma basis after giving effect
to such Transfer and to any repayment of Advances made at the time thereof) will
be greater than or equal to the Facility Exposure, and (B) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing clauses
(A) through (D) and confirming that no Default or Event of Default shall exist
on the date of such Transfer or will result therefrom, together with supporting
information in detail reasonably satisfactory to the Administrative Agent, and

 

(F)                                 the Administrative Agent and the Required
Lenders shall have consented in writing to such Transfer or designation prior to
the consummation thereof, it being agreed that the Administrative Agent shall
give notice to the Borrower of whether the Administrative Agent and the Required
Lenders have consented to such Transfer or designation within ten (10) Business
Days after receipt of request therefor from the Borrower together with such
supporting information in reasonable detail consistent with the requirements of
clauses (A) through (D) above as the Administrative Agent shall reasonably
request,

 

(iv)                              the Transfer of inventory in the ordinary
course of business,

 

(v)                                 the Transfer of any non-Borrowing Base
Assets as contemplated in the FVE-SNH Restructuring, and

 

(vi)                              the sale, transfer or disposal of assets in
transactions solely among one or more of the Borrower and its Subsidiaries
(other than the Transfer of any Borrowing Base Asset or Borrowing Base Assets or
any direct or indirect Equity Interests therein, except to the extent permitted
by Section 5.02(e)(iii)).

 

Following (I) a Transfer of a portion or all Borrowing Base Assets owned and
leased by a Guarantor in accordance with Section 5.02(e)(iii) or (II) the
designation by a Guarantor of a portion or all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets pursuant to Section 5.02(e)(iii), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release any mortgages, deeds of trust, security
agreement, and UCC financing statements from such transferred Borrower Base
Assets or assets designated as non-Borrowing Base Assets.  Further, following
(x) a Transfer of all Borrowing Base Assets owned or leased by a Guarantor in
accordance with Section 5.02(e)(iii) or (y) the designation by a Guarantor of
all Borrowing Base Assets owned or leased by it as non-Borrowing Base Assets
pursuant to Section 5.02(e)(iii), the Administrative Agent shall, upon the
request of the Borrower and at the Borrower’s expense, promptly release such
Guarantor from the Guaranty and the Security Agreement.

 

(f)                                   Investments.  Make or hold, or permit any
of its Subsidiaries to make or hold, any Investment, or otherwise own the
following items such that the aggregate value of such Investments of such
Persons exceeds at any time the specified percentages of Total Asset Value set
forth below:

 

(i)                                     Investments in Healthcare Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures, in each case subject, where applicable, to the limitations set forth
below in this Section 5.02(f));

 

(ii)                                  Investments (including pursuant to a
Division) in Joint Ventures such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 20% of Total Asset Value at any time;

 

91

--------------------------------------------------------------------------------



 

(iii)                               Investments in Development Assets such that
the aggregate Construction Budget for all such Development Assets exceeds 15% of
Total Asset Value at any time.  For purposes of this clause:  (x) “Construction
Budget” means the fully budgeted costs for the acquisition and construction of a
given piece of real property (including, without limitation, the cost of
acquiring such piece of real property (except to the extent any portion thereof
is unimproved land included in clause (iv) below), reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs), as reasonably determined by the Borrower in good faith
and (y) real property under construction to be (but not yet) acquired by the
Borrower or a Subsidiary thereof upon completion of construction pursuant to a
contract in which the seller of such real property is required to complete
construction prior to, and as a condition precedent to, such acquisition, shall
be subject to this clause (ii);

 

(iv)                              Investments in Mortgage Receivables such that
the aggregate book value of such Mortgage Receivables exceeds 10% of Total Asset
Value at any time;

 

(v)                                 Investments in unimproved land such that the
aggregate book value of all such unimproved land exceeds 5% of Total Asset Value
at any time;

 

(vi)                              Investments in Cash Equivalents;

 

(vii)                           Investments in readily marketable equity and
debt securities required to be recorded at fair value in accordance with GAAP
such that the aggregate amount outstanding of all such Investments does not
exceed, at any time, 15% of Total Asset Value;

 

(viii)                        Investments consisting of intercompany Debt
permitted under Section 5.02(b)(ii);

 

(ix)                              Investments outstanding on the date hereof in
Subsidiaries that are not wholly-owned by any Loan Party;

 

(x)                                 Investments (including pursuant to
Divisions) in Subsidiaries that are wholly-owned by any Loan Party;

 

(xi)                              Investments by the Borrower in Hedge
Agreements permitted under Section 5.02(j);

 

(xii)                           To the extent permitted by applicable law, loans
or other extensions of credit to officers, directors and employees of any Loan
Party or any Subsidiary of any Loan Party in the ordinary course of business,
for travel, entertainment, relocation and analogous ordinary business purposes,
which Investments shall not exceed at any time $1,000,000 in the aggregate for
all Loan Parties; and

 

(xiii)                        Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.

 

(g)                                  Restricted Payments.  Other than in
connection with the FVE-SNH Restructuring, in the case of the Borrower, without
the prior consent of the Required Lenders, declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (including, in each case, by way of a Division); provided, however, that
(i) the Borrower may take such actions only so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) payments described in
this Section 5.02(g) shall only be permitted so long as after giving effect to
each such payment, the sum of (A) the Facility Available Amount less the
Facility Exposure plus (B) the aggregate amount of Unrestricted Cash held by the
Borrower is not less than $10,000,000.

 

92

--------------------------------------------------------------------------------



 

(h)                                 Amendments of Constitutive Documents.  Other
than in connection with FVE-SNH Restructuring, amend or permit any of its
Subsidiaries to amend, in each case in a manner that could reasonably be
expected to have a Material Adverse Effect, its limited liability company
agreement, partnership agreement, certificate of incorporation or bylaws or
other constitutive documents, provided that any amendment to any such
constitutive document that would be adverse to any of the Secured Parties shall
be deemed “material” for purposes of this Section; and provided further that any
amendment to any such constitutive document that would designate such Subsidiary
as a “special purpose entity” or otherwise confirm such Subsidiary’s status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section.

 

(i)                                     Accounting Changes.  Make or permit, or
permit any of its Subsidiaries to make or permit, any change in (i) accounting
policies or reporting practices, except as required or permitted by generally
accepted accounting principles, or (ii) Fiscal Year.

 

(j)                                    Speculative Transactions.  Engage, or
permit any of its Subsidiaries to engage, in any transaction involving commodity
options or futures contracts or any similar speculative transactions, provided,
however, that the Borrower shall be permitted to enter into Hedge Agreements
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred in the ordinary course of business and consistent with prudent
business practices.

 

(k)                                 Sanctions.  Knowingly engage in, or permit
any Subsidiaries to engage in, any dealings or transactions with any Person, or
in any country or territory, that at the time of the dealing or transaction is
the subject of Sanctions.

 

(l)                                     Amendment, Etc. of Material Contracts. 
Cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, amend or otherwise modify any Material
Contract or give any consent, waiver or approval thereunder, waive any default
under or breach of any Material Contract, agree in any manner to any other
amendment, modification or change of any term or condition of any Material
Contract or take any other action in connection with any Material Contract that
would impair in any material respect the value of the interest or rights of any
Loan Party thereunder or that would impair or otherwise adversely affect in any
material respect the interest or rights, if any, of any Agent or any Lender
Party, or permit any of its Subsidiaries to do any of the foregoing in each case
taking into account the effect of any agreements that supplement or serve to
substitute for, in whole or in part, such Material Contract, and in the case of
a Material Contract not affecting any Borrowing Base Asset, in a manner that
could reasonably be expected to have a Material Adverse Effect.

 

(m)                             [Intentionally Omitted].

 

(n)                                 [Intentionally Omitted].

 

(o)                                 Multiemployer Plans.  Contribute to or be
required to contribute to, nor will any ERISA Affiliate contribute to or be
required to contribute to, any Multiemployer Plan.

 

(p)                                 Ground Leases.  With respect to any
Qualifying Ground Lease with respect to any Borrowing Base Asset:

 

(i)                                     waive, excuse or discharge any of the
material obligations of the lessor or other obligor thereunder;

 

(ii)                                  do, permit or suffer (1) any act, event or
omission which would be likely to result in a default or permit the applicable
lessor or other obligor to terminate or exercise any other remedy with respect
to the applicable Qualifying Ground Lease or (2) any act, event or omission
which, with the giving of notice or the passage of time, or both, would
constitute a default or permit the lessor or such other obligor to exercise any
other remedy under the applicable Qualifying Ground Lease;

 

93

--------------------------------------------------------------------------------



 

(iii)                               cancel, terminate, surrender, modify or
amend any of the provisions of any such Qualifying Ground Lease or agree to any
termination, amendment, modification or surrender thereof without the prior
written consent of the Administrative Agent;

 

(iv)                              permit or consent to the subordination of such
Qualifying Ground Lease to any mortgage or other leasehold interest of the
premises related thereto; or

 

(v)                                 treat, in connection with the bankruptcy or
other insolvency proceedings of any ground lessor or other obligor, any
Qualifying Ground Lease as terminated, cancelled or surrendered pursuant to
Bankruptcy Law without the Administrative Agent’s prior written consent.

 

(q)                                 Healthcare.  Without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and authorization and/or approval under all applicable law
and Healthcare Requirements, assign or transfer (or permit any Subsidiary
thereof to assign or transfer), except to the Borrower or another Subsidiary
thereof as authorized under all applicable law and Healthcare Requirements, any
of its interest in any Healthcare License or reimbursement or care contracts
(including rights to payment thereunder), including any Medicare, Medicaid,
Tricare, Veteran’s Administration, any other Federal or state healthcare
reimbursement program, or a managed care company, insurance company, and/or any
other third party payor agreements, pertaining to the Borrower, any Subsidiary
thereof or any Healthcare Asset or Healthcare Service, provided that the
foregoing shall not be prohibited by this Agreement to the extent it is in
connection with a sale or other transfer of a Healthcare Asset permitted under
Section 5.02(e); and provided further that this Section 5.02(q) shall, in any
event, only apply to Assets other than Borrowing Base Assets where such
assignment or transfer could reasonably be expected to have a Material Adverse
Effect.

 

(r)                                    Healthcare Licenses.  (i)  Fail to
maintain in effect all Healthcare Licenses necessary to the operation of its
business or necessary for each Healthcare Asset or each Healthcare Service, or
(ii) engage in any activity that (a) constitutes or, with the giving of notice,
the passage of time, or both, would result in a material violation of any
Healthcare License necessary for the lawful conduct of its business or
operations or necessary for each Healthcare Asset or each Healthcare Service or
(b) constitutes or, with the giving of notice, the passage of time, or both,
would result in the loss by any Healthcare Asset or any Healthcare Service that
is owned, leased, managed or operated by any Loan Party or any Subsidiary
thereof of the right to participate in, and/or receive payment or reimbursement
under, the appropriate Medicare, Medicaid, Tricare, Veteran’s Administration and
related reimbursement programs, and any other Federal or state healthcare
reimbursement programs, to the extent that any Loan Party or any Subsidiary
thereof participates in and/or receives payment or reimbursement under any such
program, and to receive payment or reimbursement from private and commercial
payors, managed care companies, insurance companies and/or any other third-party
payor arrangements, plans or programs to the extent applicable thereto, in each
case under (i) and (ii), except, in each case, where the loss of such Healthcare
License or rights to participate in or receive payments or reimbursement under
or from such programs or payors could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.03              Reporting Requirements.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties in accordance with Section 9.02(b):

 

(a)                                 Default Notice.  As soon as possible and in
any event within two Business Days after a Responsible Officer becomes aware of
the occurrence of each Default or any event, development or occurrence
reasonably expected to result in a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer (or other
Responsible Officer) of the Borrower setting forth details of such Default or
such event, development or occurrence and the action that the Borrower has taken
and proposes to take with respect thereto.

 

94

--------------------------------------------------------------------------------



 

(b)                                 Annual Financials.  As soon as available and
in any event within 90 days after the end of each Fiscal Year, a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
including therein Consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Borrower with the Securities and Exchange
Commission shall satisfy the foregoing requirements), all of which shall be (a)
certified by the Chief Financial Officer or Chief Accounting Officer (or other
Responsible Officer) of the Borrower, in his or her opinion, to present fairly,
in accordance with GAAP and in all material respects, the financial position of
the Borrower and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of RSM US
LLP or any other independent certified public accountants of recognized national
standing, whose report shall be unqualified.  Together with such financial
statements, the Borrower shall deliver a Compliance Certificate duly executed by
the Chief Financial Officer or Chief Accounting Officer (or other Responsible
Officer) of the Borrower, which Compliance Certificate shall (A) have attached a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Borrower in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP and (B) state that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto.

 

(c)                                  Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each of the first three
quarters of each Fiscal Year, Consolidated balance sheets of the Borrower and
its Subsidiaries as of the end of such quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated statements of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Borrower as having been prepared in accordance with
GAAP (it being acknowledged that a copy of the quarterly financials filed by the
Borrower with the Securities and Exchange Commission shall satisfy the foregoing
requirements), together with a Compliance Certificate duly executed by the Chief
Financial Officer (or other Responsible Officer) of the Borrower, which
Compliance Certificate shall (i) state that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) attach a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

 

(d)                                 Borrowing Base Certificate.  As soon as
available and in any event within 30 days after the end of each calendar month,
a Borrowing Base Certificate, as at the end of such month, certified by the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower, in each case showing calculations which reflect the
asset concentration limits set forth in the definition of Total Borrowing Base
Value.

 

95

--------------------------------------------------------------------------------



 

(e)                                  Borrowing Base Financials.  As soon as
available and in any event within 30 days after the end of each calendar month,
financial information in respect of all Borrowing Base Assets, in form and
detail reasonably satisfactory to the Administrative Agent.

 

(f)                                   Annual Budgets.  As soon as available and
in any event not later than 90 days after the end of each Fiscal Year, forecasts
prepared by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a quarterly basis for the then current Fiscal Year and on an
annual basis for each Fiscal Year thereafter until the Termination Date.

 

(g)                                  Material Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, investigations, litigation
and proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting any Loan Party
or any of its Subsidiaries of the type described in Section 4.01(f), and
promptly after the occurrence thereof, notice of any adverse change in the
status or the financial effect on any Loan Party or any of its Subsidiaries of
any Scheduled Proceeding from that described on Schedule 4.01(f) to the
Disclosure Letter.

 

(h)                                 Securities Reports.  Promptly after the
sending or filing thereof, copies of all proxy statements, financial statements
and reports that any Loan Party or any of its Subsidiaries sends to the holders
of its Equity Interests, and copies of all regular, periodic and special
reports, and all registration statements, that any Loan Party or any of its
Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange.

 

(i)                                     Sanctions and Anti-Corruption Laws. 
Promptly upon the written request of the Administrative Agent, any information
that any Agent or Lender Party deems reasonably necessary from time to time in
order to ensure compliance with all applicable Sanctions and Anti-Corruption
Laws, the Trading with the Enemy Act and the Patriot Act.

 

(j)                                    Assets Reports.  As soon as available and
in any event within 45 days after the end of each quarter of each Fiscal Year, a
report listing and describing (in detail reasonably satisfactory to the
Administrative Agent) all Assets of the Guarantors as of the end of such quarter
in form and substance reasonably satisfactory to the Administrative Agent.

 

(k)                                 Environmental Conditions.  Notice to the
Administrative Agent (i) promptly upon obtaining knowledge of any material
violation of any Environmental Law affecting any Asset or the operations
thereof, (ii) promptly upon obtaining knowledge of any known release, discharge
or disposal of any Hazardous Materials at, from, or into any Asset which it
reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials from such Asset, or (iv) upon such Loan Party’s obtaining
knowledge that any expense or loss has been incurred by such Governmental
Authority in connection with the assessment, containment, removal or remediation
of any Hazardous Materials with respect to which such Loan Party or any Joint
Venture could reasonably be expected to incur material liability or for which a
Lien may be imposed on any Asset, provided that notice

 

96

--------------------------------------------------------------------------------



 

is required only for any of the events described in clauses (i) through (iv)
above that could reasonably be expected to result in a Material Adverse Effect,
could reasonably be expected to result in a material Environmental Action with
respect to any Borrowing Base Asset or could reasonably be expected to result in
a Lien against any Borrowing Base Asset.

 

(l)                                     Borrowing Base Asset Value.  Promptly
after obtaining actual knowledge of any setoff, claim, withholding or defense
asserted or effected against any Loan Party, or to which any Borrowing Base
Asset is subject, which could reasonably be expected to (i) have a material
adverse effect on the value of a Borrowing Base Asset, (ii) have a Material
Adverse Effect or (iii) result in the imposition or assertion of a Lien against
any Borrowing Base Asset which is not a Permitted Lien, notice to the
Administrative Agent thereof.

 

(m)                             Compliance with Borrowing Base Conditions. 
Promptly after obtaining actual knowledge of any condition or event which causes
any Borrowing Base Asset to fail to satisfy any of the Borrowing Base Conditions
(other than those Borrowing Base Conditions, if any, that have theretofore been
waived by the Administrative Agent and the Required Lenders with respect to any
particular Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

 

(n)                                 Appraisals.  Promptly upon the written
request of the Administrative Agent, assist the Administrative Agent in its
obtaining, at the Borrower’s sole cost and expense, Appraisals of the Borrowing
Base Assets that are the subject of such request; provided that the
Administrative Agent shall be entitled to request an updated Appraisal (which,
for the avoidance of doubt, shall not alter the Appraised Value of such
Borrowing Base Asset for purposes of the calculation of Asset Value or the
financial covenants contained in Section 5.04 of this Agreement and related
definitions) to the extent such Appraisal is required by any (x) regulatory
authority or quasi regulatory authority or (y) applicable law or regulation.

 

(o)                                 Reconciliation Statements.  If, as a result
of any change in accounting principles and policies from those used in the
preparation of the audited financial statements referred to in Section 4.01(g)
and forecasts referred to in Section 4.01(h), the Consolidated financial
statements and forecasts of the Borrower and its Subsidiaries delivered pursuant
to Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated financial statements that would have been delivered pursuant to
such Section had no such change in accounting principles and polices been made,
then (i) together with the first delivery of financial statements or forecasts
pursuant to Section 5.03(b), (c) or (f) following such change, Consolidated
financial statements and forecasts of the Borrower and its Subsidiaries for the
fiscal quarter immediately preceding the fiscal quarter in which such change is
made, prepared on a pro forma basis as if such change had been in effect during
such fiscal quarter, and (ii) if requested by Administrative Agent, a written
statement of the Chief Executive Officer, Chief Financial Officer or Treasurer
(or other Responsible Officer performing similar functions) of the Borrower
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in Section 5.04)
which would have resulted if such financial statements and forecasts had been
prepared without giving effect to such change.

 

(p)                                 Material Contract.  As soon as available, a
copy of any Material Contract entered into with respect to any Borrowing Base
Asset after the date hereof.

 

(q)                                 Healthcare Matters.  (i) Promptly after
receipt thereof by the Borrower or any Subsidiary thereof, notice of any notices
or charges relating to the non-compliance by the Borrower or any Subsidiary with
any Governmental Authority, Healthcare Requirements, laws, regulations,
requirements, licenses, permits, certificates, authorizations or approvals that
would reasonably be expected to have a Material Adverse Effect; and (ii)
promptly after receipt thereof by the Borrower or any Subsidiary thereof, copies
of any and all notices (regardless of form) that any Healthcare License or
Medicare or Medicaid certification or other applicable payment program
participation is being, or could be, downgraded, terminated, revoked, or
suspended, or that action is pending, being considered or being,

 

97

--------------------------------------------------------------------------------



 

or could be, taken to downgrade, terminate, revoke, or suspend any Healthcare
License, or to fine, penalize or impose remedies or sanctions upon, discontinue,
suspend, deny, decrease or recoup any payments due, made or coming due, or that
action is pending, being considered, or being, or could be, taken, to fine,
penalize or impose remedies or sanctions upon, discontinue, suspend, deny,
decrease or recoup any payments due, made or coming due any of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; provided, however, that the Administrative Agent shall be
promptly notified by the Borrower of an inquiry or an investigation, in each
case of a non-routine nature, or audit by a State Medicaid Fraud Control Unit, a
State Attorney General, the United States Department of Justice or the OIG,
affecting any Borrowing Base Asset.  The Borrower shall promptly provide
supporting documentation or additional information regarding any of the
foregoing reasonably requested by the Administrative Agent, other than documents
subject to attorney-client privilege.

 

(r)                                    Beneficial Ownership Certification. 
Promptly following any change in beneficial ownership of the Borrower that would
render any statement in the existing Beneficial Ownership Certification untrue
or inaccurate, an updated Beneficial Ownership Certification for the Borrower.

 

(s)                                   Other Information.  Promptly, such other
information respecting the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Loan Party or any of its
Subsidiaries as the Administrative Agent, or any Lender Party through the
Administrative Agent, may from time to time reasonably request.

 

Information required to be delivered pursuant to Section 5.03(b) or Section
5.03(c) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the Internet at
http://www.fivestarseniorliving.com or at another website identified in such
notice and accessible by the Lender Parties without charge; provided that the
Borrower shall deliver paper copies of the information referred to in such
Sections to the Administrative Agent for distribution to (x) any Lender Party to
which the above referenced websites are for any reason not available if such
Lender Party or the Administrative Agent has so notified the Borrower and (y)
any Lender Party that has notified the Borrower that it desires paper copies of
all such information; and provided further that the Administrative Agent shall
notify the Lender Parties in accordance with Section 9.02 of any materials
delivered pursuant to this Section 5.03.

 

SECTION 5.04              Financial Covenants.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the
Borrower will:

 

(a)                                 Borrower Financial Covenants.

 

(i)                                     Maximum Leverage Ratio.  Maintain at all
times a Leverage Ratio of not greater than 5.00:1.00.

 

(ii)                                  Minimum Tangible Net Worth.  Maintain at
all times tangible net worth of the Borrower and its Subsidiaries, as determined
in accordance with GAAP (but exclusive of depreciation and amortization), of not
less than the sum of $158,326,000 plus an amount equal to 75% times the net cash
proceeds of all issuances and primary sales of Equity Interests of the Borrower
or any of its Subsidiaries consummated after March 31, 2019.

 

(iii)                               Minimum Fixed Charge Coverage Ratio. 
Maintain at all times a Fixed Charge Coverage Ratio of not less than 1.50:1.00.

 

(b)                                 Borrowing Base Financial Covenants.

 

(i)                                     Maximum Facility Exposure.  Not permit
at any time the Facility Exposure at such time to exceed the Facility Available
Amount at such time.

 

98

--------------------------------------------------------------------------------



 

(ii)                                  Minimum Borrowing Base Debt Service
Coverage Ratio.  Maintain at all times a Borrowing Base Debt Service Coverage
Ratio of not less than 1.50:1.00.

 

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Borrower, such calculations shall be made on a pro forma
basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Borrower most
recently ended.  To the extent any calculations described in Section 5.03(a) or
5.04(b) are required to be made on a Test Date relating to an Advance, a merger
permitted under Section 5.02(d), a Transfer permitted under Section 5.02(e)(iii)
or new Material Debt, such calculations shall be made both before and on a pro
forma basis after giving effect to such Advance, merger, Transfer or such other
event, as applicable.  All calculations under this Section 5.04 shall be made on
a pro forma basis to account for any applicable monthly or 30-day financial
statements or reports required to be delivered pursuant to Section 5.03 since
the date of the most recently delivered quarterly statements or reports.  All
such calculations shall be reasonably acceptable to the Administrative Agent.

 

ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.01              Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)                                 Failure to Make Payments When Due.  (i) The
Borrower shall fail to pay any principal of any Advance when the same shall
become due and payable or (ii) the Borrower shall fail to pay any interest on
any Advance, or any Loan Party shall fail to make any other payment under any
Loan Document, in each case under this clause (ii) within three Business Days
after the same becomes due and payable; or

 

(b)                                 Breach of Representations and Warranties. 
Any representation or warranty made by any Loan Party (or any of its officers or
the officers of its general partner or managing member, as applicable) under or
in connection with any Loan Document shall prove to have been incorrect in any
material respect when made; or

 

(c)                                  Breach of Certain Covenants.  The Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 2.14, 5.01(d), (e), (f), (i), (j), (n), (o), (p) or (t), 5.02, 5.03(a),
(d), (e), (g), (h), (j), (k), (l), (m), (n), (o), (p), (q) (r) and (s) (provided
that in the case of Section 5.03(g), (h), (k), (l), (m), (o), (p) and (q) only,
if such failure shall remain unremedied for three Business Days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party) or 5.04; or

 

(d)                                 Other Defaults under Loan Documents.  Any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender Party; or

 

(e)                                  Cross Defaults.  (i) Any Loan Party or any
Subsidiary thereof shall fail to pay any principal of, premium or interest on or
any other amount payable in respect of any Material Debt when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any Material
Debt, if (A) the effect of such event or condition is to permit the acceleration
of the maturity of such Material Debt or otherwise permit the holders thereof to

 

99

--------------------------------------------------------------------------------



 

cause such Material Debt to mature, and (B) such event or condition shall remain
unremedied or otherwise uncured for a period of 30 days; or (iii) the maturity
of any such Material Debt shall be accelerated or any such Material Debt shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material Debt
shall be required to be made, in each case prior to the stated maturity thereof;
or

 

(f)                                   Insolvency Events.  Any Loan Party shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or

 

(g)                                  Monetary Judgments.  Any judgments or
orders, either individually or in the aggregate, for the payment of money in
excess of $10,000,000 shall be rendered against any Loan Party or any Subsidiary
thereof and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party or Subsidiary and the
insurer covering full payment of such unsatisfied amount and (B) such insurer,
which shall be rated at least “A” by A.M. Best Company, has been notified, and
has not disputed the claim made for payment, of the amount of such judgment or
order; or

 

(h)                                 Non-Monetary Judgments.  Any non-monetary
judgment or order shall be rendered against any Loan Party or Subsidiary thereof
that could reasonably be expected to result in a Material Adverse Effect, and
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(i)                                     Unenforceability of Loan Documents.  Any
material provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable against any Loan Party
which is party to it, or any such Loan Party shall so state in writing; or

 

(j)                                    Security Failure.  Any Collateral
Document or financing statement after delivery thereof pursuant to Section 3.01
or 5.01(j) shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority lien on and security interest in
the Collateral purported to be covered thereby; or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

(l)                                     ERISA Events.  Any ERISA Event shall
have occurred with respect to a Plan and the sum (determined as of the date of
occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans with respect to which an ERISA Event
shall have

 

100

--------------------------------------------------------------------------------



 

occurred and then exist (or the liability of the Loan Parties and the ERISA
Affiliates related to such ERISA Event) exceeds $5,000,000, then, and in any
such event, the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower, and (B) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under any Bankruptcy Law, (y) the Commitments of
each Lender Party and the obligation of each Lender Party to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Lender pursuant to Section 2.02(b))
and of each Issuing Bank to issue Letters of Credit shall automatically be
terminated and (z) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

SECTION 6.02              Actions in Respect of the Letters of Credit upon
Default.  If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or 2.17(e) or otherwise, make demand upon the Borrower to, and forthwith
upon such demand the Borrower will, pay to the Administrative Agent on behalf of
the Lender Parties in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding.  If at any time the Administrative Agent or the Issuing Bank
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agents and the Lender Parties
with respect to the Obligations of the Loan Parties under the Loan Documents, or
that the total amount of such funds is less than the aggregate Available Amount
of all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent, as the case may be, determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit in the L/C Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.

 

ARTICLE VII
GUARANTY

 

SECTION 7.01              Guaranty; Limitation of Liability.  (a)  Each
Guarantor hereby absolutely, unconditionally and irrevocably guarantees, on a
joint and several basis, the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations, but in each case

 

101

--------------------------------------------------------------------------------



 

excluding all Excluded Swap Obligations), whether direct or indirect, absolute
or contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Agreement or any other Loan Document.  Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.  This Guaranty is and constitutes a guaranty of payment and not merely of
collection.  Each Guarantor that was a “Guarantor” (as defined in the Existing
Credit Agreement) confirms that it has not been released from the “Guaranteed
Obligations” (as defined in the Existing Credit Agreement) and that nothing in
this Article VII shall be construed as a discharge, extinguishment or novation
of the Guaranteed Obligations of such Guarantor outstanding under the Existing
Agreement.

 

(b)                                 Each Guarantor, the Administrative Agent and
each other Lender Party and, by its acceptance of the benefits of this Guaranty,
each other Secured Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, the Guarantors, the Administrative Agent, the other Lender
Parties and, by their acceptance of the benefits of this Guaranty, the other
Secured Parties hereby irrevocably agree that the Obligations of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

 

SECTION 7.02              Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Party with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting

 

102

--------------------------------------------------------------------------------



 

from the extension of additional credit to the Borrower, any other Loan Party or
any of their Subsidiaries or otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of, or consent to departure from, any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of any Loan Party or any of its
Subsidiaries;

 

(f)                                   any failure of the Administrative Agent or
any other Secured Party to disclose to any Loan Party any information relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party now or hereafter known to the
Administrative Agent or such other Secured Party (each Guarantor waiving any
duty on the part of the Administrative Agent and each other Secured Party to
disclose such information);

 

(g)                                  the failure of any other Person to execute
or deliver this Agreement, any other Loan Document, any Guaranty Supplement or
any other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h)                                 any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Administrative Agent or any other Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03              Waivers and Acknowledgments.  (a)  Each Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent or any other
Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

103

--------------------------------------------------------------------------------



 

(d)                                 Each Guarantor acknowledges that the
Administrative Agent may, without notice to or demand upon such Guarantor and
without affecting the liability of such Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and each Guarantor hereby waives any
defense to the recovery by the Administrative Agent and the other Secured
Parties against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

 

(e)                                  Each Guarantor hereby unconditionally and
irrevocably waives any duty on the part of the Administrative Agent or any other
Secured Party to disclose to such Guarantor any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower, any other Loan Party or any of their
Subsidiaries now or hereafter known by the Administrative Agent or such other
Secured Party.

 

(f)                                   Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by this Agreement and the other Loan Documents and that the waivers
set forth in Section 7.02 and this Section 7.03 are knowingly made in
contemplation of such benefits.

 

SECTION 7.04              Subrogation.  Each Guarantor, jointly and severally,
hereby unconditionally and irrevocably agrees not to exercise any rights that it
may now have or hereafter acquire against the Borrower, any other Loan Party or
any other insider guarantor that arise from the existence, payment, performance
or enforcement of such Guarantor’s Obligations under or in respect of this
Guaranty, this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash, (iii) the termination in whole of the
Commitments shall have occurred and (iv) all Letters of Credit shall have
expired or been terminated, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

SECTION 7.05              Guaranty Supplements.  Upon the execution and delivery
by any Person of a Guaranty Supplement, (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Agreement to a “Guarantor” or a “Loan

 

104

--------------------------------------------------------------------------------



 

Party” shall also mean and be a reference to such Additional Guarantor, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (ii) each reference herein to “this
Agreement”, “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Agreement and this Guaranty, and each reference in any other
Loan Document to the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or
words of like import referring to this Agreement and this Guaranty, shall mean
and be a reference to this Agreement and this Guaranty as supplemented by such
Guaranty Supplement.

 

SECTION 7.06              Indemnification by Guarantors.  (a)  Without
limitation on any other Obligations of any Guarantor or remedies of the
Administrative Agent or the Secured Parties under this Agreement, this Guaranty
or the other Loan Documents, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent, the Arrangers, each other Secured Party and each of their
Affiliates and their respective officers, directors, employees, controlling
persons, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

 

(b)                                 Each Guarantor hereby also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to any of the Guarantors or any of their respective
Affiliates or any of their respective officers, directors, employees, agents and
advisors, and each Guarantor hereby agrees not to assert any claim against any
Indemnified Party on any theory of liability, for special, incidental, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.

 

SECTION 7.07              Subordination.  Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.

 

(a)                                 Prohibited Payments, Etc.  Except during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
each Guarantor may receive regularly scheduled payments or payments made in the
ordinary course of business from any other Loan Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

 

(b)                                 Prior Payment of Guaranteed Obligations.  In
any proceeding under any Bankruptcy Law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Guaranteed Obligations (including all interest and
expenses accruing after the commencement of a proceeding under any Bankruptcy
Law, whether or not constituting an allowed claim in such proceeding (“Post
Petition Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.

 

(c)                                  Turn-Over.  After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured

 

105

--------------------------------------------------------------------------------



 

Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

 

(d)                                 Administrative Agent Authorization.  After
the occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and (ii)
to require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

SECTION 7.08              Continuing Guaranty.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the indefeasible payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Letters of Credit, (b) be binding upon the Guarantors, their successors and
assigns and (c) inure to the benefit of and be enforceable by the Administrative
Agent and the other Secured Parties and their successors, transferees and
assigns.

 

SECTION 7.09              Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.09, or
otherwise in respect of the Guaranteed Obligations, as it relates to such other
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE VIII
THE AGENTS

 

SECTION 8.01              Authorization and Action; Appointment of Supplemental
Collateral Agents.  (a)  Each Lender Party (in its capacities as a Lender, a
Swing Line Bank (if applicable) and as an Issuing Bank (if applicable)) hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.  Each Agent agrees to give to each Lender Party prompt notice
of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

106

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, joint lead arranger or joint book running
manager, in such Person’s capacity as such, shall have any obligations or duties
to any Loan Party, the Administrative Agent or any other Secured Party under any
of such Loan Documents.  In its capacity as the Lender Parties’ contractual
representative, Agents are each a “representative” of the Lender Parties as used
within the meaning of “Secured Party” under Section 9-102 of the Uniform
Commercial Code.

 

(b)                                 Anything contained herein or in the
Collateral Documents to the contrary notwithstanding, the Collateral Agent may
from time to time, when the Collateral Agent deems it to be necessary, appoint
one or more trustees, co-trustees, collateral co-agents or collateral subagents
(each, a “Supplemental Collateral Agent”) with respect to all or any part of the
Collateral.  In the event that the Collateral Agent so appoints any Supplemental
Collateral Agent with respect to any Collateral, (i) such Supplemental
Collateral Agent shall automatically be vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent under the Collateral Documents with respect to such Collateral;
(ii) such Supplemental Collateral Agent shall be deemed to be an “Agent” for
purposes of this Agreement and the other Loan Documents, and the provisions of
the Security Agreement, this Article and Section 9.04 hereof that refer to the
Agents (or either of them) shall inure to the benefit of such Supplemental
Collateral Agent, and all references therein and in the other Loan Documents to
the Collateral Agent shall be deemed to be references to the Collateral Agent
and/or such Supplemental Collateral Agent, as the context may require; and (iii)
the term “Collateral Agent”, when used herein or in any applicable Collateral
Document in relation to the Liens on or security interests in such Collateral
granted in favor of the Collateral Agent, and any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall be deemed to include such Supplemental Collateral Agent; provided,
however, that no such Supplemental Collateral Agent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent.  Should any instrument
in writing from the Borrower or any other Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent to more fully
or certainly vest in and confirming to such Supplemental Collateral Agent such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Collateral Agent.  If any Supplemental Collateral
Agent, or successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall automatically vest in
and be exercised by the Collateral Agent until the appointment of a new
Supplemental Collateral Agent.

 

SECTION 8.02              Agents’ Reliance, Etc.  Neither any Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct. 
Without limitation of the generality of the foregoing, each Agent:  (a) in the
case of the Administrative Agent, may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Accession
Agreement entered into by an Acceding Lender as provided in Section 2.19 or an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance as provided in
Section 9.07; (b) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Lender Party and shall not be
responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan

 

107

--------------------------------------------------------------------------------



 

Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender Party
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(f) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopy or email or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law.

 

SECTION 8.03              Citibank and Affiliates.  With respect to its
Commitments, the Advances made by it and the Notes issued to it, Citibank shall
have the same rights and powers under the Loan Documents as any other Lender
Party and may exercise the same as though it were not an Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity.  Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent or the Collateral Agent and
without any duty to account therefor to the Lender Parties.

 

SECTION 8.04              Lender Party Credit Decision.  Each Lender Party
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.  Nothing in this Agreement or any other Loan Document shall require
any Agent or any of its respective directors, officers, agents or employees to
carry out any “know your customer” or other checks in relation to any Person on
behalf of any Lender Party and each Lender Party confirms to the Agents that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by any Agent or
any of its respective directors, officers, agents or employees.

 

SECTION 8.05              Indemnification by Lender Parties.  (a)  Each Lender
Party severally agrees to indemnify each Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from any Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party severally agrees to reimburse
each Agent promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel)

 

108

--------------------------------------------------------------------------------



 

payable by the Borrower under Section 9.04, to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrower.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by any Lender Party or any other Person.

 

(b)                                 Each Lender Party severally agrees to
indemnify each Issuing Bank (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party severally agrees to reimburse
such Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)                                  For purposes of this Section 8.05, the
Lender Parties’ respective ratable shares of any amount shall be determined, at
any time, according to their respective Revolving Credit Commitments at such
time.  The failure of any Lender Party to reimburse any Agent or any Issuing
Bank, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the Lender Parties to such Agent or such Issuing
Bank, as the case may be, as provided herein shall not relieve any other Lender
Party of its obligation hereunder to reimburse such Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse such
Agent or such Issuing Bank, as the case may be, for such other Lender Party’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

SECTION 8.06              Successor Agents.  (a)  Any Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it has been replaced as Collateral Agent and
it (or its Affiliate) has been replaced as an Issuing Bank and released from all
obligations in respect thereof.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000.  Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Mortgages and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. 
If within 45 days after written notice is given of the retiring Agent’s

 

109

--------------------------------------------------------------------------------



 

resignation or removal under this Section 8.06 no successor Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Agent’s resignation or removal shall become effective, (ii) the
retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (iii) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above.  After
any retiring Agent’s resignation or removal hereunder as an Agent shall have
become effective, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Agent under
this Agreement.

 

(b)                                 In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, each Issuing Bank and/or each Swing Line Bank may, upon prior
written notice to the Borrower and the Administrative Agent, resign as Issuing
Bank or Swing Line Bank, respectively, effective at the close of business New
York time on a date specified in such notice (which date may not be less than
thirty (30) days after the date of such notice), provided that such resignation
by a Issuing Bank will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Issuing Bank; and provided, further, that such
resignation by a Swing Line Bank will have no effect on its rights in respect of
any outstanding Swing Line Advances or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Swing Line
Advance.

 

SECTION 8.07              Relationship of Agents and Lenders.  The relationship
between Agents (or either of them) and the Lenders, and the relationship among
the Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them. them.

 

SECTION 8.08              Certain ERISA Matters.  (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of each Agent,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Obligations of such Lender in respect
of the Advances, the Letters of Credit, the Commitments and this Agreement, or

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Obligations of such Lender in respect of the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Obligations of such Lender in respect of the Advances,

 

110

--------------------------------------------------------------------------------



 

the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Obligations of such
Lender in respect of the Advances, the Letters of Credit, the Commitments and
this Agreement.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender, such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of each Agent, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Agents, is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01              Amendments, Etc.  (a)  Subject to the immediately
following sentence of this Section 9.01(a), no amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing and signed by the Lenders indicated
below, do any of the following at any time:  (i) modify the definition of
Required Lenders or, except in accordance with this Section 9.01(a), otherwise
change the number or percentage vote of the Lenders required to make any
determinations, waive any rights, modify any provision or take any action under
this Agreement or any other Loan Document, in each case, without the consent of
each affected Lender, (ii) release the Borrower with respect to the Obligations
or, except to the extent expressly permitted under this Agreement, reduce or
limit the obligations of any Guarantor or the Borrower under Article VII or
release such Guarantor or the Borrower or otherwise limit such Guarantor’s or
the Borrower’s liability with respect to the Guaranteed Obligations or the
Obligations, as the case may be, without the consent of each Lender, (iii)
release all or substantially all of the Collateral (other than pursuant to
Section 5.02(e) or 9.11) or permit the Loan Parties to encumber the Collateral,
except as expressly permitted in the Loan Documents, without the consent of each
Lender, (iv) amend this Section 9.01 without the consent of each Lender, (v)
increase the Commitment of any Lender or subject any Lender to any additional
obligations without the prior written consent of such Lender (other than as
provided by Section 2.19), (vi) forgive or reduce the principal of, or interest
on, the Obligations of the Loan Parties under the Loan Documents or any fees or
other amounts payable to any Lender thereunder (other than as provided by
Section 2.07(d)) without the prior written consent of such Lender, (vii)
postpone or extend any scheduled payment date for any payment of principal of,
or interest on, the Notes or any scheduled payment date for any fees or other
amounts payable to any Lender (other than as provided by Section 2.07(d)), in
each case without the consent of such Lender, (viii) extend the Termination Date
(other than as provided by Section 2.16), without the prior written consent of
each Lender affected thereby, (ix) provide for payment of the Facility in any
manner other than in cash in U.S. Dollars without the consent of each Lender,
(x) take any other action specifically requiring the consent of all Lenders
under the Loan Documents, (xi) change Section 2.11(f) or Section 2.13 without
the consent of each Lender, or (xi) change the definition of “Facility Available
Amount” or any other definition used in the determination thereof without the
consent of each Lender; provided however that (A) no amendment, waiver or
consent shall, unless in writing and signed by each Swing Line Bank or each
Issuing Bank, as the case may be, in addition to the Lenders required

 

111

--------------------------------------------------------------------------------



 

above to take such action, affect the rights or obligations of the Swing Line
Banks or of the Issuing Banks, as the case may be, under this Agreement, (B) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Collateral Agent, as the case may be, under this Agreement or the
other Loan Documents and (C) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, amend, waive or consent to any departure
from, the definitions of ICE LIBOR, Screen Rate, Successor Rate Conforming
Changes or the provisions of Section 2.07(d)(ii) (except in accordance with
Section 2.07(d)(ii)).

 

(b)                                 In the event that any Lender (a
“Non-Consenting Lender”) shall, for more than 30 days after solicitation in
writing from the Administrative Agent, fail to consent to a waiver or amendment
to, or a departure from, the provisions of this Agreement which requires the
consent of all Lenders and that has been consented to by the Administrative
Agent and the Required Lenders, then the Borrower shall have the right, upon
written demand to such Non-Consenting Lender and the Administrative Agent given
within 30 days after the first date on which such consent was solicited in
writing from the Lenders by the Administrative Agent (a “Consent Request Date”),
to cause such Non-Consenting Lender to assign its rights and obligations under
this Agreement (including, without limitation, its Commitment or Commitments,
the Advances owing to it and the Note or Notes, if any, held by it) to a
Replacement Lender, provided that (i) as of such Consent Request Date, no
Default or Event of Default shall have occurred and be continuing, (ii) as of
the date of the Borrower’s written demand to replace such Non-Consenting Lender,
no Default or Event of Default shall have occurred and be continuing other than
a Default or Event of Default that resulted solely from the subject matter of
the waiver or amendment for which such consent was being solicited from the
Lenders by the Administrative Agent, (iii) the replacement of any Non-Consenting
Lender shall be consummated in accordance with and subject to the provisions of
Section 2.18, and (iv) such Replacement Lender shall have consented to such
waiver or amendment.  The Replacement Lender shall purchase such interests of
the Non-Consenting Lender and shall assume the rights and obligations of the
Non-Consenting Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07.

 

(c)                                  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Advances or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period, provided that any such amendment or
waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

(d)                                 Anything herein to the contrary
notwithstanding, but subject to Section 2.07(d), if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or the other Loan Documents or an
inconsistency between a provision of this Agreement and/or a provision of the
other Loan Documents, the Administrative Agent and the Borrower shall be
permitted to amend such provision to cure such ambiguity, omission, mistake,
defect or inconsistency, and, in each case, such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the Required Lenders do not provide the

 

112

--------------------------------------------------------------------------------



 

Administrative Agent with written notice of objection to such amendment within
ten Business Days following receipt of notice thereof.

 

SECTION 9.02              Notices, Etc.  (a)  All notices and other
communications provided for hereunder shall be either (x) in writing (including
telecopier communication) and mailed, telecopied or delivered by hand or by
overnight courier service, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e-mail, provided that such e-mail
shall in all cases include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice, if to the
Borrower, at its address at 400 Centre Street, Newton, MA 02458, Attention: 
Katherine E. Potter, President and Chief Executive Officer, or, if applicable,
at kpotter@5ssl.com (and in the case of transmission by e-mail, with a copy by
U.S. mail to the attention of Katherine E. Potter, President and Chief Executive
Officer, 400 Centre Street, Newton, MA 02458), with a copy to Lisa Cooney,
Senior Vice President and General Counsel, Five Star Senior Living Inc., 400
Centre Street, Newton, MA 02458 or, if applicable, at lcooney@5ssl.com (and in
the case of transmission by e-mail, with a copy by U.S. mail to the attention of
Lisa Cooney, Senior Vice President and General Counsel, at 400 Centre Street,
Newton, MA 02458); if to any Initial Lender, at its Domestic Lending Office or,
if applicable, at the telecopy number or e-mail address specified opposite its
name on Schedule I hereto (and in the case of a transmission by e-mail, with a
copy by U.S. mail to its Domestic Lending Office); if to any other Lender Party,
at its Domestic Lending Office or, if applicable, at the telecopy number or
e-mail address specified in the Assignment and Acceptance pursuant to which it
became a Lender Party (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to the Existing Issuing Bank or
Citibank, N.A. in its capacity as an Initial Issuing Bank, at its address at
1615 Brett Road OPS III, New Castle, DE 19720, Attention:  Bank Loan
Syndications Department, or, if applicable, at robert.ross@citigroup.com (and in
the case of a transmission by e-mail, with a copy by U.S. mail to 1615 Brett
Road OPS III, New Castle, DE 19720, Attention:  Bank Loan Syndications
Department); if to Royal Bank of Canada in its capacity as an Initial Issuing
Bank, at its address at 30 Hudson Street, 28th Floor, Jersey City, NJ
07302-4699, Attention: Credit Administration; and if to the Administrative
Agent, the Collateral Agent or the Citibank, N.A. in its capacity as a Swing
Line Bank, at its address at 1615 Brett Road OPS III, New Castle, DE 19720,
Attention:  Bank Loan Syndications Department, or, if applicable, at
robert.ross@citigroup.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to 1615 Brett Road OPS III, New Castle, DE 19720, Attention: 
Bank Loan Syndications Department) or, as to the Borrower or any Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent.  All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, three Business Days after being deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 9.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (i); provided, however, that notices and

 

113

--------------------------------------------------------------------------------



 

communications to any Agent pursuant to Article II, III or VIII or to the
Collateral Agent under the Collateral Documents shall not be effective until
received by such Agent or the Collateral Agent, as the case may be.  Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.  Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address.

 

(b)                                 Notwithstanding clause (a) (unless the
Administrative Agent requests that the provisions of clause (a) be followed) and
any other provision in this Agreement or any other Loan Document providing for
the delivery of any Approved Electronic Communication by any other means, the
Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower.  Nothing in this clause (b) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.

 

(c)                                  Each of the Lender Parties and each Loan
Party agrees that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lender Parties by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”). 
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and each Loan
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution.  In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lender Parties and each Loan Party hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(d)                                 THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR

 

114

--------------------------------------------------------------------------------



 

EMPLOYEES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.

 

(e)                                  Each of the Lender Parties and each Loan
Party agrees that the Administrative Agent may, but (except as may be required
by applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

SECTION 9.03              No Waiver; Remedies.  No failure on the part of any
Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04              Costs and Expenses.  (a)  Each Loan Party agrees
jointly and severally to pay on demand (i) all reasonable out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for such Agent with respect thereto (including,
without limitation, with respect to reviewing and advising on any matters
required to be completed by the Loan Parties on a post-closing basis), with
respect to advising such Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto and (C) the reasonable fees and
expenses of counsel for such Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable
out-of-pocket costs and expenses of each Agent and each Lender Party in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents, whether in any action, suit or litigation,
or any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for such Agent and each Lender Party with respect thereto).

 

(b)                                 Each Loan Party agrees to indemnify, defend
and save and hold harmless each Indemnified Party from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Loan Documents or any of the transactions contemplated thereby or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are

 

115

--------------------------------------------------------------------------------



 

consummated.  Each Loan Party also agrees not to assert any claim against any
Agent, any Lender Party or any of their Affiliates, or any of their respective
officers, directors, employees, agents and advisors on any theory of liability,
for special, indirect, incidental, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.  This Section 9.04(b) shall
not apply with respect to Taxes, as to which Section 2.12 shall govern, other
than any Taxes that represent losses, claims, damages and similar costs arising
from any non-Tax claim.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d) or
2.19(e), acceleration of the maturity of the Notes, replacement of a Lender
pursuant to Section 2.20 or 9.01(b), termination of the Commitments pursuant to
Section 6.01 or for any other reason, or if the Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06, 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

 

(d)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by any Agent or any Lender Party, in its sole
discretion.

 

(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

(f)            No Indemnified Party referred to in Section 9.04(b) shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

SECTION 9.05     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the Obligations of the Borrower or such
Loan Party now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured. 
If such deposits are not pledged pursuant to a valid security agreement, the
prior written consent of the Administrative Agent shall be obtained before any
right of set-off shall be exercised.  Each Agent and each Lender Party agrees
promptly to notify the Borrower or such Loan Party after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

 

116

--------------------------------------------------------------------------------



 

The rights of each Agent and each Lender Party and their respective Affiliates
under this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Agent, such Lender Party
and their respective Affiliates may have; provided, however, that in the event
that any Defaulting Lender exercises such right of setoff, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Swing Line Banks and the Lenders and (y) the Defaulting
Lender will provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

 

SECTION 9.06     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and each Agent and each Lender Party and their
respective successors and assigns, except that neither the Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender Parties.

 

SECTION 9.07     Assignments and Participations; Replacement Notes.  (a)  Each
Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility or an integral multiple of $1,000,000
in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default or Event of Default shall have
occurred and be continuing at the time of effectiveness of such assignment, the
Borrower (which approval, in each case, shall not be unreasonably withheld,
conditioned or delayed, and in the case of the Borrower, such approval shall be
deemed given if not denied in writing, within five (5) Business Days following
the delivery to the Borrower of a request therefor)), (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Borrower pursuant to Section 9.01(b) shall be an assignment at
par of all rights and obligations of the assigning Lender under this Agreement,
(v) no such assignments shall be permitted without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), except
if such assignment is being made by a Lender to an Affiliate or Fund Affiliate
of such Lender, (vi) no such assignments shall be made to any Defaulting Lender
or Potential Defaulting Lender or any of their respective subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause, and (vii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500; provided, however, that (x) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and (y) for each such
assignment made as a result of a demand by the Borrower pursuant to
Section 9.01(b), the Borrower shall pay to the Administrative Agent

 

117

--------------------------------------------------------------------------------



 

the applicable processing and recordation fee.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment will be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed) and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Issuing Bank, any Swing Line Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participants in Letters
of Credit and Swing Line Advances in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

 

(c)           By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee

 

118

--------------------------------------------------------------------------------



 

agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or Issuing Bank, as the case may be.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.  In the case of any assignment by a Lender,
within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by the applicable Lender, execute and deliver
to the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
portion of the Advances purchased by it and any unfunded Commitment assumed by
it pursuant to such Assignment and Acceptance and, if any assigning Lender has
retained any portion of the Advances or any unfunded Commitment hereunder, a
substitute Note to the order of such assigning Lender in an amount equal to the
portion of the Advances or any unfunded Commitment retained by it hereunder. 
Such substitute Note or Notes, if any, shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A hereto.

 

(f)            Each Issuing Bank may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank’s rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

 

(g)           Each Lender Party may sell participations to one or more Persons
(other than any Loan Party; any Affiliate of a Loan Party; any Defaulting
Lender; any natural person; or any holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person) (each
such Person, a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this

 

119

--------------------------------------------------------------------------------



 

Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement, (v) no
Participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral and (vi) a Participant shall be entitled to
the benefits of Sections 2.10, 2.12, and 9.04(c) (subject to the requirements
and limitations therein, including the requirements under Sections 2.12(f) and
2.12(g) (it being understood that the documentation required under
Sections 2.12(f) and 2.12(g) shall be delivered to the participating Lender
Party)) to the same extent as if it were a Lender Party and had acquired its
interest by assignment pursuant to Section 9.07(a); provided, however, that
(A) such Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.12, or 9.04(c) with respect to any participation than its
participating Lender Party would have been entitled to receive, except, in the
case of Sections 2.10 and 2.12 only, to the extent such entitlement to receive a
greater payment results from a change in law or increased cost, as applicable,
that occurs after the Participant acquired the applicable participation,
(B) such Participant shall agree to be subject to the Lender mitigation and
replacement provisions of Sections 2.10(a) and (d), 2.12(j) and 2.18 as if it
were an assignee under paragraph (a) of this Section, and (C) each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or any other Obligations under the Loan
Documents (the “Participant Register”), provided, however, that no Lender shall
have any obligation to disclose all or any portion of such Participant Register
(including the identity of any Participant or any information relating to any
Participant’s interest in any such Commitment, Advances or any other
Obligations, under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or Participant or
proposed assignee or Participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.12.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time pledge or assign, or grant a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, any pledge or assignment of, or grant of a security interest in, the
Advances owing to such Lender and any Note or Notes held by it), including in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any other central bank in
accordance with applicable local laws or regulations.

 

120

--------------------------------------------------------------------------------



 

(j)            Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

 

SECTION 9.08     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or by email with a pdf or similar attachment shall be effective as
delivery of an original executed counterpart of this Agreement.

 

SECTION 9.09     Severability.  In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

SECTION 9.10     Usury Not Intended.  It is the intent of the Borrower and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender Party
including such applicable laws of the State of New York and the United States of
America from time to time in effect.  In furtherance thereof, the Lender Parties
and the Borrower stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Loan Documents shall ever be construed
to create a contract to pay, as consideration for the use forbearance or
detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, taken, charged,
received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Advances,
include amounts which, by applicable law, are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and, each
Lender Party receiving the same shall credit the same on the principal of the
Obligations of the Borrower under the Loan Documents (or if such Obligations
shall have been paid in full, refund said excess to the Borrower).  In the event
that the Obligations of the Borrower under the Loan Documents are accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the Maximum Rate and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the principal of the Obligations of the
Borrower under the Loan Documents (or, if such Obligations shall have been paid
in full, refunded to the Borrower).  In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Borrower and the Lender Parties shall to the maximum extent permitted under
applicable law amortize, prorate, allocate and spread in equal parts during the
period of the full stated term of the Facility all amounts considered to be
interest under applicable law at any time contracted for, taken, charged,
received,  reserved or paid in connection with the Obligations of the Loan
Parties under the Loan Documents.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.

 

SECTION 9.11     No Liability of the Issuing Banks.  (a) The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such

 

121

--------------------------------------------------------------------------------



 

Letter of Credit.  Neither any Issuing Bank nor any of its officers or directors
shall be liable or responsible for:  (a) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

SECTION 9.12     Confidentiality.  (a)  Each of the Agents, the Lender Parties
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, (vii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (viii) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (ix) to any rating
agency, (x) to the CUSIP Service Bureau or any similar agency, (xi) with the
consent of the Borrower or (xii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(B) becomes available to such Agent, such Lender Party, the Issuing Bank or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower or any of its Subsidiaries without such Agent, such Lender
Party, the Issuing Bank or any of their respective Affiliates having knowledge
that a duty of confidentiality to the Borrower or any of its Subsidiaries has
been breached.  In addition, the Administrative Agent and the Lender Parties may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lender Parties in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.  For purposes of this Section, “Information” means all
information that any Loan Party furnishes to the Administrative Agent or any
Lender Party in writing designated as confidential, but does not include any
such information that is or becomes generally available to the public other than
by way of a breach of the confidentiality provisions of this Section 9.12 or
that is or becomes available to the Administrative Agent or such Lender Party
from a source other than the Loan Parties or the

 

122

--------------------------------------------------------------------------------



 

Administrative Agent or any other Lender Party and not in violation of any
confidentiality agreement with respect to such information that is actually
known to the Administrative Agent or such Lender Party.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)           Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Borrower, any of its Subsidiaries or their respective
securities (“Restricting Information”).  Other Lender Parties may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information. 
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person.  None of any Agent or any of its respective directors,
officers, agents or employees shall, by making any Communications (including
Restricting Information) available to a Lender Party, by participating in any
conversations or other interactions with a Lender Party or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall any Agent or any of its respective directors, officers, agents or
employees be responsible or liable in any way for any decision a Lender Party
may make to limit or to not limit its access to Restricting Information.  In
particular, none of any Agent or any of its respective directors, officers,
agents or employees (i) shall have, and each Agent, on behalf of itself and each
of its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to any Agent or any of its respective directors, officers,
agents or employees providing or not providing Restricting Information to any
Lender Party, other than as found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of any Agent or any of
its respective directors, officers, agents or employees.

 

(c)           Each Loan Party agrees that (i) all Communications it provides to
any Agent intended for delivery to the Lender Parties whether by posting to the
Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications are determined by the Loan Parties in
good faith not to contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to have
authorized the Agents and the Lender Parties to treat such Communications as
either publicly available information or not material information (although such
Communications shall remain subject to the confidentiality undertakings of
Section 9.12(a)) with respect to such Loan Party or its securities for purposes
of United States Federal and state securities laws, (iii) all Communications
marked “PUBLIC” may be delivered to all Lender Parties and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information” and (iv) the Agents shall be entitled to treat any Communications
that are not marked “PUBLIC” as Restricting Information and may post such
Communications to a portion of the Approved Electronic Platform not designated
“Public Side Information” (and shall not post such Communications to a portion
of the Approved Electronic Platform designated “Public Side Information”). 
Neither Agent nor any of its respective Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with

 

123

--------------------------------------------------------------------------------



 

respect to any of the Loan Parties or their securities nor shall the Agents or
any of their respective Affiliates incur any liability to any Loan Party, any
Lender Party or any other Person for any action taken by any Agent or any of its
respective Affiliates based upon such statement or designation, including any
action as a result of which Restricting Information is provided to a Lender
Party that may decide not to take access to Restricting Information.  Nothing in
this Section 9.12(c) shall modify or limit a Person’s obligations under
Section 9.12 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.

 

(d)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(e)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. 
Each Lender Party that elects not to take access to Restricting Information does
so voluntarily and, by such election, acknowledges and agrees that the Agents
and other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Borrower).  None of the Loan
Parties, Agents or any Lender Party with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
Party or to use such Restricting Information on behalf of such electing Lender
Party, and shall not be liable for the failure to so disclose or use, such
Restricting Information.

 

(f)            Sections 9.10(b), (c), (d) and (e) are designed to assist the
Agents, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information.  None of any Agent or any of its
respective directors, officers, agents or employees warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does any Agent or any of its respective directors, officers, agents
or employees warrant or make any other statement to the effect that a Loan
Party’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

 

SECTION 9.13     Release of Collateral.  (a)  Upon (i) the sale, lease, transfer
or other disposition of any item of Collateral of any Loan Party (including,
without limitation, (x) as a result of a sale of the Equity Interests in the
Loan Party that owns such Collateral, and (y) any Transfer pursuant to
Section 5.02(e)(ii) or (iii)) that is permitted by the terms of the Loan
Documents or (ii) any designation of any Borrowing Base Asset as a non-Borrowing
Base Asset that is permitted by Section 5.02(e)(iii), then, in either such
event, the Collateral Agent will, at the Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Document in accordance with
the terms of the Loan Documents.

 

124

--------------------------------------------------------------------------------



 

(b)           Upon the latest to occur of (i) the indefeasible payment in full
in cash of the Secured Obligations, (ii) the termination in whole of the
Commitments and (iii) the termination or expiration of all Letters of Credit,
the Liens granted by the Collateral Documents shall terminate and all rights to
the Collateral shall revert to the applicable Loan Party.  Upon any such
termination, the Collateral Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Parties such documents as such Loan Parties shall
reasonably request to evidence such termination.

 

SECTION 9.14     Patriot Act Notification.  Each Lender and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.  The Borrower shall, and shall cause each of
its Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with Sanctions and Anti-Corruption Laws, the Trading with
the Enemy Act and the Patriot Act.

 

SECTION 9.15     Jurisdiction, Etc.  (a)  Each of the Loan Parties hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, arising out of or relating
to this Agreement or any of the other Loan Documents to which it is a party,
against any Agent, any Lender Party or any other Indemnified Party in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof and each of the Loan Parties irrevocably
and unconditionally submits to the jurisdiction of such courts, and each of the
Loan Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action, litigation or proceeding may be heard and determined
in any such New York State court or, to the extent permitted or required by law,
in such Federal court.  Each of the Loan Parties agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this agreement shall affect any right that any Agent, any Lender
Party or any other Indemnified Party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents to
which it is a party in the courts of any jurisdiction (including, without
limitation, in connection with the exercise of any rights under any Loan
Document or against any Collateral or the enforcement of any judgment), and each
Loan Party hereby submits to the jurisdiction of, and consents to venue in, any
such court.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court sitting
in City, County and State of New York.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

SECTION 9.16     Governing Law.  This Agreement and the other Loan Documents,
including, but not limited to the validity, interpretation, construction,
breach, enforcement or termination hereof and thereof, shall be governed by, and
construed in accordance with, the law of the State of New York.

 

SECTION 9.17     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM

 

125

--------------------------------------------------------------------------------



 

(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY
AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

SECTION 9.18              No Fiduciary Duties.  Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Administrative Agent, the Collateral Agent, any Lender Party or any Affiliate
thereof, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other.  The Loan Parties agree that the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions. 
Each Loan Party agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each of the Loan Parties acknowledges that the
Administrative Agent, the Collateral Agent, the Lender Parties and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder,
(y) the Collateral Agent acting as the collateral agent hereunder or (z) the
Lender Parties acting as lenders hereunder, that the Administrative Agent, the
Collateral Agent or any such Lender Party may not be entitled to share with any
Loan Party.  Without prejudice to the foregoing, each of the Loan Parties agrees
that the Administrative Agent, the Collateral Agent, the Lender Parties and
their respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent, as if the Collateral Agent were not the Collateral Agent and as if the
Lender Parties were not Lender Parties, and without any duty to account therefor
to the Loan Parties.  Each of the Loan Parties hereby irrevocably waives, in
favor of the Administrative Agent, the Collateral Agent, the Lender Parties and
the Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Collateral Agent, the Arrangers and/or the Lender
Parties acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, the Collateral Agent, any Arranger or any
Lender Party as described in this Section 9.18.

 

SECTION 9.19              Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such

 

126

--------------------------------------------------------------------------------



 

shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

SECTION 9.20              Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for secured Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.  In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 9.20, the following
terms have the following meanings:

 

(A)                               “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party.

 

(B)                               “Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

(C)                               “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable.

 

(D)                               “QFC” has the meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D).

 

127

--------------------------------------------------------------------------------



 

[Balance of page intentionally left blank]

 

128

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

 

BORROWER:

 

 

 

 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

 

 

FSQ THE PALMS AT FORT MYERS BUSINESS TRUST,
a Maryland business trust

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

FVE MW LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

FSQ VILLA AT RIVERWOOD BUSINESS TRUST,
a Maryland business trust

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

MORNINGSIDE OF CONCORD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

MORNINGSIDE OF SPRINGFIELD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

FIVE STAR COVINGTON LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

FVE EC LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE-NJ, LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

MORNINGSIDE OF DECATUR, L.P.

 

a Delaware limited partnership

 

 

 

 

 

 

 

By: LifeTrust America, Inc., a Tennessee corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Leer

 

 

 

Name: Jeffrey Leer

 

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT, COLLATERAL AGENT, SWING LINE BANK, AND INITIAL LENDER:

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Christopher J. Albano

 

 

Name: Christopher J. Albano

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

INITIAL ISSUING BANK:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Christopher J. Albano

 

 

Name: Christopher J. Albano

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

SWING LINE BANK AND INITIAL LENDER:

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Sheena Lee

 

 

Name: Sheena Lee

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

INITIAL ISSUING BANK:

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Sheena Lee

 

 

Name: Sheena Lee

 

 

Title:   Authorized Signatory

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

INITIAL LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name: D. Bryan Gregory

 

 

Title:   Managing Director

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

INITIAL LENDERS:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Schreiber

 

 

Name: Jason Schreiber

 

 

Title:   Senior Vice President

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

 

INITIAL LENDERS:

 

 

 

 

 

UBS AG STAMFORD BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title:   Director

 

 

 

 

By:

/s/ Nima Gandhi

 

 

Name: Nima Gandhi

 

 

Title:   Associate Director

 

 

FIVE STAR

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

 

 

Commitments

 

Domestic Lending Office

 

Eurodollar Lending Office

 

Name of Initial
Lender/
Initial Issuing
Bank

 

Revolving Credit

 

Letter of Credit

 

Swing Line

 

 

 

 

 

Citibank, N.A.

 

$

17,500,000

 

$

5,000,000

 

$

12,500,000

 

1615 Brett Road OPS III
New Castle, DE 19720
Attn: Citi Loan Operations
Tel: 302-894-6052
Fax: 212-994-0847
email: GLOriginationOps@citi.com

 

1615 Brett Road OPS III
New Castle, DE 19720
Attn: Citi Loan Operations
Tel: 302-894-6052
Fax: 212-994-0847
email: GLOriginationOps@citi.com

 

Royal Bank of Canada

 

$

17,500,000

 

$

5,000,000

 

$

12,500,000

 

Royal Bank of Canada
Global Loan Administration
New York Branch
200 Vesey Street
New York, NY 10281-8098
Attn: Ashish Jawa
Tel: 1-877-332-7455
Fax: 1-212-428-2372
email: RBCNewYorkGLA1@rbc.com

 

Royal Bank of Canada
Global Loan Administration
New York Branch
200 Vesey Street
New York, NY 10281-8098
Attn: Ashish Jawa
Tel: 1-877-332-7455
Fax: 1-212-428-2372
email: RBCNewYorkGLA1@rbc.com

 

Wells Fargo Bank, National Association

 

$

12,750,000

 

—

 

—

 

10 South Wacker Drive, Suite 3200
Chicago, IL 60606
Attn: Karen T. Skutt
Tel: 312-269-4809
email: Karen.t.skutt@wellsfargo.com

 

10 South Wacker Drive, Suite 3200 Chicago, IL 60606
Attn: Karen T. Skutt
Tel: 312-269-4809
email: Karen.t.skutt@wellsfargo.com

 

PNC Bank, National Association

 

$

9,750,000

 

—

 

—

 

10851 Mastin Street Suite 300
Overland Park, KS 66210
Attn: Kim Wetzel
Tel: 913-253-9280
Fax: 888-578-2605
email: kimberly.wetzel@pnc.com

 

10851 Mastin Street Suite 300
Overland Park, KS 66210
Attn: Kim Wetzel
Tel: 913-253-9280
Fax: 888-578-2605
email: kimberly.wetzel@pnc.com

 

 

--------------------------------------------------------------------------------



 

 

 

Commitments

 

Domestic Lending Office

 

Eurodollar Lending Office

 

Name of Initial 
Lender/
Initial Issuing
Bank

 

Revolving Credit

 

Letter of Credit

 

Swing Line

 

 

 

 

 

UBS AG Stamford Branch

 

$

7,500,000

 

—

 

—

 

677 Washington Blvd
Stamford, CT 06901
Attn: Loan Administration Team
Fax: 203-719-3888
email: UBSAgency@ubs.com

 

677 Washington Blvd
Stamford, CT 06901
Attn: Loan Administration Team
Fax: 203-719-3888 email: UBSAgency@ubs.com

 

Totals

 

$

65,000,000

 

$

10,000,000

 

$

25,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

BORROWING BASE ASSETS*

 

 

 

 

 

 

 

 

 

Beds in Use

 

Licensed Beds

 

 

 

 

Trade Name:

 

Address:

 

Total
Units

 

No. of
IL
beds

 

No. of
AL
beds

 

No. of
ALZ
beds

 

No.
of IL
beds

 

No. of
AL
beds

 

No.
of
ALZ
beds

 

Total
Bed
Capacity

 

1

 

Palms of Fort
Myers

 

2674 Winkler Avenue
Fort Myers, FL, 33901

 

218

 

143

 

49

 

26

 

149

 

80

 

—

 

229

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Five Star
Residences of
Lafayette

 

250 Shenandoah Drive Lafayette, IN, 47905

 

109

 

22

 

87

 

—

 

—

 

87

 

—

 

87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Five Star
Residences of
Noblesville

 

7235 Riverwalk Way North, Noblesville, IN 46062

 

151

 

54

 

75

 

22

 

—

 

105

 

—

 

105

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Villa at Riverwood

 

No. One Pratt Place Florissant, MO 63031

 

110

 

110

 

—

 

—

 

111

 

—

 

—

 

111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Fox Hollow Senior Living Community

 

190 Fox Hollow Road Pinehurst, NC 28374

 

77

 

—

 

60

 

17

 

—

 

85

 

20

 

85†

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Washington Township Senior Living

 

600 Medical Center Dr. Sewell, NJ 08080

 

103

 

—

 

103

 

—

 

—

 

103

 

—

 

103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Five Star
Residences of Fort Wayne

 

2601 Covington
Commons Drive,
Fort Wayne, IN 46804

 

154

 

48

 

106

 

—

 

—

 

106

 

—

 

106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Morningside of Springfield

 

205 Westgate Drive Springfield, TN 37172

 

54

 

7

 

47

 

—

 

—

 

55

 

—

 

55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Legacy Heights

 

11230 Ballantyne Trace Court, Charlotte, NC 28277

 

116

 

—

 

64

 

52

 

—

 

122

 

52

 

122

‡

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Voorhees Senior Living

 

501 Laurel Oak Road, Voorhees, NJ 08043

 

104

 

—

 

104

 

—

 

—

 

104

 

—

 

104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Morningside of Decatur

 

2115 Point Mallard Drive
S.E.,
Decatur, AL 35601

 

49

 

—

 

49

 

—

 

—

 

60

 

—

 

60

 

 

--------------------------------------------------------------------------------

* Facilities listed in items 1-9 are “Existing Borrowing Base Assets,” and
facilities listed in items 10-11 are “New Borrowing Base Assets.” All
information current as of May 29, 2019

 

† As provided on the facility’s license, the licensed bed capacity reflected in
the “AL beds” column includes the number of Alzheimer’s/Dementia special care
unit beds reflected in the “ALZ beds” column.

 

‡ As provided on the facility’s license, the licensed bed capacity reflected in
the “AL beds” column includes the number of Alzheimer’s/Dementia special care
unit beds reflected in the “ALZ beds” column.

 

{S2413040; 4}

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

EXISTING LETTERS OF CREDIT

 

Issuer:

 

Obligor(s)

 

Amount Available to be Drawn
under the Revolving Credit
Facility1
(As of 6/1/2019)

 

Termination Date

 

Letter of Credit Beneficiary

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

177,879.60

 

8/31/2019

 

HCPI Trust

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

178,970.58

 

8/31/2019

 

HCPI Trust

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

177,899.61

 

8/31/2019

 

HCPI Trust

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

160,318.29

 

8/31/2019

 

HCPI Trust

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

1,500,000.00

 

10/1/2019

 

U.S Bank National Association

Citibank, N.A.

 

Five Star Senior Living Inc.

 

$

320,450.00

 

6/28/2020

 

National Union Fire Insurance Company of Pittsburgh, PA, and/or American Home
Assurance Company, and/or The Insurance Company of the State of Pennsylvania,
and/or Commerce and Industry Insurance Company, and/or AIG Property Casualty
Company, and/or Illinois National Insurance Company, and/or Granite State
Insurance Company, and/or AIU Insurance Company, and/or AIG Assurance Company,
and/or New Hampshire Insurance Company

 

--------------------------------------------------------------------------------

1 The letters of credit are net of any cash collateralized amount.

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

ROLLOVER BORROWINGS

 

Rollover
Borrowing

 

Start Date of the
Rollover Interest
Period

 

End Date of the
Rollover Interest
Period

 

Applicable
Eurodollar Rate

 

Applicable
Margin (bps)

 

$

25,000,000.00

 

5/23/2019

 

6/24/2019

 

2.43

%

1.50

%

$

26,484,481.92

 

5/31/2019

 

6/28/2019

 

2.44

%

1.50

%

 

1

--------------------------------------------------------------------------------



 

EXHIBIT A to the

CREDIT AGREEMENT

 

FORM OF NOTE

 

PROMISSORY NOTE

 

$        

Dated:             ,         

 

FOR VALUE RECEIVED, the undersigned, FIVE STAR SENIOR LIVING INC., a Maryland
corporation (the “Borrower”), HEREBY PROMISES TO PAY                          
(the “Lender”) for the account of its Applicable Lending Office (as defined in
the Credit Agreement referred to below) the aggregate principal amount of the
Revolving Credit Advances, the Letter of Credit Advances and the Swing Line
Advances (each as defined below) owing to the Lender by the Borrower pursuant to
the Second Amended and Restated Credit Agreement dated as of June 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement) among
the Borrower, the Lender, certain other Lender parties party thereto, the
Guarantors party thereto, Citibank, N.A., as Collateral Agent and as
Administrative Agent for the Lender and such other Lender Parties, and the
Arrangers party thereto, on the Termination Date.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance from the date of such Revolving Credit Advance, Letter of Credit Advance
or Swing Line Advance, as the case may be, until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road OPS III,
New Castle, DE 19720, Attention:  Bank Loan Syndications Department, in same day
funds.  Each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance owing to the Lender by the Borrower and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this Promissory Note; provided, however, that the failure of the
Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance being evidenced
by this Promissory Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the Termination Date upon
the terms and conditions therein specified.

 

--------------------------------------------------------------------------------



 

The obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

FIVE STAR
PROMISSORY NOTE

--------------------------------------------------------------------------------



 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

FIVE STAR SENIOR LIVING INC.

 

a Maryland corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

FIVE STAR
PROMISSORY NOTE

--------------------------------------------------------------------------------



 

ADVANCES AND
PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIVE STAR
PROMISSORY NOTE

--------------------------------------------------------------------------------



 

EXHIBIT B to the

CREDIT AGREEMENT

 

FORM OF NOTICE
OF BORROWING

 

NOTICE OF [SWING LINE] BORROWING

 

                      ,     

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, FIVE STAR SENIOR LIVING INC., a Maryland corporation, refers to
the Second Amended and Restated Credit Agreement dated as of June 12, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement), among
the undersigned, Five Star Senior Living Inc.,  the Guarantors party thereto,
the Lender Parties party thereto, Citibank, N.A., as Collateral Agent and as
Administrative Agent for the Lender Parties and the Arrangers party thereto, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by
Section [2.02(a)][2.02(b)] of the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Borrowing is             ,     .

 

(ii)                                  The Facility under which the Proposed
Borrowing is requested is the [Revolving Credit][Swing Line] Facility.

 

(iii)                               The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iv)                              The aggregate amount of the Proposed Borrowing
is [$          ].

 

(v)                                 [The initial Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is           
month[s].]  [The maturity of such Borrowing is        .]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)   The representations and warranties contained in each Loan Document are
true and correct on and as of the date of the Proposed Borrowing, before and
after giving effect to (1) such

 

--------------------------------------------------------------------------------



 

Proposed Borrowing and (2) the application of the proceeds therefrom, as though
made on and as of the date of the Proposed Borrowing;

 

(B)            No Default or Event of Default has occurred and is continuing, or
would result from (1) such Proposed Borrowing or (2) from the application of the
proceeds therefrom; and

 

(C)            (1) the Facility Available Amount equals or exceeds the Facility
Exposure that will be outstanding after giving effect to such Advance, issuance
or renewal, respectively, and (2) before and after giving effect to such
Advance, issuance or renewal, the Borrower shall be in compliance with the
covenants contained in Section 5.04 of the Credit Agreement.

 

Attached hereto is a Borrowing Base Certificate for the Proposed Borrowing dated
the date of such Proposed Borrowing demonstrating that the Facility Available
Amount as of such date (calculated on a pro forma basis after giving effect to
such proposed borrowing) will be greater than or equal to the Facility Exposure.

 

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

 

FIVE STAR SENIOR LIVING INC.

 

a Maryland corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT C to the

CREDIT AGREEMENT

 

FORM OF

GUARANTY SUPPLEMENT

 

GUARANTY SUPPLEMENT

 

           ,      

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

Second Amended and Restated Credit Agreement dated as of June 12, 2019 (as in
effect on the date hereof and as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Five Star Senior Living Inc., as Borrower the Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as Collateral
Agent and as Administrative Agent for the Lender Parties and the Arrangers party
thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). 
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement.

 

Section 1.              Guaranty; Limitation of Liability.  (a)  The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of the
Borrower and each other Loan Party now or hereafter existing under or in respect
of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document. 
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

(b)           The undersigned, and by its acceptance of the benefits of this
Guaranty Supplement, the Administrative Agent and each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform

 

--------------------------------------------------------------------------------



 

Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder.  To effectuate the foregoing intention, the Administrative Agent,
the other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance.

 

(c)           The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor and each other guarantor so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.

 

Section 2.              Obligations Under the Guaranty.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Credit Agreement and the Guaranty to the same
extent as each of the other Guarantors thereunder.  The undersigned further
agrees, as of the date first above written, that each reference in the Credit
Agreement to an “Additional Guarantor”, a “Loan Party” or a “Guarantor” shall
also mean and be a reference to the undersigned, and each reference in any other
Loan Document to a “Guarantor” or a “Loan Party” shall also mean and be a
reference to the undersigned.

 

Section 3.              Representations and Warranties.  The undersigned hereby
makes each representation and warranty set forth in Section 4.01 of the Credit
Agreement to the same extent as each other Guarantor; provided, however, that,
to the extent there have been any changes in factual matters related to the
addition of the undersigned as a Guarantor or the addition of any Asset owned by
the undersigned as a Borrowing Base Asset warranting updated Schedules to the
Disclosure Letter (so long as such changes in factual matters shall in no event
comprise a Default or an Event of Default under the Credit Agreement), such
updated Schedules are attached as Exhibit A hereto, and references in such
representations and warranties to Schedules to the Disclosure Letter shall be
deemed to refer to such Schedules as so updated.

 

Section 4.              Delivery by Telecopier.  Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.              Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 
(a)  This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)           The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Supplement, the Guaranty,
the Credit Agreement or any of the other Loan Documents to which it is or is to
be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court. 
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Guaranty
Supplement or the Guaranty or the Credit Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty thereunder or any of the other Loan Documents to which it is or is to
be a party in the courts of any other jurisdiction.

 

--------------------------------------------------------------------------------



 

(c)           The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Credit Agreement,
the Guaranty or any of the other Loan Documents to which it is or is to be a
party in any New York State or federal court.  The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

(d)           THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

FSQ THE PALMS AT FORT MYERS BUSINESS TRUST,
a Maryland business trust

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FVE MW LLC,

 

a Maryland limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FSQ VILLA AT RIVERWOOD BUSINESS TRUST,
a Maryland business trust

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MORNINGSIDE OF CONCORD, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MORNINGSIDE OF SPRINGFIELD, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

FIVE STAR

GUARANTY SUPPLEMENT

 

--------------------------------------------------------------------------------



 

 

FIVE STAR COVINGTON LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FVE EC LLC,

 

a Maryland limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FIVE STAR QUALITY CARE-NJ, LLC,

 

a Maryland limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MORNINGSIDE OF DECATUR, L.P.,

 

a Delaware limited partnership

 

By: LifeTrust America, Inc., a Tennessee corporation, its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

FIVE STAR

GUARANTY SUPPLEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT D to the

CREDIT AGREEMENT

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 12, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement), among Five Star Senior Living Inc., a Maryland Corporation,
as Borrower, the Guarantors party thereto, the Lender Parties party thereto,
Citibank, N.A., as Collateral Agent and as Administrative Agent for the Lender
Parties and the Arrangers party thereto.

 

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

 

1.             Such Assignor hereby sells and assigns, without recourse except
as to the representations and warranties made by it herein, to such Assignee,
and such Assignee hereby purchases and assumes from such Assignor, an interest
in and to such Assignor’s rights and obligations under the Credit Agreement as
of the date hereof equal to the percentage interest specified on Schedule 1
hereto of all outstanding rights and obligations under the Credit Agreement
Facilities specified on Schedule 1 hereto.  After giving effect to such sale and
assignment, such Assignee’s Commitments and the amount of the Advances owing to
such Assignee will be as set forth on Schedule 1 hereto.

 

2.             Such Assignor (a) represents and warrants that its name set forth
on Schedule 1 hereto is its legal name, that it is the legal and beneficial
owner of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

 

3.             Such Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon any Agent, any Assignor or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit

 

--------------------------------------------------------------------------------



 

Agreement; (d) represents and warrants that its name set forth on Schedule 1
hereto is its legal name; (e) confirms that it is an Eligible Assignee;
(f) appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to such Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (g) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender Party; and
(h) attaches any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement.

 

4.             Following the execution of this Assignment and Acceptance, it
will be delivered to the Administrative Agent for acceptance and recording by
the Administrative Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto.

 

5.             Upon such acceptance by the Administrative Agent and, if
applicable, the Borrower and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

 

6.             Upon such acceptance by the Administrative Agent and, if
applicable, the Borrower and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee.  Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

8.             This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

 

 

 

 

 

 

 

 

 

 

 

Revolving Credit Facility

 

 

 

 

 

 

 

 

 

 

 

Percentage interest assigned

 

 

%

 

%

 

%

 

%

 

%

Revolving Credit Commitment assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Principal amount of Note payable to Assignor

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Letter of Credit Facility

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Commitment assigned

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Letter of Credit Commitment retained

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

ASSIGNEES:

 

 

 

 

 

 

 

 

 

 

 

Revolving Credit Facility

 

 

 

 

 

 

 

 

 

 

 

Percentage interest assumed

 

 

%

 

%

 

%

 

%

 

%

Revolving Credit Commitment assumed

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assumed

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Principal amount of Note payable to Assignee

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Letter of Credit Facility

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Commitment assumed

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------



 

Effective Date (if other than date of acceptance by Administrative Agent):

 

1            ,

 

 

Assignors

 

 

 

                                                             , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Title:

 

 

 

Dated:             ,

 

 

 

                                                             , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Title:

 

 

 

Dated:             ,

 

 

 

                                                             , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Title:

 

 

 

Dated:             ,

 

 

 

                                                             , as Assignor

 

[Type or print legal name of Assignor]

 

 

 

By

 

 

 

Title:

 

 

 

Dated:             ,

 

--------------------------------------------------------------------------------

1                                           This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to the
Administrative Agent and, if applicable, the Borrower.

 

--------------------------------------------------------------------------------



 

 

Assignees

 

 

 

                                                             , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Title:

 

 

E-mail address for notices:

 

 

 

Dated:             ,

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

 

 

                                                             , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Title:

 

 

E-mail address for notices:

 

 

 

Dated:             ,

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

 

 

                                                             , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Title:

 

 

E-mail address for notices:

 

 

 

Dated:             ,

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

--------------------------------------------------------------------------------



 

 

                                                             , as Assignee

 

[Type or print legal name of Assignee]

 

 

 

By

 

 

 

Title:

 

 

E-mail address for notices:

 

 

 

Dated:             ,

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

--------------------------------------------------------------------------------



 

Accepted [and Approved] this    

 

day of            ,   

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Approved this      day

 

of              , 2019

 

 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

FIVE STAR

ASSIGNMENT AND ACCEPTANCE

 

--------------------------------------------------------------------------------



 

EXHIBIT  E-1

 

--------------------------------------------------------------------------------



 

EXHIBIT E-2 to the

CREDIT AGREEMENT

 

Form of Opinion of Local Counsel
with Respect to Real Estate Matters

 

[FORM OF OPINION OF LOCAL COUNSEL
WITH RESPECT TO REAL ESTATE MATTERS]

 

                     , 2019

 

To:                             The Secured Parties under the Credit Agreement
referred to below and to Citibank, N.A.,

as Administrative and Collateral Agent under the

Credit Agreement referred to below

 

Re:  Five Star Senior Living Inc.

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Five Star
Senior Living Inc., a Maryland corporation (“Borrower”), and [applicable
Guarantor] a [       ] [         ] (“Grantor”) in connection with the execution
and delivery of the [Mortgage/Deed of Trust/Deed to Secure Debt] referenced
below pursuant to that certain Second Amended and Restated Credit Agreement
dated as of June 12, 2019 (the “Credit Agreement”) by and among Borrower, the
Guarantors identified therein, the Secured Parties (as defined therein), and
Citibank, N.A., as collateral agent (in such capacity, “Collateral Agent”) and
as administrative agent (in such capacity, “Administrative Agent”) for the
Secured Parties.  This opinion is rendered at the request of Borrower pursuant
to Section 3.01(a) of the Credit Agreement.  Capitalized terms used herein and
not otherwise defined shall have the respective meanings ascribed to such terms
in the [Mortgage/Deed of Trust/Deed to Secure Debt], or if not defined therein,
in the Credit Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of Grantor and such certificates of public officials and officers of
Grantor as we have deemed necessary or appropriate for purposes of this
opinion.  These records, documents and instruments also included execution
copies or counterparts of the following documents (collectively, the “Subject
Documents”):

 

1.                                      The Credit Agreement; [and]

 

2.                                      The [Amended and Restated][Mortgage/Deed
of Trust/Deed to Secure Debt], Assignment of Rents and Leases, Security
Agreement and Fixture Filing dated as of June 12, 2019 from Grantor, as
[mortgagor/grantor], to [                , as trustee (“Trustee”), for the
benefit of] Collateral Agent, as [mortgagee/beneficiary] (the “[Mortgage/Deed of
Trust/Deed to Secure Debt]”), encumbering the “Mortgaged Property” described
therein[.][; and]

 

--------------------------------------------------------------------------------



 

3.                                      [** FOR MICHIGAN, GEORGIA, SOUTH
CAROLINA, NORTH DAKOTA OR LOUISIANA:  The Uniform Commercial Code Fixture Filing
naming Grantor as debtor and Collateral Agent as secured party, relating to the
Mortgaged Property (the “Fixture Filing”).**]

 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

(i)                                     the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with originals of all documents submitted to us as copies;

 

(ii)                                  to the extent that the obligations of
Grantor may be dependent upon such matters, other than with respect to Grantor,
that each party to the agreements and contracts referred to herein is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of formation; that each such other party has the requisite corporate or other
organizational power and authority to perform its obligations under such
agreements and contracts, as applicable; and that such agreements and contracts
have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligations of, such other parties, as
applicable, enforceable against such other parties in accordance with their
respective terms;

 

(iii)                               that Grantor is duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation;

 

(iv)                              that Grantor has the requisite corporate power
and authority to enter into and perform its obligations under the Subject
Documents to which it is a party;

 

(v)                                 the due authorization, execution and
delivery by Grantor of the Subject Documents to which Grantor is a party;

 

(vi)                              that a part or all of the loan proceeds to be
advanced pursuant to the Credit Agreement will have been advanced on or before
the date hereof;

 

(vii)                           that all material factual matters, including
without limitation, representations and warranties, contained in the Subject
Documents, are true and correct as set forth therein;

 

(viii)                        that Grantor, at the time of recordation of the
[Mortgage/Deed of Trust/Deed to Secure Debt][**FOR MICHIGAN, GEORGIA, SOUTH
CAROLINA, NORTH DAKOTA OR LOUISIANA:  and filing of the Fixture Filing**], held
an interest of record in the real property portions of the Mortgaged Property
owned by Grantor; [and]

 

(ix)                              [**FOR MICHIGAN, GEORGIA, SOUTH CAROLINA,
NORTH DAKOTA OR LOUISIANA:  that the portions of the Fixtures (as defined below)
that are or are to become fixtures with respect to the Mortgaged Property are
and will be located on the Mortgaged Property; and**]

 

(x)                                 that the Subject Documents will be governed
by and construed in accordance with the internal laws of the State,
notwithstanding the provisions of the Subject Documents to the contrary.

 

2

--------------------------------------------------------------------------------



 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

1.              The [Mortgage/Deed of Trust/Deed to Secure Debt] constitutes the
legal, valid and binding obligation of Grantor, enforceable against Grantor in
accordance with its terms.

 

2.              The execution and delivery of the Subject Documents, the
performance by Grantor of its obligations thereunder and the compliance with the
terms and conditions thereof by Grantor are not in contravention of or in
conflict with any law, rule or regulation of the State applicable to Grantor.

 

3.              The execution and delivery by [name of Guarantor] of each Loan
Document to which it is a party do not, and the performance by [name of
Guarantor] of its obligations thereunder and the transactions contemplated by
such Loan Documents do not violate any [State] law, rule or regulation
applicable to guarantors or grantors generally or applicable to [name of
Guarantor].

 

4.              No authorization or approval or other action by, and no notice
to or filing with, any [State] governmental authority or regulatory body is
required for (a) the due execution, delivery or performance by [name of
Guarantor] of any Loan Document to which it is a party or the consummation of
the transactions contemplated by any such Loan Document, (b) the grant by [name
of Guarantor] of the Liens granted by it pursuant to the Collateral Documents to
which it is a party, or (c) the perfection or maintenance of the Liens created
under such Collateral Documents (including the first priority nature thereof),
or (d) except for (i) the exercise of any remedies requiring prior court
approval, (ii) the filings or other actions referred to in paragraph[s]   
herein or (iii) the approval of [State] licensing agencies or permitting boards,
the exercise by the Administrative Agent, the Collateral Agent or any Secured
Party of its rights under any Loan Document to which [name of Guarantor] is a
party or the remedies in respect of the Collateral pursuant to any such
Collateral Document.

 

5.              The [Mortgage/Deed of Trust/Deed to Secure Debt] (including the
acknowledgement, attestation, seal and witness requirements) is in appropriate
form for recordation in the State.

 

6.              The [Mortgage/Deed of Trust/Deed to Secure Debt] is in proper
form sufficient to create a valid [mortgage lien/deed of trust lien/security
title] in favor of Collateral Agent on, and to vest [Trustee and] Collateral
Agent with power of sale in, such of the Mortgaged Property described therein
that constitutes real property (including fixtures, to the extent the same
constitute real property).  The recordation of the [Mortgage/Deed of Trust/Deed
to Secure Debt] in the [** NAME APPROPRIATE COUNTY RECORDING OFFICE**] is the
only recordation, filing or registration necessary to perfect the [lien
on/security title in] the Mortgaged Property created by the [Mortgage/Deed of
Trust/Deed to Secure Debt] [** FOR MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH
DAKOTA OR LOUISIANA:  , except for the filing with the ** NAME APPROPRIATE
COUNTY RECORDING OFFICE** of the Fixture Filing regarding that portion of the
Mortgaged Property constituting fixtures**].  Upon recordation of the
[Mortgage/Deed of Trust/Deed to Secure Debt] in the [** NAME APPROPRIATE COUNTY
RECORDING OFFICE**], [Trustee/Collateral Agent] will have a valid and perfected
[mortgage lien on/deed of trust lien on/security title to] the Mortgaged
Property described therein.  No other

 

3

--------------------------------------------------------------------------------



 

recordation, filing, re-recordation or re-filing is necessary in order to
perfect or to maintain the priority of the [lien/security title] created by the
[Mortgage/Deed of Trust/Deed to Secure Debt].

 

7.              The real property descriptions attached to the [Mortgage/Deed of
Trust] [FOR MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH DAKOTA OR LOUISIANA: and
the Fixture Filing] are in form legally sufficient for the purpose of subjecting
that portion of the Mortgaged Property that constitutes real property to the
lien evidenced by the [Mortgage/Deed of Trust/Deed to Secure Debt][** FOR
MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH DAKOTA OR LOUISIANA:  and the Fixture
Filing**].

 

8.              [**EXCLUDING MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH DAKOTA AND
LOUISIANA** The [Mortgage/Deed of Trust] is in proper form sufficient to
constitute a valid and effective fixture filing with respect to the Premises
under Article 9 of the Uniform Commercial Code as in effect in the State naming
Grantor as debtor and Collateral Agent as secured party.

 

9.              Collateral Agent is not required to qualify to transact business
in the State nor will Collateral Agent incur any tax imposed by the State
(including, without limitation, any tax imposed by the State on interest or on
revenue paid in respect of the Credit Agreement), solely as the result of the
ownership or recordation of the [Mortgage/Deed of Trust/Deed to Secure Debt].

 

10.       [**FOR MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH DAKOTA OR LOUISIANA: 
The Fixture Filing is in appropriate form for recordation in the State.**]

 

11.       [**FOR MICHIGAN, GEORGIA, SOUTH CAROLINA, NORTH DAKOTA OR LOUISIANA: 
With respect to that portion of the Mortgaged Property in which a security
interest may be perfected by the recordation of a fixture filing in the State
(the “Fixtures”), the proper place to file the Fixture Filing is in the [LIST
APPROPRIATE COUNTY RECORDING OFFICE] (the “Filing Office”), and no filing or
recordation in any other place is necessary under the UCC to perfect a security
interest in the Fixtures.  Upon the recordation of the Fixture Filing with the
Filing Office, Collateral Agent will have a perfected security interest in the
Fixtures.  Subsequent to the recordation of the Fixture Filing in accordance
with the procedures set forth above, no other, further or subsequent filing,
recordation, registration, re-filing, re-recordation or re-registration of the
Fixture Filing or any additional financing statements or any other instrument
and no other actions will be necessary or advisable to perfect or continue the
perfection of the lien created thereby, except that Article 9 of the UCC
requires the recordation of continuation statements within the period of six
(6) months prior to the expiration of five (5) years from the date of the
original recordation or the recordation of any continuation statement in order
to maintain the effectiveness of the Fixture Filing.**]

 

12.       [Except as specifically set forth on Schedule 1 hereto, no] [No] taxes
or other charges, including, without limitation, intangible, documentary, stamp,
mortgage, transfer or recording taxes or similar charges are payable to the
State or to any governmental authority or regulatory body located therein on
account of the execution or delivery of the [Mortgage/Deed of Trust/Deed to
Secure Debt], or the creation of the liens and security interests thereunder, or
the filing, recordation or registration of the [Mortgage/Deed of Trust/Deed to
Secure Debt], except for nominal filing or recording fees.

 

13.       Grantor possesses all Healthcare Licenses necessary to operate the
Facility as an [independent living/assisted living/Alzheimer’s/memory care —
conform as applicable] facility with the respective number of units or beds
described on Schedule II of the Credit Agreement.

 

4

--------------------------------------------------------------------------------



 

“Healthcare Licenses” means all certificates of need (or similar),
certifications, licenses, permits, or other material approvals or authorizations
required by any federal agency and/or [State] as a condition precedent to the
operation of the Facility as an [independent living/assisted
living/Alzheimer’s/memory care — conform as applicable] facility with the
respective number of units or beds described on Schedule II of the Credit
Agreement.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

1.              Qualifying paragraph 1 above, the enforceability of the
[Mortgage/Deed of Trust/Deed to Secure Debt] and the liens created thereby may
be limited or affected by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief, regardless of whether considered in a proceeding in equity
or at law.  The aforesaid opinion as to enforceability of the [Mortgage/Deed of
Trust/Deed to Secure Debt] is also subject to the qualification that certain
provisions contained therein may not be enforceable, but (subject to the
limitations set forth in the foregoing sentence) such unenforceability will not
render the [Mortgage/Deed of Trust/Deed to Secure Debt] invalid as a whole or
substantially interfere with realization of the principal benefits and/or
security provided thereby.

 

2.              In rendering the opinions expressed in this opinion letter, we
have made no examination of and express no opinion with respect to:  (i) title
to or, except as to adequacy of form, descriptions of the Mortgaged Property
described in the [Mortgage/Deed of Trust/Deed to Secure Debt]; (ii) the nature
or extent of Grantor’s rights in, or title to, the Mortgaged Property; (iii) the
existence or non-existence of liens, security interests, charges or encumbrances
thereon or therein actually of record; or (iv) the priority of any liens on any
part of the Mortgaged Property.  We have not independently certified the
existence, condition, location or ownership of any of the Mortgaged Property.

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter.  The foregoing opinion applies only with respect to the laws of the
State and the federal laws of the United States of America and we express no
opinion with respect to the laws of any other jurisdiction.

 

This opinion is rendered only to Administrative Agent, Collateral Agent and the
other Secured Parties and their respective successors and assigns (including any
participant in any Secured Party’s interest) and is solely for their benefit in
connection with the transactions contemplated by the Subject Documents and may
not be relied upon by Administrative Agent, Collateral Agent or any other
Secured Party or any of their respective successors or assigns for any other
purpose without our prior written consent.

 

 

Very truly yours,

 

5

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Mortgage Recording Taxes, Documentary Stamp Taxes
and other similar Taxes and Fees

 

[**INSERT DESCRIPTION OF AND METHOD OF CALCULATING ALL MORTGAGE RECORDING TAXES,
DOCUMENTARY STAMP TAXES AND SIMILAR TAXES AND FEES**]

 

--------------------------------------------------------------------------------



 

EXHIBIT E-3

 

--------------------------------------------------------------------------------



 

EXHIBIT F to the

CREDIT AGREEMENT

 

FORM OF SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Dated June 12, 2019

 

from

 

THE GRANTORS REFERRED TO HEREIN

 

to

 

CITIBANK, N.A.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



 

T A B L E  O F  C O N T E N T S

 

Section

 

 

Page

 

 

 

 

Section 1.

 

Grant of Security

2

 

 

 

 

Section 2.

 

Security for Obligations

5

 

 

 

 

Section 3.

 

Grantors Remain Liable

5

 

 

 

 

Section 4.

 

Maintaining the Account Collateral

5

 

 

 

 

Section 5.

 

Investing of Amounts in the L/C Cash Collateral Account

5

 

 

 

 

Section 6.

 

Release of Amounts

6

 

 

 

 

Section 7.

 

Maintaining Electronic Chattel Paper and Transferable Records

6

 

 

 

 

Section 8.

 

Representations and Warranties

6

 

 

 

 

Section 9.

 

Further Assurances

7

 

 

 

 

Section 10.

 

As to Equipment and Inventory

9

 

 

 

 

Section 11.

 

Insurance

9

 

 

 

 

Section 12.

 

Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts

10

 

 

 

 

Section 13.

 

As to the Assigned Agreements

11

 

 

 

 

Section 14.

 

Payments Under the Assigned Agreements

12

 

 

 

 

Section 15.

 

Transfers and Other Liens; Additional Equity Interests

12

 

 

 

 

Section 16.

 

Collateral Agent Appointed Attorney-in-Fact

12

 

 

 

 

Section 17.

 

Collateral Agent May Perform

13

 

 

 

 

Section 18.

 

The Collateral Agent’s Duties

13

 

 

 

 

Section 19.

 

Remedies

13

 

 

 

 

Section 20.

 

Indemnity and Expenses

15

 

 

 

 

Section 21.

 

Amendments; Waivers; Additional Grantors, Etc.

15

 

 

 

 

Section 22.

 

Notices, Etc.

15

 

 

 

 

Section 23.

 

Continuing Security Interest; Assignments under the Credit Agreement

15

 

 

 

 

Section 24.

 

Release; Termination

16

 

 

 

 

Section 25.

 

Security Interest Absolute

16

 

 

 

 

Section 26.

 

Third Party Waivers

17

 

--------------------------------------------------------------------------------



 

Section 27.

 

Execution in Counterparts

19

 

 

 

 

Section 28.

 

The Credit Agreement and the Mortgages

19

 

 

 

 

Section 29.

 

Governing Law

19

 

Schedules

 

Schedule I

-

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule II

-

Borrowing Base Assets and Locations of Equipment and Inventory

Schedule III

-

Changes in Name, Location, Etc.

 

Exhibits

 

Exhibit A

-

Form of Security Agreement Supplement

Exhibit B

-

Form of Consent and Agreement

 

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated June 12, 2019 (this
“Agreement”) among FIVE STAR SENIOR LIVING INC., a Maryland corporation (the
“Borrower”), [insert names of Guarantors under the Credit Agreement] and the
ADDITIONAL GRANTORS (as defined in Section 21) (each such Guarantor or
Additional Grantor referred to herein as a “Guarantor Grantor”, collectively,
the “Guarantor Grantors”, and collectively together with the Borrower, the
“Grantors”), and CITIBANK, N.A., as collateral agent (in such capacity, together
with any successor collateral agent appointed pursuant to Article VIII of the
Credit Agreement (as hereinafter defined), the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement).

 

PRELIMINARY STATEMENTS

 

(1)                                 In connection with that certain Amended and
Restated Credit Agreement dated as of February 24, 2017 (the “Existing Credit
Agreement”), certain Grantors entered into a Security Agreement dated as of
February 24, 2017 (the “Existing Security Agreement”) among such Grantors and
the Collateral Agent for the benefit of the Secured Parties under the Existing
Credit Agreement.

 

(2)                                 The Grantors and certain other Loan Parties
have entered into that certain Second Amended and Restated Credit Agreement
dated as of the date hereof (such Agreement, as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) with the Lender Parties, the Agents, and the Arrangers (each
as defined therein).

 

(3)                                 Pursuant to the Credit Agreement the
Grantors are entering into this Agreement in order to grant to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral (as hereinafter defined).

 

(4)                                 Upon the request of the Collateral Agent,
the Borrower shall open a letter of credit cash collateral deposit account, (the
“L/C Cash Collateral Account”), with Citibank, N.A. in New York, New York, in
the name of the Collateral Agent and under the sole control and dominion of the
Collateral Agent and subject to the terms of this Agreement.

 

(5)                                 It is a condition precedent to the making of
Advances and the issuance of Letters of Credit by the Lender Parties under the
Credit Agreement from time to time that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent.

 

(6)                                 Each Grantor will derive substantial direct
and indirect benefit from the transactions contemplated by the Loan Documents.

 

(7)                                 Capitalized terms used but not otherwise
defined in this Agreement shall have their respective meanings set forth in the
Credit Agreement.  Further, unless otherwise defined in this Agreement or in the
Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined below)
are used in this Agreement as such terms are defined in such Article 8 or 9. 
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided, however, that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

NOW, THEREFORE, in consideration of the premises, in order to induce the Lender
Parties to make Advances and issue Letters of Credit under the Credit Agreement
from time to time, and for good and

 

--------------------------------------------------------------------------------



 

valuable other consideration, the receipt and sufficiency of which is hereby
conclusively acknowledged, each Grantor hereby agrees with the Collateral Agent
for the ratable benefit of the Secured Parties as follows:

 

Section 1.                   Grant of Security.

 

Section 1.1            Guarantor Grantor Collateral.  Each Guarantor Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in such Guarantor Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Guarantor
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Guarantor Grantor Collateral”):

 

(a)         all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, furniture and fixtures, medical and
diagnostic equipment and supplies, and all parts thereof and all accessions
thereto, including, without limitation, computer programs and supporting
information that constitute equipment within the meaning of the UCC but
excluding any equipment subject to a Lien permitted by Section 5.02(a)(iv) of
the Credit Agreement solely to the extent the documents governing such Lien
prohibit the grant of a junior security interest in such equipment (any and all
such property being the “Equipment”);

 

(b)         all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Guarantor Grantor has an interest in mass or a joint or
other interest or right of any kind (including, without limitation, goods in
which such Guarantor Grantor has an interest or right as consignee) and
(iii) goods that are returned to or repossessed or stopped in transit by such
Guarantor Grantor), and all accessions thereto and products thereof and
documents therefor, including, without limitation, computer programs and
supporting information that constitute inventory within the meaning of the UCC
(any and all such property being the “Inventory”);

 

(c)          all accounts and payment intangibles (including, without
limitation, health-care-insurance receivables), chattel paper (including,
without limitation, tangible chattel paper and electronic chattel paper),
instruments (including, without limitation, promissory notes), deposit accounts,
letter-of-credit rights and other obligations of any kind, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services and whether or not earned by performance, and all rights now or
hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property, but
excluding all disbursement accounts, security deposit accounts and cash
collateral accounts established for the benefit of third parties in the ordinary
course of business and not to secure Debt (any and all of such accounts, chattel
paper, instruments, deposit accounts, letter-of-credit rights, general
intangibles and other obligations, to the extent not referred to in clause (d),
(e) or (f) below, being the “Receivables,” and any and all such supporting
obligations, security agreements, mortgages, Liens, leases, letters of credit
and other contracts being the “Related Contracts”);

 

(d)         all “general intangibles,” as such term is defined in the UCC, of
such Guarantor Grantor and, which, shall include, without limitation, (i) all of
such Guarantor Grantor’s rights, title and interest in, to and under all
contracts and insurance policies (including all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of any contract), (ii) all
know-how and warranties relating to any of the Collateral or any Borrowing Base
Asset, (iii) any and all other rights, claims, choses-in-action and causes of
action of such Guarantor Grantor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral or any of the Borrowing Base Assets, (v) all lists, books,
records, (including but not limited to billing and related records)
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and

 

2

--------------------------------------------------------------------------------



 

other papers or materials containing information relating to any of the
Collateral or any of the Borrowing Base Assets, including all customer, patient,
client, resident or tenant lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, appraisals, credit files,
recorded knowledge, surveys, studies, engineering reports, test reports,
manuals, standards, processing standards, performance standards, catalogs,
research data, computer and automatic machinery software and programs and the
like, field repair data, accounting information pertaining to such Guarantor
Grantor’s operations or any of the Collateral or any of the Borrowing Base
Assets and all media in which or on which any of the information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses (including, but not limited to, the Healthcare Licenses),
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Guarantor
Grantor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation,
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority and (viii) with respect to each Guarantor Grantor, the
goodwill connected with such Guarantor Grantor’s business (any and all such
property being the “General Intangibles”);

 

(e)          any agreements beneficial in connection with the operation of such
Guarantor Grantor’s business, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Guarantor Grantor to receive moneys due and to become due
under or pursuant to the Assigned Agreements, (ii) all rights of such Guarantor
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of such Guarantor Grantor
for damages arising out of or for breach of or default under the Assigned
Agreements and (iv) the right of such Guarantor Grantor to terminate the
Assigned Agreements, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder (all such Collateral being the
“Agreement Collateral”);

 

(f)           the following (collectively, the “Guarantor Grantor Account
Collateral”):

 

(i)                                     all promissory notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent for or on behalf of
such Guarantor Grantor, including, without limitation, those delivered or
possessed in substitution for or in addition to any or all of the then existing
Guarantor Grantor Account Collateral; and

 

(ii)                                  all interest, dividends, distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing collateral described in subsections 1.1(f)(i);

 

(g)          all agreements, permits, consents, orders and franchises relating
to the construction, use or operation of any of the Borrowing Base Assets to
which such Guarantor Grantor, now or hereafter, is a party or a beneficiary; and

 

(h)         all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Guarantor Grantor Collateral
(including, without limitation, proceeds, collateral and supporting obligations
that constitute property of the types described in clauses (a) through (g) of
this Section 1.1 and this clause (h)) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Collateral Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing Guarantor
Grantor Collateral, (B) tort claims, including, without limitation, all
commercial tort claims and (C) cash.

 

3

--------------------------------------------------------------------------------



 

Section 1.2                                    Borrower Account Collateral.  In
addition, the Borrower hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in the Borrower’s right,
title and interest in and to:

 

(a)         the following (collectively, the “Borrower Account Collateral”):

 

(i)                                     the L/C Cash Collateral Account and all
funds and financial assets from time to time credited thereto (including,
without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the L/C Cash Collateral
Account;

 

(ii)                                  all promissory notes, certificates of
deposit, deposit accounts, checks and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent for or on behalf of
such Grantor, including, without limitation, those delivered or possessed in
substitution for or in addition to any or all of the then existing Borrower
Account Collateral; and

 

(iii)                               all interest, dividends, distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing collateral described in subsections 1.2(a)(i) and (ii) above;

 

(b)         all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Borrower Account Collateral
(including, without limitation, proceeds, collateral and supporting obligations
that constitute property of the types described in clause (a) of this
Section 1.2 and this clause (b)) and, to the extent not otherwise included, all
cash;

 

in each case, whether now owned or hereafter acquired by the Borrower, wherever
located, and whether now or hereafter existing or arising (the Borrower Account
Collateral together with the Guarantor Grantor Account Collateral, the “Account
Collateral”) (the Borrower Account Collateral together with the Guarantor
Grantor Collateral, the “Collateral”).

 

Section 1.3                                    Alabama Healthcare License. 
Morningside of Alabama, L.P., a Delaware limited partnership, an Affiliate of
the Borrower, hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties (subject as provided in Section 1.4 hereof), a security
interest in (i) all of its right, title and interest in and to that certain
Alabama State Board of Health license to operate Morningside of Decatur as an
Assisted Living Facility at 2115 Point Mallard Drive, SE, Decatur, AL 35601 (the
“Healthcare License”) and (ii) all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to the Healthcare License, to secure the
Secured Obligations of each Grantor.

 

Section 1.4                                    Scope of Grant.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 1.1, Section 1.2 and Section 1.3 attach
to any agreement, permit, consent, order or franchise covering real or personal
property of any Grantor, and any of its rights or interest thereunder, if and to
the extent that the grant of a security interest or lien is prohibited by or in
violation of (y) any law, rule, regulation or order, or (z) a term, provision or
condition of any such agreement, permit, consent, order or franchise (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including any Bankruptcy Law) or principles of equity) and such provision
or condition has not been waived or the consent of the other party to such
agreement, permit,

 

4

--------------------------------------------------------------------------------



 

consent, order or franchise has not been obtained; provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such agreement, permit, consent, order or franchise not subject to the
prohibitions specified in (y) or (z) above; provided further that the exclusions
referred to in this paragraph shall not include any proceeds of any such
agreement, permit, consent, order or franchise.

 

Section 2.                   Security for Obligations.  This Agreement secures
the payment of all Obligations of such Grantor now or hereafter existing under
the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, fees, premiums,
penalties, indemnifications, contract causes of action, costs, expenses or
otherwise (all such Obligations being the “Secured Obligations”).  Without
limiting the generality of the foregoing, this Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.  Each Grantor that was a “Grantor” (as defined in the Existing
Security Agreement) confirms that it has not been released from the “Secured
Obligations” (as defined in the Existing Security Agreement) and that nothing in
this Agreement shall be construed as a discharge, extinguishment or novation of
the Secured Obligations of such Grantor outstanding under the Existing Security
Agreement.

 

Section 3.                   Grantors Remain Liable.  Anything herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in such Grantor’s Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral solely
by reason of this Agreement or any other Loan Document, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

Section 4.                   Maintaining the Account Collateral.  So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding, or any Lender Party
shall have any Commitment:

 

(a)         The Borrower will maintain the L/C Cash Collateral Account only with
the Collateral Agent.

 

(b)         The Collateral Agent may, at any time and without notice to, or
consent from, the Borrower or any Grantor, transfer, or direct the transfer of,
funds from the Account Collateral to satisfy the Borrower’s or such Grantor’s
obligations under the Loan Documents if an Event of Default shall have occurred
and be continuing.

 

Section 5.                   Investing of Amounts in the L/C Cash Collateral
Account.  The Collateral Agent will, subject to the provisions of Sections 4, 6
and 19, from time to time (a) (i) invest amounts received with respect to the
L/C Cash Collateral Account in such Cash Equivalents credited to the L/C Cash
Collateral Account as the Borrower may select and the Collateral Agent may
approve in its reasonable discretion, and (ii) invest interest paid on the Cash
Equivalents referred to in clause (a)(i) above, in accordance with such
clause (a)(i) and (b) reinvest other proceeds of any such Cash Equivalents that
may mature or be sold, in each case in such Cash Equivalents credited to the L/C
Cash Collateral Account in the same manner.  Interest and proceeds that are not
invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in the L/C Cash Collateral Account.  In addition, the Collateral Agent
shall have the right at any time to exchange such Cash Equivalents for similar
Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to the L/C Cash Collateral Account; provided that no Event
of Default has occurred

 

5

--------------------------------------------------------------------------------



 

and is continuing, the Borrower may select such Cash Equivalents with the
Collateral Agent’s approval in its reasonable discretion.

 

Section 6.                   Release of Amounts.  So long as no Event of Default
shall have occurred and be continuing, the Collateral Agent will pay and release
to the Borrower or the relevant Grantor or at the Borrower’s order or, at the
request of the Borrower, to the Collateral Agent to be applied to the
Obligations of the Borrower under the Loan Documents, such amount, if any, as is
then on deposit in the L/C Cash Collateral Account, in each case to the extent
permitted to be released under the terms of the Credit Agreement.

 

Section 7.                   Maintaining Electronic Chattel Paper and
Transferable Records.  So long as any Advance or any other Obligation of any
Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding, or any Lender Party shall have any Commitment:

 

(a)                                 Each Guarantor Grantor will maintain all
(i) electronic chattel paper so that the Collateral Agent has control of the
electronic chattel paper in the manner specified in Section 9-105 of the UCC and
(ii) all transferable records so that the Collateral Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA”); and

 

(b)                                 Each Guarantor Grantor will as soon as
reasonably practicable give notice to the Collateral Agent of any material
commercial tort claim (as defined in Section 9-102(13) of the UCC) of any
Guarantor Grantor and will immediately execute or otherwise authenticate a
supplement to this Agreement, and otherwise take all necessary action, to
subject such commercial tort claim to the first priority security interest
created under this Agreement.

 

Section 8.                   Representations and Warranties.  Each Grantor
represents and warrants as follows:

 

(a)         Such Grantor’s exact legal name is correctly set forth in Schedule I
hereto.  Such Grantor is located (within the meaning of Section 9-307 of the
UCC) and has its chief executive office, all original copies of each Assigned
Agreement and Related Contract to which such Grantor (if a Guarantor Grantor) is
a party, and all originals of all chattel paper that evidence Receivables of
such Grantor, in the state or jurisdiction set forth in Schedule I hereto.  The
information set forth in Schedule I hereto with respect to such Grantor is true
and accurate in all respects.  Such Grantor has not previously changed its name,
location, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule III hereto.

 

(b)         All of the Equipment and Inventory of such Grantor (if a Guarantor
Grantor) are located at the places specified therefor in Schedule II hereto, as
such Schedule II may be amended from time to time pursuant to Section 10(a). 
All Collateral consisting of certificated securities and instruments (other than
instruments representing a Receivable or Agreement Collateral) have been
delivered to the Collateral Agent.  As of the date of this Agreement, none of
the Receivables or Agreement Collateral is evidenced by a promissory note or
other instrument that has not been delivered to the Collateral Agent if so
required to be delivered pursuant to Section 9(c).

 

(c)          Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, claim, option or right of others,
except for Liens permitted pursuant to Section 5.02(a) of the Credit Agreement. 
As of the date hereof, no effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing Grantor
or any trade name of Grantor as debtor is on file in any recording office,
except (i) such as may have been filed in favor of the Collateral Agent relating
to the Loan Documents and (ii) to the extent that such financing

 

6

--------------------------------------------------------------------------------



 

statement or other instrument similar in effect does not relate to such
Grantor’s interest in the Collateral.

 

(d)         Such Grantor (if a Guarantor Grantor) has exclusive possession and
control of its Equipment and Inventory.

 

(e)          Each Assigned Agreement to which such Grantor (if a Guarantor
Grantor) is a party have been duly authorized, executed and delivered by such
Grantor, is in full force and effect and is binding upon and enforceable against
all parties thereto in accordance with their terms (subject to Bankruptcy Law
and principles of equity, and subject to the terms of the Credit Agreement and
this Agreement).  There exists no material default under any Assigned Agreement
to which such Grantor is a party by such Grantor, or to such Grantor’s knowledge
and to the extent such default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, by any party
thereto.

 

(f)           As of the date of this Agreement, such Grantor (if a Guarantor
Grantor) is not a beneficiary or assignee under any letter of credit.

 

(g)          All filings necessary to perfect the security interest in the
Collateral of such Grantor created under this Agreement have been duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Collateral Agent for the benefit of the Secured Parties a valid and,
together with such filings, perfected first priority security interest in all
Collateral of such Grantor that may be perfected by the filing of UCC-1
financing statements, securing the payment of the Secured Obligations.

 

(h)         No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, the filing of which have been duly authorized, (iii) the exercise by
the Collateral Agent of its rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with the disposition of any portion of the Collateral
consisting of securities, security entitlements or pledged financial assets by
laws affecting the offering and sale of securities generally, compliance with
any applicable healthcare licensing requirements, and notices and other actions
contemplated by this Agreement.

 

(i)             The Inventory that has been produced or distributed by such
Grantor (if a Guarantor Grantor) has been produced in compliance with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act.

 

(j)            Such Grantor has no commercial tort claims (as defined in
Section 9-102(13) of the UCC).

 

Section 9.                   Further Assurances. 

 

(a)         Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral of
such Grantor.  Without limiting the generality of the foregoing, each Grantor
will, upon the reasonable request of the Collateral Agent, promptly with respect
to Collateral of such Grantor:  (i) mark conspicuously each document included in
Inventory, each chattel paper included in Receivables, each Related Contract,

 

7

--------------------------------------------------------------------------------



 

each Assigned Agreement and each of its records pertaining to such Collateral
with a legend, in form and substance satisfactory to the Collateral Agent,
indicating that such document, chattel paper, Related Contract, Assigned
Agreement or Collateral is subject to the security interest granted hereby;
(ii) except as contemplated by Section 9(c), if any such Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to the
Collateral Agent hereunder such note or instrument duly indorsed in blank and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Collateral Agent; (iii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interest granted or purported to be granted by Grantor hereunder;
(iv) deliver and pledge to the Collateral Agent for benefit of the Secured
Parties certificates representing any Collateral consisting of certificated
securities, accompanied by undated stock or bond powers executed in blank;
(v) take all action necessary to ensure that the Collateral Agent has control of
the Account Collateral, electronic chattel paper, investment property (upon the
occurrence and during the continuance of any Event of Default), transferable
records as provided in Sections 9-104, 9-105 and 9-106 of the UCC and Section 16
of UETA; (vi) at the request of the Collateral Agent, take all action to ensure
that the Collateral Agent’s security interest is noted on any certificate of
ownership related to any Collateral evidenced by a certificate of ownership; and
(vii) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may reasonably deem necessary or desirable in order to perfect
and protect the security interest created by Grantor under this Agreement has
been taken.

 

(b)         Each Guarantor Grantor hereby authorizes the Collateral Agent to
file one or more financing or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Guarantor Grantor (exclusive of agreements that by their
terms prohibit the creation of a Lien thereon, but only to the extent, and for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other applicable law), in each
case without the signature of such Grantor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

(c)          Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

(d)         If at any time any amount then payable under or in connection with
any of the Receivables or Agreement Collateral shall be evidenced by any
promissory note or other instrument, and such amount, together with all amounts
payable evidenced by any promissory note or other instrument not previously
delivered to the Collateral Agent exceeds $1,000,000 in the aggregate for all
Grantors, the Grantor acquiring such promissory note or other instrument shall
promptly (but in any event within thirty (30) days after receipt thereof)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.

 

(e)          If after the date hereof any Grantor becomes a beneficiary under a
letter of credit now or hereafter issued, such Grantor shall promptly notify the
Collateral Agent thereof and such Grantor shall, upon the occurrence and during
the continuation of an Event of Default, at the request of the Collateral Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the

 

8

--------------------------------------------------------------------------------



 

Collateral Agent, either (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in the Credit
Agreement. The actions in the preceding sentence shall not be required to the
extent that the amount of any such Letter of Credit, together with the aggregate
amount of all other letters of credit for which the actions described above in
clauses (i) and (ii) have not been taken, does not exceed $1,000,000 in the
aggregate for all Grantors.

 

Section 10.            As to Equipment and Inventory. 

 

(a)         Each Guarantor Grantor will keep the Equipment and Inventory of such
Grantor (other than any Equipment or Inventory transferred in accordance with
Section 5.02(e)(ii) or Section 5.02(e)(iii) of the Credit Agreement) at the
places therefor specified in Section 8(b).

 

(b)         Each Guarantor Grantor will cause the Equipment of such Grantor to
be maintained and preserved in the same condition, repair and working order as
when new, ordinary wear and tear excepted, and will forthwith, or in the case of
any loss or damage to any of such Equipment as soon as practicable after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Each Guarantor Grantor will promptly furnish to the Collateral Agent a
statement respecting any loss or damage exceeding $1,000,000 to any of the
Equipment or Inventory of such Grantor.

 

(c)          Each Guarantor Grantor will pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including, without limitation, claims for labor, materials and
supplies) against, the Equipment and Inventory of such Grantor, except to the
extent payment thereof is not required by Section 5.01(b) of the Credit
Agreement.  In producing its Inventory, each Guarantor Grantor will comply with
all requirements of applicable law, including, without limitation, the Fair
Labor Standards Act.

 

Section 11.            Insurance. 

 

(a)         Each Guarantor Grantor will, at its own expense, maintain insurance
with respect to the Equipment and Inventory of such Guarantor Grantor in such
amounts, against such risks, in such form and with such insurers, as shall be
reasonably satisfactory to the Collateral Agent from time to time.  Each policy
of each Guarantor Grantor for liability insurance shall provide for all losses
to be paid on behalf of the Collateral Agent and such Guarantor Grantor as their
interests may appear, and each policy for property damage insurance shall
provide for all losses (except for losses of less than $1,000,000 per
occurrence) to be paid directly to the Collateral Agent.  Each such policy shall
in addition (i) name such Guarantor Grantor and the Collateral Agent as insured
parties thereunder (without any representation or warranty by or obligation upon
the Collateral Agent) as their interests may appear, (ii) contain the agreement
by the insurer that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
such Guarantor Grantor, (iii) provide that there shall be no recourse against
the Collateral Agent for payment of premiums or other amounts with respect
thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Collateral Agent by the insurer. 
Each Guarantor Grantor will, if so requested by the Collateral Agent, deliver to
the Collateral Agent original or duplicate policies of such insurance and, as
often as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance.  Further, each Guarantor
Grantor will, at the request of the Collateral Agent, duly execute and deliver
instruments of assignment of such insurance policies to comply with the
requirements of Section 9 and cause the insurers to acknowledge notice of such
assignment.

 

(b)         Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 11 may be paid directly to the Person who shall
have incurred liability covered by such insurance.  In case of any loss
involving damage to Equipment or Inventory when subsection (c) of

 

9

--------------------------------------------------------------------------------



 

this Section 11 is not applicable, the applicable Grantor will make or cause to
be made the necessary repairs to or replacements of such Equipment or Inventory,
and any proceeds of insurance properly received by or released to such Grantor
shall be used by such Grantor, except as otherwise required hereunder or by the
Credit Agreement, to pay or as reimbursement for the costs of such repairs or
replacements.

 

(c)          So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Collateral Agent in
connection with any loss, damage or destruction of any Inventory or Equipment
will be released by the Collateral Agent for the benefit of the applicable
Grantor within a reasonably prompt period of time from a request therefor for
the repair, replacement or restoration thereof, subject to such terms and
conditions with respect to the release thereof as the Collateral Agent may
reasonably require, including, without limitation, that such payments be made
directly by the Collateral Agent to the applicable contractors performing the
repair, replacement and restoration work.  Upon the occurrence and during the
continuance of any Event of Default, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Collateral Agent and shall be, in
the Collateral Agent’s sole discretion, (i) released to the applicable Grantor
to be applied as set forth in the first sentence of this subsection (c) or
(ii) applied as specified in Section 19(b).

 

Section 12.            Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts. 

 

(a)         No Grantor will change its name, type of organization, jurisdiction
of organization, organizational identification number or location from those set
forth in Section 8(a) of this Agreement without first giving at least 30 days’
prior written notice to the Collateral Agent and taking all action required by
the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement (no such prior notice being required for the
change in name disclosed in item 2 of Schedule III, provided that Borrower shall
provide notice of such change in name and evidence thereof not later than five
(5) Business Days following such change in name).  No Guarantor Grantor will
change the location of its Equipment and Inventory (other than Inventory sold in
the ordinary course of business) or the place where it keeps the originals of
the Assigned Agreements and Related Contracts to which such Grantor is a party
and the originals of all chattel paper that evidence Receivables of such Grantor
from the locations therefor specified in Sections 8(a) and 8(b) without first
giving the Collateral Agent 30 days’ prior written notice of such change. 
Except as not otherwise prohibited by the Credit Agreement, no Grantor will
become bound by a security agreement authenticated by another Person (determined
as provided in Section 9-203(d) of the UCC) without giving the Collateral Agent
30 days’ prior written notice thereof and taking all action required by the
Collateral Agent to ensure that the perfection and first priority nature of the
Collateral Agent’s security interest in the Collateral will be maintained.  Each
Grantor will hold and preserve its records relating to the Collateral,
including, without limitation, the Assigned Agreements and Related Contracts,
and will, upon reasonable notice, permit representatives of the Collateral Agent
at any time during normal business hours to inspect and make abstracts from such
records and other documents.  If the Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Collateral Agent of such organizational identification number.

 

(b)         If any Collateral of any Guarantor Grantor is at any time in the
possession or control of a warehouseman, bailee or agent, such Grantor will,
upon the request of the Collateral Agent (i) notify such warehouseman, bailee or
agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Collateral Agent’s account subject only to the Collateral Agent’s instructions
(which shall permit such Collateral to be removed by such Grantor in the
ordinary course of business until the Collateral Agent notifies such
warehouseman, bailee or agent that an Event of Default has occurred and is
continuing), (iii) use commercially reasonable efforts, to cause such
warehouseman, bailee or agent to authenticate a record acknowledging that it
holds possession of such Collateral for the Collateral Agent’s benefit and shall

 

10

--------------------------------------------------------------------------------



 

act solely on the instructions of the Collateral Agent without the further
consent of the Grantor or any other Person, and (iv) make such authenticated
record available to the Collateral Agent.

 

(c)          Except as otherwise provided in this subsection (c), each Guarantor
Grantor will continue to collect, at its own expense, all amounts due or to
become due such Grantor under the Assigned Agreements, Receivables and Related
Contracts.  In connection with such collections, such Grantor may take (and at
the Collateral Agent’s reasonable direction will take) such action as such
Grantor or Collateral Agent may deem necessary or advisable to enforce
collection of the Assigned Agreements, Receivables and Related Contracts;
provided, however, that the Collateral Agent shall have the right at any time
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement, and upon written notice to such Grantor of its intention to do
so, to notify the Obligors under any Assigned Agreements, Receivables and
Related Contracts of the assignment of such Assigned Agreements, Receivables and
Related Contracts to the Collateral Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Collateral Agent and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Assigned Agreements, Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth set forth in Section 9-607 of the UCC.  After receipt by any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence, (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Assigned
Agreements, Receivables and Related Contracts of such Grantor shall be received
in trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement) and applied as provided in Section 19(b) and (ii) such Grantor will
not adjust, settle or compromise the amount or payment of any Receivable or
amount due on any Assigned Agreement or Related Contract, release wholly or
partly any Obligor thereof, or allow any credit or discount thereon.  No Grantor
will permit or consent to the subordination of its right to payment under any of
the Assigned Agreements, Receivables and Related Contracts to any other
indebtedness or obligations of the Obligor thereof.

 

Section 13.            As to the Assigned Agreements. 

 

(a)         Each Guarantor Grantor will at its expense (i) perform and observe
all terms and provisions of the Assigned Agreements to be performed or observed
by it, and, except as otherwise permitted by Section 13(b) hereof, maintain the
Assigned Agreements to which it is party in full force and effect, enforce the
Assigned Agreements to which it is a party in the best interests of the
applicable Borrowing Base Asset, all in accordance with the terms thereof and in
accordance with sound business judgment and take all such action to such end as
may be requested from time to time by the Collateral Agent, and (ii) furnish to
the Collateral Agent promptly upon receipt thereof copies of all notices,
requests and other documents received by such Grantor under or pursuant to the
Assigned Agreements to which it is a party, and from time to time (A) furnish to
the Collateral Agent such information and reports regarding the Assigned
Agreements and such other Collateral of such Grantor as the Collateral Agent may
reasonably request and (B) upon request of the Collateral Agent make to each
other party to any Assigned Agreement to which it is a party such demands and
requests for information and reports or for action as such Grantor is entitled
to make thereunder.

 

(b)         Each Guarantor Grantor agrees that it will not, except to the extent
otherwise not prohibited by the Credit Agreement:

 

(i)                                     cancel or terminate any Assigned
Agreement to which it is a party or consent to or accept any cancellation or
termination thereof;

 

11

--------------------------------------------------------------------------------



 

(ii)                                  amend, amend and restate, supplement or
otherwise modify any such Assigned Agreement or give any consent, waiver or
approval thereunder (unless otherwise required to do so pursuant to the terms
thereof) that would impair the value of the interests or rights of Grantor
thereunder or that would impair the interests or rights of any Secured Party, in
either case, in any material respect;

 

(iii)                               waive any default under or breach of any
such Assigned Agreement; or

 

(iv)                              take any other action in connection with any
such Assigned Agreement that would impair the value of the interests or rights
of such Grantor thereunder or that would impair the interests or rights of any
Secured Party, in either case, in any material respect.

 

(c)          Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Grantor hereunder.

 

Section 14.            Payments Under the Assigned Agreements. 

 

(a)         Each Grantor agrees that, upon the occurrence and during the
continuance of any Event of Default, all payments due or to become due to such
Grantor under or in connection with such Assigned Agreement will be made in
accordance with the instructions of the Collateral Agent.

 

(b)         All moneys received or collected pursuant to subsection (a) above
shall be applied as provided in Section 19(b).

 

Section 15.            Transfers and Other Liens; Additional Equity Interests.

 

(a)         Each Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to Collateral, permitted under the terms of the Credit Agreement, or
(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral except for the pledge, assignment and security interest created under
this Agreement and Liens permitted under Section 5.02(a) of the Credit
Agreement.

 

(b)         No Grantor shall permit to become effective in any document
creating, governing or providing for any permit, license or agreement
benefitting such Grantor or any of its Affiliates, a provision that would
prohibit the creation of a Lien on such permit, license or agreement in favor of
the Collateral Agent unless such provision is customary and reasonably necessary
in the ordinary course of business of such Grantor.

 

Section 16.            Collateral Agent Appointed Attorney-in-Fact. 

 

To the extent permitted by applicable law, each Grantor hereby irrevocably
appoints the Collateral Agent such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time upon the occurrence and during the continuance
of an Event of Default in the Collateral Agent’s discretion, to take any action
and to execute any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:

 

(a)         to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 11,

 

(b)         to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)          to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

12

--------------------------------------------------------------------------------



 

(d)         to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.

 

Section 17.            Collateral Agent May Perform. 

 

If any Grantor fails to perform any agreement contained herein, the Collateral
Agent may, upon the occurrence and during the continuance of an Event of
Default, but without any obligation to do so and without notice, itself perform,
or cause performance of, such agreement, and the expenses of the Collateral
Agent incurred in connection therewith shall be payable by such Grantor under
Section 20.

 

Section 18.            The Collateral Agent’s Duties. 

 

(a)         The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers.  Except for (i) the exercise of
reasonable care with respect to, and the safe custody of, any Collateral in its
possession and the accounting for moneys actually received by it hereunder, and
(ii) liability for the gross negligence or willful misconduct of any of the
Collateral Agent’s officers, directors, agents or employees, the Collateral
Agent shall have no duty or liability as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 

(b)         Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each, a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral.  In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

 

Section 19.            Remedies.  If any Event of Default shall have occurred
and be continuing:

 

(a)         The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: 
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral, to the extent such Collateral is susceptible of assembly, as
directed in writing by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) peaceably occupy
any premises owned or

 

13

--------------------------------------------------------------------------------



 

leased by any of the Guarantor Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to such Grantor
in respect of such occupation; and (iv) exercise any and all rights and remedies
of any of the Grantors under or in connection with the Collateral, or otherwise
in respect of the Collateral, including, without limitation, (A) any and all
rights of such Grantor to demand or otherwise require payment of any amount
under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral, (C) without notice to the Borrower or any other Loan Party, except
as required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Collateral in any deposit account and (D) exercise all
other rights and remedies with respect to the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC.  Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b)         Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
will be applied (after payment of any amounts payable to the Collateral Agent
pursuant to Section 20) by the Collateral Agent for the ratable benefit of the
Secured Parties against the Secured Obligations, in the following manner:

 

(i)                                     first, paid to the Agents for any
amounts then owing to the Agents pursuant to Section 9.04 of the Credit
Agreement or otherwise under the Loan Documents, ratably in accordance with such
respective amounts then owing to the Agents; and

 

(ii)                                  second, ratably (A) paid to the Lender
Parties for any amounts then owing to them under the Loan Documents ratably in
accordance with such respective amounts then owing to such Lender Parties and
(B) deposited as Collateral in the L/C Cash Collateral Account up to an amount
equal to 100% of the aggregate Available Amount of all outstanding Letters of
Credit, provided that in the event that any such Letter of Credit is drawn, the
Collateral Agent shall pay to the Issuing Bank that issued such Letter of Credit
the amount held in the L/C Cash Collateral Account in respect of such Letter of
Credit, provided further that, to the extent that any such Letter of Credit
shall expire or terminate undrawn and as a result thereof the amount of the
Collateral in the L/C Cash Collateral Account shall exceed 100% of the aggregate
Available Amount of all then outstanding Letters of Credit, such excess amount
of such Collateral shall be applied in accordance with the remaining order of
priority set out in this Section 19(b).

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c)          All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).

 

14

--------------------------------------------------------------------------------



 

(d)         The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held by it or another Secured Party with respect to the Account Collateral or in
any other deposit account.

 

Section 20.            Indemnity and Expenses. 

 

(a)         Each Grantor agrees to indemnify, defend and save and hold harmless
each Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 

(b)         Each Grantor will upon demand pay to the Collateral Agent the amount
of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the other Secured Parties hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.

 

Section 21.            Amendments; Waivers; Additional Grantors, Etc. 

 

(a)  No amendment shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.  No waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No failure on
the part of the Collateral Agent or any other Secured Party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

(b)  Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” or
“Guarantor Grantor” shall also mean and be a reference to such Additional
Grantor, and each reference in this Agreement and the other Loan Documents to
“Collateral” shall also mean and be a reference to the Collateral of such
Additional Grantor, and (ii) the supplemental schedules I-III attached to each
Security Agreement Supplement (the “Supplemental Schedules”) shall be
incorporated into and become a part of and supplement Schedules I-III,
respectively, hereto (the “Schedules”), and the Collateral Agent may attach such
Supplemental Schedules to such Schedules; and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Security Agreement Supplement.

 

Section 22.            Notices, Etc. 

 

All notices and other communications provided for hereunder shall be given in
accordance with Section 9.02 of the Credit Agreement.  Delivery by telecopier or
email (in .pdf or similar electronic format) of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or the Schedules hereto shall be effective as delivery of
an original executed counterpart thereof.

 

Section 23.            Continuing Security Interest; Assignments under the
Credit Agreement. 

 

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and

 

15

--------------------------------------------------------------------------------



 

effect until the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Termination Date and (iii) the termination or expiration
or cash collateralization on terms satisfactory to the Collateral Agent of all
Letters of Credit, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement in
accordance with the terms thereof (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
Party herein or otherwise, in each case as provided in Section 9.07 of the
Credit Agreement.

 

Section 24.            Release; Termination. 

 

(a)         Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor not in violation of any of the terms of the Loan
Documents (other than sales of Inventory in the ordinary course of business as
to which any security interest therein shall be automatically released), the
Collateral Agent will, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Event of Default shall have occurred and be continuing and (ii) such
Grantor shall have delivered to the Collateral Agent, at least five Business
Days prior to the date of the proposed release, a written request for release
describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including a form of release for
execution by the Collateral Agent and a certificate of Grantor to the effect
that the transaction is in compliance with the Loan Documents and as to such
other matters as the Collateral Agent may request.

 

(b)         Upon any Transfer of a Borrowing Base Asset or designation of a
Borrowing Base Asset as a non-Borrowing Base Asset in accordance with
Section 5.02(e)(iii) of the Credit Agreement, the Collateral Agent will, at such
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of any item of
Collateral related to such Borrowing Base Asset from the assignment and security
interest granted hereby; provided, however, that (i) at the time of such request
and such release no Event of Default shall have occurred and be continuing or
shall result from such Transfer and (ii) such Grantor shall have delivered to
the Collateral Agent, at least five Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral, including a form of release for execution by the Collateral Agent.

 

(c)          Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Termination Date and (iii) the termination or expiration
or cash collateralization on terms satisfactory to the Collateral Agent of all
Letters of Credit, the pledge and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor.  Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

 

Upon the effectiveness of any release of the security interest granted herein in
any Collateral, Collateral Agent shall promptly authorize Borrower or the
applicable Guarantor Grantor to file any UCC amendments terminating any
financing statements filed by the Collateral Agent to perfect its security
interest in such Collateral granted under any of the Security Documents.

 

Section 25.            Security Interest Absolute.  The obligations of each
Grantor under this Agreement are independent of the Secured Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Grantor to enforce this Agreement, irrespective of whether any
action is brought against such Grantor or any other Loan Party or whether such
Grantor or any other Loan Party is joined in any such action or actions.

 

16

--------------------------------------------------------------------------------



 

All rights of the Collateral Agent and the other Secured Parties and the pledge,
assignment and security interest hereunder, and all obligations of each Grantor
hereunder, shall be irrevocable, absolute and unconditional irrespective of, and
each Grantor hereby irrevocably waives (to the maximum extent permitted by
applicable law) any defenses it may now have or may hereafter acquire in any way
relating to, any or all of the following:

 

(a)         any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;

 

(b)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents or any other
amendment or waiver of or any consent to any departure from any Loan Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Secured
Obligations;

 

(d)         any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)           any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(g)          the failure of any other Person to execute this Agreement or any
other Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or

 

(h)         any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

 

Section 26.            Third Party Waivers. 

 

(a)         Each Grantor authorizes the Collateral Agent to perform any or all
of the following acts at any time in its sole discretion, all without notice to
any Grantor, without affecting such Grantor’s obligations under this Agreement
or any other Loan Documents and without affecting the liens and encumbrances
against the Collateral in favor of the Collateral Agent:

 

(i)                                     Subject to Section 9.01 of the Credit
Agreement, the Collateral Agent may alter any terms of the Obligations or any
part thereof, including renewing, compromising, extending or

 

17

--------------------------------------------------------------------------------



 

accelerating, or otherwise changing the time for payment of, or increasing or
decreasing the rate of interest on, the Obligations or any part thereof.

 

(ii)           The Collateral Agent may take and hold security for the
Obligations, accept additional or substituted security, and subordinate,
exchange, enforce, waive, release, compromise, fail to perfect and sell or
otherwise dispose of any such security.

 

(iii)          The Collateral Agent may direct the order and manner of any sale
of all or any part of any security now or later to be held for the Obligations,
and the Collateral Agent (or its nominees or designees) may also bid at any such
sale.

 

(iv)          The Collateral Agent may apply any payments or recoveries from any
Borrower, any Grantor or any other source, and any proceeds of any security, to
the obligations under the Loan Documents in such manner, order and priority as
the Collateral Agent may elect.

 

(v)           The Collateral Agent may release any Borrower or any other person
or entity of its liability for the Obligations or any part thereof.

 

(vi)          The Collateral Agent may substitute, add or release any one or
more guarantors or endorsers.

 

(vii)         In addition to the Obligations, the Collateral Agent may extend
other credit to any Borrower, and may take and hold security for the credit so
extended.

 

(b)   Each Grantor waives:

 

(i)            Any right it may have to require the Collateral Agent to proceed
against any Borrower, any Grantor or any other person or entity, proceed against
or exhaust any security held from any Borrower, any Grantor or any person or
entity, or pursue any other remedy in the Collateral Agent’s power to pursue;

 

(ii)           Any defense based on any claim that any Grantor’s obligations
exceed or are more burdensome than those of any Borrower, any Grantor or any
other Person;

 

(iii)          Any defense:  (A) based on any legal disability of any other
Person, (B) based on any release, discharge, modification, impairment or
limitation of the liability of any other person or entity to the Collateral
Agent from any cause, whether consented to by the Collateral Agent or arising by
operation of law, (C) arising out of or able to be asserted as a result of any
case, action or proceeding before any court or other governmental authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of any other person or entity or any of their
respective affiliates, or any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other, similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case as undertaken under any U.S. Federal or State law (each of the
foregoing described in this clause (C) being referred to herein as an
“Insolvency Proceeding”); or (D) arising from any rejection or disaffirmance of
the Obligations, or any part thereof, or any security held therefor, in any such
Insolvency Proceeding;

 

(iv)          Any defense based on any action taken or omitted by the Collateral
Agent in any Insolvency Proceeding involving any other Person, including any
election to have the Collateral Agent’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by the Collateral Agent
to any other Person in any Insolvency Proceeding, and the taking and holding by
the Collateral Agent of any security for any such extension of credit;

 

18

--------------------------------------------------------------------------------



 

(v)           All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
intention to accelerate, notices of acceleration, notices of acceptance of this
Agreement or any other Loan Document and of the existence, creation, or
incurring of new or additional indebtedness, and demands and notices of every
kind (except or expressly required by the Loan Documents); and

 

(vi)          Except for such notices as required by the Loan Documents, any
defense based on or arising out of any defense that the Borrower or any of its
affiliates may have to the payment or performance of the Obligations (other than
the defense that the Obligations have been paid in full).

 

(c)   (i) After the occurrence and during the continuance of any Event of
Default, in its sole discretion, without prior notice (except as required by
applicable law) to or consent of any Grantor or any Borrower, the Collateral
Agent may elect to:  (A) foreclose against any Collateral for the Secured
Obligations, (B) accept any offer to transfer any such Collateral for the
Secured Obligations in lieu of foreclosure, (C) compromise or adjust the Secured
Obligations or any part thereof or make any other accommodation with any
Borrower or any Person, or (D) exercise any other remedy against any Borrower or
any person or entity or any collateral for the Secured Obligations.  No such
action by the Collateral Agent shall release or limit the Collateral Agent’s
rights hereunder or under the other Loan Documents, even if the effect of the
action is to deprive Grantor of any subrogation rights, rights of indemnity, or
other rights to collect reimbursement from any Borrower or any other Person for
any sums paid to the Collateral Agent, whether contractual or arising by
operation of law or otherwise.  Each Grantor expressly agrees that under no
circumstances shall such Grantor be deemed to have any right, title, interest or
claim in or to any real or personal property to be held by the Collateral Agent
or any third party after any foreclosure or transfer in lieu of foreclosure of
any security for the Secured Obligations in accordance with this Agreement and
applicable law.

 

(ii)           Subject to the full, final and indefeasible payment of all
Secured Obligations to the Collateral Agent, each Grantor shall retain its
rights to seek contribution and reimbursement from, and rights of subrogation
with respect to, any other Grantor to the extent the Secured Obligations
hereunder render such Grantor insolvent.  Such rights of subrogation,
contribution and reimbursement shall be subordinate to the Secured Obligations,
and no Grantor shall enforce any such rights until the Secured Obligations shall
have been finally paid in full.

 

Section 27.    Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or email (in .pdf or similar electronic format) shall be
effective as delivery of an original executed counterpart of this Agreement.

 

Section 28.    The Credit Agreement and the Mortgages.  If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall control and govern to the extent of such inconsistency.  In the
event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of any Mortgage and the terms of such Mortgage
are inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall be controlling in the case of
fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall be controlling in the case of all other Collateral.

 

Section 29.    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Signatures on following pages]

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent has caused this
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

CITIBANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following pages]

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



 

 

GRANTORS:

 

 

 

 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FSQ THE PALMS AT FORT MYERS BUSINESS TRUST, a Maryland business trust

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FVE MW LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FSQ VILLA AT RIVERWOOD BUSINESS TRUST, a Maryland business trust

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

MORNINGSIDE OF CONCORD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

FIVE STAR

SECOND AMENDED & RESTATED SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



 

 

MORNINGSIDE OF SPRINGFIELD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FIVE STAR COVINGTON LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FVE EC LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FIVE STAR QUALITY CARE-NJ, LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

MORNINGSIDE OF DECATUR, L.P.,

 

a Delaware limited partnership

 

By: LifeTrust America, Inc., a Tennessee corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

FIVE STAR

SECOND AMENDED & RESTATED SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



 

 

FOR THE PURPOSES ONLY OF SECTIONS 19, 21-27 AND 29 AND AS “GRANTOR” SOLELY FOR
THE LIMITED PURPOSE DESCRIBED IN SECTION 1.3:

 

 

 

MORNINGSIDE OF ALABAMA L.P.,

 

a Delaware limited partnership

 

By: LifeTrust America, Inc., a Tennessee corporation, its general partner

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey Leer

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------



 

Schedule I to the
 Second Amended and Restated Security Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

 

Location

 

Chief
Executive
Office

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
I.D. No.

Five Star Senior Living Inc.

 

400 Centre Street,
Newton, MA
02458

 

400 Centre Street,
Newton, MA
02458

 

Corporation

 

Maryland

 

D06461743

FSQ The Palms at Fort Myers Business Trust

 

2674 Winkler Avenue,
Fort Myers, FL
33901

 

400 Centre Street,
Newton, MA
02458

 

Statutory Trust

 

Maryland

 

B06646145

FVE MW LLC

 

250 Shenandoah Drive,
Lafayette, IN
46062

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Maryland

 

W14490544

FVE MW LLC

 

7235 Riverwalk Way North,
Noblesville, IN
47905

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Maryland

 

W14490544

FSQ Villa at Riverwood Business Trust

 

No. One Pratt Place,
Florissant, MO
63031

 

400 Centre Street,
Newton, MA
02458

 

Statutory Trust

 

Maryland

 

B06646194

Morningside of Concord, LLC

 

190 Fox Hollow Road,
Pinehurst, NC
28374

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Delaware

 

3503097

Morningside of Concord, LLC

 

11230 Ballantyne Trace Court,
Charlotte, NC
28277

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Delaware

 

3503097

 

FIVE STAR

SECOND AMENDED & RESTATED SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



 

Grantor

 

Location

 

Chief
Executive
Office

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
I.D. No.

FVE EC LLC

 

600 Medical Center Drive, Sewell, NJ
08080

 

400 Centre Street, Newton,
MA 02458

 

Limited Liability Company

 

Maryland

 

W14490502

Five Star Covington LLC

 

2601 Covington Commons Drive,
Fort Wayne,
IN 46804

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Delaware

 

4964950

Morningside of Springfield, LLC

 

205 Westgate Drive,
Springfield,
TN 37172

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Delaware

 

3499488

Morningside of Decatur, L.P.

 

2115 Point Mallard Dr. SE
Decatur, AL 35601

 

400 Centre Street,
Newton, MA
02458

 

Limited Partnership

 

Delaware

 

2952397

Five Star Quality Care-NJ, LLC

 

501 Laurel Oak Road
Voorhees Township, NJ
08043

 

400 Centre Street,
Newton, MA
02458

 

Limited Liability Company

 

Maryland

 

W12378956

 

--------------------------------------------------------------------------------



 

Schedule II to the
Second Amended and Restated Security Agreement

 

BORROWING BASE ASSETS AND LOCATION OF EQUIPMENT AND INVENTORY

 

Grantor

 

Borrowing Base
Asset

 

Locations of
Equipment

 

Locations of
Inventory

FSQ The Palms at Fort Myers Business Trust

 

2674 Winkler Avenue,
Fort Myers, FL
33901

 

2674 Winkler Avenue,
Fort Myers, FL
33901

 

2674 Winkler Avenue,
Fort Myers, FL
33901

 

 

 

 

 

 

 

FVE MW LLC

 

250 Shenandoah Drive,
Lafayette, IN
47905

 

250 Shenandoah Drive,
Lafayette, IN
47905

 

250 Shenandoah Drive,
Lafayette, IN
47905

 

 

 

 

 

 

 

FVE MW LLC

 

7235 Riverwalk Way North,
Noblesville, IN
46062

 

7235 Riverwalk Way North,
Noblesville, IN
46062

 

7235 Riverwalk Way North, Noblesville, IN
46062

 

 

 

 

 

 

 

FSQ Villa at Riverwood Business Trust

 

No. One Pratt Place,
Florissant, MO
63031

 

No. One Pratt Place,
Florissant, MO
63031

 

No. One Pratt Place, Florissant, MO
63031

 

 

 

 

 

 

 

Morningside of Concord, LLC

 

190 Fox Hollow Road,
Pinehurst, NC
28374

 

190 Fox Hollow Road,
Pinehurst, NC
28374

 

190 Fox Hollow Road, Pinehurst, NC
28374

 

 

 

 

 

 

 

Morningside of Concord, LLC

 

11230 Ballantyne Trace Court,
Charlotte, NC
28277

 

11230 Ballantyne Trace Court,
Charlotte, NC
28277

 

11230 Ballantyne Trace Court,
Charlotte, NC
28277

 

 

 

 

 

 

 

FVE EC LLC

 

600 Medical Center Drive,
Sewell, NJ
08080

 

600 Medical Center Drive,
Sewell, NJ
08080

 

600 Medical Center Drive,
Sewell, NJ
08080

 

 

 

 

 

 

 

Five Star Covington LLC

 

2601 Covington Commons Drive, Fort Wayne, IN 46804

 

2601 Covington Commons Drive, Fort Wayne, IN 46804

 

2601 Covington Commons Drive, Fort Wayne, IN 46804

 

 

 

 

 

 

 

Morningside of Springfield, LLC

 

205 Westgate Drive,
Springfield, TN 37172

 

205 Westgate Drive,
Springfield, TN 37172

 

205 Westgate Drive,
Springfield, TN 37172

 

 

 

 

 

 

 

Morningside of Decatur, L.P.

 

2115 Point Mallard Dr. SE Decatur, AL 35601

 

2115 Point Mallard Dr. SE Decatur, AL 35601

 

2115 Point Mallard Dr. SE Decatur, AL 35601

 

--------------------------------------------------------------------------------



 

Five Star Quality Care-NJ, LLC

 

501 Laurel Oak Road Voorhees Township, NJ 08043

 

501 Laurel Oak Road Voorhees Township, NJ 08043

 

501 Laurel Oak Road Voorhees Township, NJ 08043

 

--------------------------------------------------------------------------------



 

Schedule III to the

Second Amended and Restated Security Agreement

 

CHANGES IN NAME, LOCATION, ETC.

 

1.              Morningside of Concord, LLC

 

Merged with Morningside Holdings of Concord, LLC effective April 13, 2012, with
Morningside of Concord, LLC as the Surviving Entity.

 

2.              Five Star Quality Care, Inc.

 

On March 3, 2017, Five Star Quality Care, Inc. changed its name to “Five Star
Senior Living Inc.”

 

--------------------------------------------------------------------------------



 

Exhibit A to the
Second Amended and Restated Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To:                             Citibank, N.A., as Collateral Agent

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

[Name of Borrower]

 

Ladies and Gentlemen:

 

Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of [          ], 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Five Star
Senior Living Inc., a Maryland corporation, as the Borrower, the Lender Parties
party thereto, Citibank, N.A., as collateral agent (together with any successor
collateral agent appointed pursuant to Article VIII of the Credit Agreement, the
“Collateral Agent”), and Citibank, N. A., as administrative agent for the Lender
Parties, and (ii) the Amended and Restated Security Agreement dated
[          ], 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Collateral Agent for the Secured
Parties.  Terms defined in the Credit Agreement or the Security Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement
or the Security Agreement.

 

SECTION 1.  Grant of Security.  The undersigned hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of its right, title and interest in and to all of the Collateral of the
undersigned, whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached Supplemental Schedules to the Schedules to the Security Agreement.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.  Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secure the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the undersigned to any Secured Party under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

SECTION 3.  Supplements to Security Agreement Schedules.  The undersigned has
attached hereto Supplemental Schedules I through III to Schedules I through III
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such Supplemental

 

Exhibit A-1

--------------------------------------------------------------------------------



 

Schedules have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security Agreement and are complete and correct.

 

SECTION 4.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached Supplemental Schedules) to the same extent as each
other Grantor.

 

SECTION 5.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

 

SECTION 6.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------



 

Exhibit G to the

CREDIT AGREEMENT
Form of Mortgage

 

[AMENDED AND RESTATED] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING [(            )]

 

by and from

 

[                  ], “Mortgagor”

 

to

 

CITIBANK, N.A., in its capacity as Agent, “Mortgagee”

 

Dated as of [          ], 2019

 

[insert only if mortgage is capped:  THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS
SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS
$               .]

 

 

Location:

[                ]

 

Municipality:

[                ]

 

County:

[                ]

 

State:

[                ]

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN.

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022-6069
Attention: Malcolm K. Montgomery, Esq.
File #31900-00396

 

--------------------------------------------------------------------------------



 

[AMENDED AND RESTATED] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING ([            ])

 

THIS [AMENDED AND RESTATED] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([             ]) (this “Mortgage”) is dated as of
[          ], 2019 by and from [                   ] (“Mortgagor”), whose
address is c/o Five Star Senior Living Inc., 400 Centre Street, Newton,
Massachusetts 02458 to CITIBANK, N.A., a national association, as collateral
agent (in such capacity, “Agent”) for the Secured Parties as defined in the
Credit Agreement (defined below), having an address at 1615 Brett Road OPS III,
New Castle, DE 19720, Attention: Bank Loan Syndications Department (Agent,
together with its successors and assigns, “Mortgagee”).

 

[insert only if mortgage is capped:  ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $[           ] (THE
“SECURED AMOUNT”).]

 

[W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of February 24, 2017 among Borrower (as defined below), the guarantors party
thereto, the lenders party thereto, and the Agent (the “Existing Credit
Agreement”), the lenders party thereto agreed to extend certain commitments to
make certain extensions of credit available to Borrower; and

 

WHEREAS, in connection with the execution of the Existing Credit Agreement,
Mortgagor executed that certain [Amended and Restated] [Mortgage][Deed of
Trust], Security Agreement, Assignment of Rents and Leases and Fixture Filing
([      ]), dated as of February 24, 2017 in favor of Mortgagee (the “Existing
Mortgage”)[ and recorded on [          ] in the Official Records of [          ]
County, [          ], as Instrument No. [          ], Book [          ],
Page [          ]]; and

 

WHEREAS, Borrower, the Guarantors, Agent and the lenders party to the Existing
Credit Agreement desire to amend and restate the Existing Credit Agreement to
make certain amendments thereto, and in connection therewith desire to amend and
restate the Existing Mortgage to make certain amendments thereto;

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Mortgage, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein and in the
Credit Agreement (as defined below), the parties hereby agree to amend and
restate the Existing Mortgage to read in its entirety as herein set forth. —
Insert only if mortgage is being amended and restated for existing collateral
asset]

 

ARTICLE 1
Definitions

 

Section 1.1            Definitions.  All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in that certain
Second Amended and Restated Credit Agreement dated as of June 12, 2019, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”), among Five Star Senior Living Inc.
(“Borrower”), the Guarantors party thereto, the Lender Parties party thereto,
Citibank, N.A., as Collateral

 

2

--------------------------------------------------------------------------------



 

Agent and as Administrative Agent, the other Secured Parties identified therein
and the Arrangers party thereto.  As used herein, the following terms shall have
the following meanings:

 

(a)   “Event of Default”:  An Event of Default under and as defined in the
Credit Agreement .

 

(b)   “Guaranty”:  That certain guaranty provided pursuant to Article VII of the
Credit Agreement and any Guaranty Supplement by and from Mortgagor and the other
Guarantors referred to therein for the benefit of the Secured Parties dated as
of even date herewith, as the same may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

(c)   “Indebtedness”:  (1) All indebtedness of Mortgagor to Mortgagee or any of
the other Secured Parties under the Credit Agreement or any other Loan Document
to which Mortgagor is a party, including, without limitation (except as
otherwise set forth in 7.01(b) of the Credit Agreement), the sum of all
(a) principal, interest and other amounts owing under or evidenced or secured by
the Loan Documents, (b) principal, interest and other amounts which may
hereafter be lent by Mortgagee or any of the other Secured Parties under or in
connection with the Credit Agreement or any of the other Loan Documents, whether
evidenced by a promissory note or other instrument which, by its terms, is
secured hereby, and (c) obligations and liabilities of any nature now or
hereafter existing under or arising in connection with Letters of Credit and
other extensions of credit under the Credit Agreement or any of the other Loan
Documents and reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee or any of the other Secured Parties under documents
which recite that they are intended to be secured by this Mortgage.  The
Indebtedness secured hereby includes, without limitation, all interest and
expenses accruing after the commencement by or against Mortgagor or any of its
affiliates of a proceeding under the Bankruptcy Code (defined below) or any
similar law for the relief of debtors.  The Credit Agreement contains a
revolving credit facility which permits Borrower to borrow certain principal
amounts, repay all or a portion of such principal amounts, and reborrow the
amounts previously paid to the Secured Parties, all upon satisfaction of certain
conditions stated in the Credit Agreement.  [use only if mortgage is capped: 
Subject to the provisions of Section 2.2, this]  [This] Mortgage secures all
advances and re-advances under the Credit Agreement, including, without
limitation, those under the revolving credit facility contained therein.

 

(d)   “Mortgaged Property”:  The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor (the
“Land”), and all of Mortgagor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Mortgagor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Mortgagor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Mortgagor now
has or hereafter acquires any rights or any power to transfer rights and that
are or are to become fixtures (as defined in the UCC, defined below) related to
the Land  (the “Fixtures”), (3) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC, now owned or hereafter acquired
by Mortgagor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Credit Agreement or any
of the other Loan Documents and all deposit accounts maintained by Mortgagor
with respect to the Mortgaged Property (the “Deposit Accounts”), (5) all leases,
licenses, concessions, occupancy agreements or other

 

3

--------------------------------------------------------------------------------



 

agreements (written or oral, now or at any time in effect) which grant to any
Person a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits (the
“Leases”), (6) all of the rents, revenues, royalties, income, proceeds, profits,
accounts receivable, security and other types of deposits, and other benefits
paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”), (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”).  As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

 

(e)   “Obligations”:  All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under the Credit Agreement
and the other Loan Documents to which it is a party.

 

(f)    “Permitted Liens”: Permitted Liens under and as defined in the Credit
Agreement.

 

(g)   “Security Agreement”:  That certain Second Amended and Restated Security
Agreement by and from Mortgagor and the other grantors referred to therein to
Agent and the other Secured Parties dated of even date herewith, as the same may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

(h)   “UCC”:  The Uniform Commercial Code of the State of [            ] or, if
the creation, perfection and enforcement of any security interest herein granted
is governed by the laws of a state other than the State of [             ],
then, as to the matter in question, the Uniform Commercial Code in effect in
that state.

 

ARTICLE 2
GRANT[INSERT ONLY IF MORTGAGE IS CAPPED:  ; REVOLVING LOAN]

 

Section 2.1            Grant.  To secure the full and timely payment of the
Indebtedness and the full and timely performance of the Obligations, Mortgagor
MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee
the Mortgaged Property, subject, however, only to the matters that are set forth
on Exhibit B attached hereto (the “Permitted Encumbrances”) and to Permitted
Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Mortgagee.

 

Section 2.2            Treatment of Borrowings and Repayments.  [insert only if
mortgage is capped:  Pursuant to the Credit Agreement, the amount of the
Indebtedness may increase and decrease from time to time as the Secured Parties
advance, Borrower repays, and the Secured Parties re-advance

 

4

--------------------------------------------------------------------------------



 

sums pursuant to the Credit Agreement.  For purposes of this Mortgage, so long
as the balance of the Indebtedness equals or exceeds the Secured Amount, the
amount of the Indebtedness secured by this Mortgage shall at all times equal
only the Secured Amount.  Such Secured Amount represents only a portion of the
first sums advanced by the Secured Parties in respect of the Indebtedness.

 

Section 2.3            Reduction of Secured Amount.  [insert only if mortgage is
capped:  The Secured Amount shall be reduced only by the last and final sums
that Borrower repays with respect to the Indebtedness and shall not be reduced
by any intervening repayments of the Indebtedness.  So long as the balance of
the Indebtedness exceeds the Secured Amount, any payments and repayments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage.  Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of [              ].

 

ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

Section 3.1            Title to Mortgaged Property and Lien of this Instrument. 
Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances and the Permitted Liens.  This
Mortgage creates valid, enforceable first priority liens and security interests
against the Mortgaged Property.

 

Section 3.2            First Lien Status.  Mortgagor shall preserve and protect
the first lien and security interest status of this Mortgage and the other Loan
Documents.  If any lien or security interest other than a Permitted Encumbrance
or a Permitted Lien is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement (including the requirement of providing a bond or other
security satisfactory to Mortgagee).

 

Section 3.3            Payment and Performance.  Mortgagor shall pay the
Indebtedness when due under the Credit Agreement and the other Loan Documents
and shall perform the Obligations in full when they are required to be
performed.

 

Section 3.4            Replacement of Fixtures and Personalty.  Mortgagor shall
not, without the prior written consent of Mortgagee, permit any of the Fixtures
or Personalty owned or leased by Mortgagor to be removed at any time from the
Land or Improvements, unless the removed item is removed temporarily for
maintenance and repair, is replaced by an item of equal or better quality or is
permitted to be removed (or otherwise disposed of) under the Credit Agreement.

 

Section 3.5            Inspection.  Mortgagor shall permit Mortgagee and the
other Secured Parties, and their respective agents, representatives and
employees, upon reasonable prior notice to Mortgagor, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee or the other Secured
Parties may require, provided that such inspections and studies shall not
materially interfere with the use and operation of the Mortgaged Property;
provided, however, that Mortgagee or the other Secured Parties shall only
request additional environmental studies (i) upon a reasonable determination
that prohibited environmental activities or conditions exist in connection with
the Mortgaged Property, or (ii) following the occurrence and during the
continuance of any Event of Default.

 

5

--------------------------------------------------------------------------------



 

Section 3.6            Other Covenants.  All of the covenants in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall be covenants running with the Land.

 

Section 3.7            Insurance; Condemnation Awards and Insurance Proceeds.

 

(a)   Insurance.  Mortgagor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property in compliance with the requirements set forth on Schedule I
attached hereto.

 

(b)   Condemnation Awards.  Mortgagor assigns all Condemnation Awards to
Mortgagee and authorizes Mortgagee to collect and receive such Condemnation
Awards and to give proper receipts and acquittances therefor, subject to the
terms of the Credit Agreement and the applicable provisions of Schedule I
attached hereto.

 

(c)   Insurance Proceeds.  Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property. 
Subject to the terms of the Credit Agreement and the applicable provisions of
Schedule I attached hereto, Mortgagor authorizes Mortgagee to collect and
receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly.

 

ARTICLE 4
[INTENTIONALLY OMITTED]

 

ARTICLE 5
DEFAULT AND FORECLOSURE

 

Section 5.1            Remedies.  Upon the occurrence and during the continuance
of an Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or
all of the following rights, remedies and recourses:

 

(a)   Acceleration.  Subject to any provisions of the Loan Documents providing
for the automatic acceleration of the Indebtedness upon the occurrence of
certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

 

(b)   Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon.  If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.

 

(c)   Operation of Mortgaged Property.  Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents

 

6

--------------------------------------------------------------------------------



 

and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 5.7.

 

(d)   Foreclosure and Sale.  Institute proceedings for the complete foreclosure
of this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels.  With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable.  At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor.  Mortgagee or
any of the other Secured Parties may be a purchaser at such sale.  If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Indebtedness in
lieu of paying cash.  In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived.

 

(e)   Receiver.  Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment.  Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7.

 

(f)    Other.  Exercise all other rights, remedies and recourses granted under
the Loan Documents or otherwise available at law or in equity.

 

Section 5.2            Separate Sales.  The Mortgaged Property may be sold in
one or more parcels and in such manner and order as Mortgagee in its sole
discretion may elect.  The right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

Section 5.3            Remedies Cumulative, Concurrent and Nonexclusive. 
Mortgagee and the other Secured Parties shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Mortgagor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.

 

Section 5.4            Release of and Resort to Collateral.  Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and

 

7

--------------------------------------------------------------------------------



 

to the Mortgaged Property.  For payment of the Indebtedness, Mortgagee may
resort to any other security in such order and manner as Mortgagee may elect.

 

Section 5.5            Waiver of Redemption, Notice and Marshalling of Assets. 
To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Loan Documents, and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.

 

Section 5.6            Discontinuance of Proceedings.  If Mortgagee or any other
Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Loan Documents for such Event
of Default.

 

Section 5.7            Application of Proceeds.  The proceeds of any sale of,
and the Rents and other amounts generated by the holding, leasing, management,
operation or other use of the Mortgaged Property, shall be applied by Mortgagee
(or the receiver, if one is appointed) in the following order unless otherwise
required by applicable law:

 

(a)   to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, and (4) costs of advertisement;

 

(b)   to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

 

(c)   the balance, if any, to the Persons legally entitled thereto.

 

Section 5.8            Occupancy After Foreclosure.  Any sale of the Mortgaged
Property or any part thereof in accordance with Section 5.1(d) will divest all
right, title and interest of Mortgagor in and to the property sold.  Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased.  If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

Section 5.9            Additional Advances and Disbursements; Costs of
Enforcement.

 

(a)   Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of

 

8

--------------------------------------------------------------------------------



 

Default in the name and on behalf of Mortgagor.  All sums advanced and expenses
incurred at any time by Mortgagee or any other Secured Party under this
Section 5.9, or otherwise under this Mortgage or any of the other Loan Documents
or applicable law, shall bear interest from the date that such sum is advanced
or expense incurred, to and including the date of reimbursement, computed at the
highest rate at which interest is then computed on any portion of the
Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Mortgage.

 

(b)   Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Loan Documents, or the enforcement, compromise or settlement of
the Indebtedness or any claim under this Mortgage and the other Loan Documents,
and for the curing thereof, or for defending or asserting the rights and claims
of Mortgagee in respect thereof, by litigation or otherwise.

 

Section 5.10         No Mortgagee in Possession.  Neither the enforcement of any
of the remedies under this Article 5, the assignment of the Rents and Leases
under Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

 

ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES

 

Section 6.1            Assignment.  In furtherance of and in addition to the
assignment made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby
absolutely and unconditionally assigns, sells, transfers and conveys to
Mortgagee all of its right, title and interest in and to all Leases, whether now
existing or hereafter entered into, and all of its right, title and interest in
and to all Rents.  This assignment is an absolute assignment and not an
assignment for additional security only.  So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same.  The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing.  Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate, without notice to Mortgagor by
Mortgagee (any such notice being hereby expressly waived by Mortgagor to the
extent permitted by applicable law).

 

Section 6.2            Perfection Upon Recordation.  Mortgagor acknowledges that
Mortgagee has taken all actions necessary to obtain, and that upon recordation
of this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases.  Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and  to the extent permitted under applicable law, all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

 

9

--------------------------------------------------------------------------------



 

Section 6.3            Bankruptcy Provisions.  Without limitation of the
absolute nature of the assignment of the Rents hereunder, Mortgagor and
Mortgagee agree that (a) this Mortgage shall constitute a “security agreement”
for purposes of Section 552(b) of the Bankruptcy Code, (b) the security interest
created by this Mortgage extends to property of Mortgagor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

Section 6.4            No Merger of Estates.  So long as part of the
Indebtedness and the Obligations secured hereby remain unpaid and undischarged,
the fee and leasehold estates to the Mortgaged Property shall not merge, but
shall remain separate and distinct, notwithstanding the union of such estates
either in Mortgagor, Mortgagee, any tenant or any third party by purchase or
otherwise.

 

ARTICLE 7
SECURITY AGREEMENT

 

Section 7.1            Security Interest.  This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards.  To this end, Mortgagor grants to Mortgagee a first and
prior security interest in the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and all other Mortgaged Property which is personal property to secure the
payment of the Indebtedness and performance of the Obligations, and agrees that
Mortgagee shall have all the rights and remedies of a secured party under the
UCC with respect to such property.  Any notice of sale, disposition or other
intended action by Mortgagee with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards sent to Mortgagor at least ten (10) days prior to any
action under the UCC shall constitute reasonable notice to Mortgagor.  In the
event of any conflict or inconsistency between the terms of this Mortgage and
the terms of the Security Agreement with respect to the collateral covered both
therein and herein, the Security Agreement shall control and govern to the
extent of any such conflict or inconsistency.

 

Section 7.2            Financing Statements.  Mortgagor shall prepare and
deliver to Mortgagee such financing statements, and shall execute and deliver to
Mortgagee such documents, instruments and further assurances, in each case in
form and substance satisfactory to Mortgagee, as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest.  Mortgagor represents and warrants
to Mortgagee that Mortgagor’s jurisdiction of organization is the State of
[         ].  After the date of this Mortgage, Mortgagor shall not change its
name, type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ prior written notice to Mortgagee.

 

Section 7.3            Fixture Filing.  This Mortgage shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures.  The information provided in this
Section 7.3 is provided so that this Mortgage shall comply with the requirements
of the UCC for a mortgage instrument to be filed as a financing statement. 
Mortgagor is the “Debtor” and its name and mailing address are set forth in the
preamble of this Mortgage immediately preceding Article 1.  Mortgagee is the
“Secured Party” and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the

 

10

--------------------------------------------------------------------------------



 

preamble of this Mortgage immediately preceding Article 1.  A statement
describing the portion of the Mortgaged Property comprising the fixtures hereby
secured is set forth in Section 1.1(d) of this Mortgage.  Mortgagor represents
and warrants to Mortgagee that Mortgagor is the record owner of the Mortgaged
Property.

 

ARTICLE 8
[INTENTIONALLY OMITTED]

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.1                                   Notices.  Any notice required or
permitted to be given under this Mortgage shall be given in accordance with
Section 9.02 of the Credit Agreement.

 

Section 9.2                                   Covenants Running with the Land. 
All Obligations contained in this Mortgage are intended by Mortgagor and
Mortgagee to be, and shall be construed as, covenants running with the Land.  As
used herein, “Mortgagor” shall refer to the party named in the first paragraph
of this Mortgage and to any subsequent owner of all or any portion of the
Mortgaged Property.  All Persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Loan Documents; provided, however, that no
such party shall be entitled to any rights thereunder without the prior written
consent of Mortgagee.

 

Section 9.3                                   Attorney-in-Fact.  Mortgagor
hereby irrevocably appoints Mortgagee as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Mortgagor and in the name of Mortgagor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Mortgagee deems appropriate to protect
Mortgagee’s interest, if Mortgagor shall fail to do so within ten (10) days
after written request by Mortgagee, (b) upon the issuance of a deed pursuant to
the foreclosure of this Mortgage or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the highest rate at which interest is then computed on any portion of the
Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be accountable
for such funds as are actually received by Mortgagee; and (4) Mortgagee shall
not be liable to Mortgagor or any other person or entity for any failure to take
any action which it is empowered to take under this Section 9.3.

 

Section 9.4                                   Successors and Assigns.  This
Mortgage shall be binding upon and inure to the benefit of Mortgagee, the other
Secured Parties, and Mortgagor and their respective successors and assigns. 
Except as permitted by the Credit Agreement, Mortgagor shall not, without the
prior written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

Section 9.5                                   No Waiver.  Any failure by
Mortgagee or the other Secured Parties to insist upon strict performance of any
of the terms, provisions or conditions of the Loan Documents shall

 

11

--------------------------------------------------------------------------------



 

not be deemed to be a waiver of same, and Mortgagee and the other Secured
Parties shall have the right at any time to insist upon strict performance of
all of such terms, provisions and conditions.

 

Section 9.6                                   Credit Agreement.  If any conflict
or inconsistency exists between this Mortgage and the Credit Agreement, the
Credit Agreement shall control and govern to the extent of any such conflict or
inconsistency.

 

Section 9.7                                   Release or Reconveyance.  Upon
payment in full of the Indebtedness and performance in full of the Obligations,
upon a sale or other disposition of the Mortgaged Property permitted by the
Credit Agreement, or otherwise as provided in the Credit Agreement, Mortgagee,
at Mortgagor’s request and expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor.

 

Section 9.8                                   Waiver of Stay, Moratorium and
Similar Rights.  Mortgagor agrees, to the full extent that it may lawfully do
so, that it will not at any time insist upon or plead or in any way take
advantage of any stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Mortgage or the Indebtedness or
Obligations secured hereby, or any agreement between Mortgagor and Mortgagee or
any rights or remedies of Mortgagee or any other Secured Party.

 

Section 9.9                                   Applicable Law.  The provisions of
this Mortgage regarding the creation, perfection and enforcement of the liens
and security interests herein granted shall be governed by and construed under
the laws of the state in which the Mortgaged Property is located.  All other
provisions of this Mortgage shall be governed by the laws of the State of New
York (including, without limitation, Section 5-1401 of the General Obligations
Law of the State of New York).

 

Section 9.10                            Headings.  The Article, Section and
Subsection titles hereof are inserted for convenience of reference only and
shall in no way alter, modify or define, or be used in construing, the text of
such Articles, Sections or Subsections.

 

Section 9.11                            Severability.  If any provision of this
Mortgage shall be held by any court of competent jurisdiction to be unlawful,
void or unenforceable for any reason, such provision shall be deemed severable
from and shall in no way affect the enforceability and validity of the remaining
provisions of this Mortgage.

 

Section 9.12                            Entire Agreement.  This Mortgage and the
other Loan Documents embody the entire agreement and understanding between
Mortgagee and Mortgagor relating to the subject matter hereof and thereof and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

Section 9.13                            Mortgagee as Agent; Successor Agents.

 

(a)         Agent has been appointed to act as Agent hereunder by the other
Secured Parties.  Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement, any related agency agreement among Agent and the other Secured
Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases,

 

12

--------------------------------------------------------------------------------



 

waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

 

(b)         Mortgagee shall at all times be the same Person that is Agent under
the Agency Documents.  Written notice of resignation by Agent pursuant to the
Agency Documents shall also constitute notice of resignation as Agent under this
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage.  Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage.  Upon the acceptance of
any appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

 

Section 9.14                            Subrogation.  If any or all of the
proceeds of the Indebtedness are used to extinguish, extend or renew any
indebtedness heretofore existing against the Mortgaged Property, then, to the
extent of the funds so used, Mortgagee and the other Secured Parties shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Mortgaged Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Mortgagee and the other Secured Parties and are merged with the lien
and security interest created herein as cumulative security for the repayment of
the Indebtedness and the performance of the Obligations.

 

ARTICLE 10
LOCAL LAW PROVISIONS

 

[To Come]

 

[The remainder of this page has been intentionally left blank]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

 

 

[                     ],

 

a [                       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------



 

[Insert State specific notary block]

 

N-1

--------------------------------------------------------------------------------



 

SCHEDULE I

 

INSURANCE, CASUALTY AND CONDEMNATION REQUIREMENTS

 

1.1 Insurance.

 

1.1.1                     Insurance Policies.  (a)  [Mortgagor/Grantor] shall
obtain and maintain, or cause to be maintained, insurance for
[Mortgagor/Grantor] and the [Mortgaged Property/Trust Property] providing at
least the following coverages:

 

(i)                                     all risk insurance on the Improvements
and the personal property at the [Mortgaged Property/Trust Property], in each
case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this [Mortgage/Deed of Trust] shall
mean actual replacement value (containing no exclusion for foundations,
underground utilities and footings); (B) containing an agreed amount endorsement
(or its equivalent) with respect to the Improvements and personal property at
the [Mortgaged Property/Trust Property] waiving all or containing no
co-insurance provisions; (C) providing for no deductible in excess of Five
Hundred Thousand and No/100 Dollars ($500,000) for all such insurance coverage,
except for (1) windstorm coverage in which the deductible may not exceed the
greater of (a) Five Hundred Thousand and No/100 Dollars ($500,000), and (b) five
percent (5%) of the insured value of the [Mortgaged Property/Trust Property]
(provided, however, that if windstorm coverage is not available at commercially
reasonable rates with such a deductible, [Mortgagor/Grantor] shall procure the
same with a commercially reasonable deductible), (2) earthquake coverage in
which the deductible may not exceed the greater of (a) Five Hundred Thousand and
No/100 Dollars ($500,000), and (b) five percent (5%) of the insured value of the
[Mortgaged Property/Trust Property], and (3) flood coverage in which the
deductible may not exceed Five Hundred Thousand and No/100 Dollars ($500,000)
per building; and (D) containing an “Ordinance or Law Coverage” or “Enforcement”
endorsement, including coverage for the value of the undamaged portion of the
building, demolition costs and increased cost of construction,  if any of the
Improvements or the use of the [Mortgaged Property/Trust Property] shall at any
time constitute legal non-conforming structures or uses.

 

(ii)                                  commercial general liability and
professional liability insurance against claims for personal injury, bodily
injury, death or property damage occurring upon, in or about the [Mortgaged
Property/Trust Property], such insurance (A) to be on the so-called “claims
made” form with general liability and professional liability limits, excluding
umbrella coverage, of not less than $500,000 per occurrence, with no deductible
or self insured retention over and above what is covered by
[Mortgagor/Grantor]’s wholly-owned captive insurance company (Senior Living
Insurance Company, Ltd.); (b) to continue at not less than the aforesaid limit
until required to be changed by Agent in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards:  (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; and (4) blanket
contractual liability for all insured contracts; and (5) acts of terrorism;

 

Sched I-1

--------------------------------------------------------------------------------



 

(iii)                               business income insurance (A) with loss
payable to Agent; (B) covering all risks required to be covered by the insurance
provided for in subsection (i) above; (C) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and personal property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of six (6) months from the date that the
[Mortgaged Property/Trust Property] is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period; and (D) in an amount equal to one hundred
percent (100%) of the gross income from the [Mortgaged Property/Trust Property]
for a period of eighteen (18) months from the date of loss.  The amount of such
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on [Mortgagor/Grantor]’s reasonable
estimate of the gross income from the [Mortgaged Property/Trust Property] for
the succeeding eighteen (18) month, or greater, as applicable, period;

 

(iv)                              at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements, (A) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
[Mortgaged Property/Trust Property], and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v)                                 workers’ compensation, subject to the
statutory limits of the state in which the [Mortgaged Property/Trust Property]
is located, and employer’s liability insurance with a limit of at least
$1,000,000 per accident and per disease per employee, and $1,000,000 for disease
aggregate in respect of any direct employees of [Mortgagor/Grantor];

 

(vi)                              comprehensive boiler and machinery insurance
covering all mechanical and electrical equipment and pressure vessels and
boilers in an amount not less than their replacement cost or in such other
amount as shall be reasonably required by Agent;

 

(vii)                           intentionally omitted

 

(viii)                        if any portion of the [Mortgaged Property/Trust
Property] includes a structure with at least two walls and a roof (a “Building”)
or a Building in the course of construction and such Building is located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards, then [Mortgagor/Grantor] shall maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance on
terms and in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973 (including any amendment or successor
act or acts thereto) (“Flood Insurance”);

 

(ix)                              earthquake (if the [Mortgaged Property/Trust
Property] is in an Earthquake Zone 3 or 4 with a probable maximum loss of
greater than 20%), sinkhole

 

Sched I-2

--------------------------------------------------------------------------------



 

and mine subsidence insurance, if required, in amounts equal to the probable
maximum loss (net of applicable deductibles) of the [Mortgaged Property/Trust
Property] as determined by Agent in its reasonable discretion and in form and
substance satisfactory to Agent, provided that the insurance pursuant to this
subsection (ix) shall be on terms consistent with the all risk insurance policy
required under subsection 1.1.1(a)(i);

 

(x)                                 umbrella liability insurance, in addition to
primary coverage, in a total amount of not less than $20,000,000 per occurrence
for professional liability and $25,000,000 per occurrence for general liability
on terms consistent with the commercial general liability insurance policy
required under subsection (ii) above;

 

(xi)                              intentionally omitted;

 

(xii)                           motor vehicle liability coverage for all owned
and non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence, excluding umbrella coverage, of One Million and No/100
Dollars ($1,000,000);

 

(xiii)                        so-called “host liquor liability” insurance or
other liability insurance required in connection with distributing and serving,
but not selling, alcoholic beverages;

 

(xiv)                       if [Mortgagor/Grantor] has employees, insurance
against employee dishonesty in an amount not less than $1 million per loss and
with a deductible not greater than Fifteen Thousand and No/100 Dollars
($15,000); and

 

(xv)                          such other insurance and in such amounts as Agent
from time to time may reasonably request against such other insurable hazards
which at the time are commonly insured against for property similar to the
[Mortgaged Property/Trust Property] located in or around the region in which the
[Mortgaged Property/Trust Property] is located.

 

The comprehensive all risk insurance, business income insurance, general
liability and umbrella liability policies required under subsections (i), (ii),
(iii), and (x) above shall be required to cover perils of terrorism and acts of
terrorism for the maximum amount obtainable up to the amounts set forth in
subsections (i) (ii), (iii), and (x) above and with deductibles no greater than
the deductibles set forth in subsections (i), (ii), (iii), and (x) above. 
Notwithstanding the foregoing, if acts of terrorism or perils of terrorism or
other similar acts or events are hereafter excluded from the policies required
under subsections (i) (ii), (iii), and (x) above, [Mortgagor/Grantor] shall
obtain an endorsement to such policy (or a separate policy from an insurance
provider reasonably approved by Agent), if available at commercially reasonable
rates as determined by Agent, insuring against all acts of terrorism and perils
of terrorism and “fire following” (or, in the case of any period of time during
which the Terrorism Risk Insurance Act of 2002 (“TRIA”) or its successors, is in
effect, insuring against all “certified acts of terrorism” as defined in TRIA
and “fire following”), each in an amount and on terms consistent with the
requirements of subsections (i) (ii), (iii), and (x) above. The endorsement or
policy shall be in form and substance reasonably satisfactory to Agent.

 

(b)                                 All insurance provided for in
Section 1.1.1(a) above shall be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”) and, to the
extent not specified above, shall be subject to the reasonable approval of Agent
as to deductibles, loss payees and insureds.  Prior to the expiration dates of
the Policies theretofore furnished to Agent, certificates of insurance
evidencing the renewal or successor Policies accompanied by evidence
satisfactory to Agent of

 

Sched I-3

--------------------------------------------------------------------------------



 

payment of the premiums then due thereunder (the “Insurance Premiums”), shall be
delivered by [Mortgagor/Grantor] to Agent. Within ten (10) days of request by
Agent, [Mortgagor/Grantor] shall deliver to Agent carrier-certified copies of
the Policies, provided that the Policies are available.

 

(c)                                  Any blanket insurance Policy shall
specifically allocate to the [Mortgaged Property/Trust Property] the amount of
coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the [Mortgaged
Property/Trust Property] in compliance with the provisions of
Section 1.1.1(a) above.

 

(d)                                 All Policies of insurance provided for or
contemplated by Section 1.1.1(a) above, except for the Policy referenced in
Section 1.1.1(a)(v), shall name [Mortgagor/Grantor] as the insured and Agent and
its successors and/or assigns as the additional insured, as their interests may
appear, and the Policies referenced in Section 1.1.1(a)(ii) above shall also
name each other Secured Party and its successors and/or assigns as additional
insureds, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard mortgagee
endorsement and loss payable clause in favor of and acceptable to Agent.

 

(e)                                  All Policies of insurance provided for in
Section 1.1.1(a) above, except for the Policies referenced in
Section 1.1.1(a)(v), shall contain clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of
[Mortgagor/Grantor], or anyone acting for [Mortgagor/Grantor], or of any tenant
or other occupant, or failure to comply with the provisions of any Policy, which
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Agent or any Secured Party is concerned;

 

(ii)                                  the Policy shall not be cancelled without
at least thirty (30) days’ written notice to Agent, with ten (10) days’ written
notice permissible for nonpayment of premium, and notwithstanding the fact that
liability policies may only provide notice of cancellation to the named insured;
and

 

(iii)                               Neither Agent nor any Secured Party shall be
a co-insurer and they shall not be liable for any contribution or Insurance
Premiums thereon or subject to any assessments thereunder.

 

(f)                                   If at any time Agent is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, and such failure continues after written request therefor, Agent shall
have the right, without notice to [Mortgagor/Grantor], to take such action as
Agent deems necessary to protect its interest in the [Mortgaged Property/Trust
Property], including, without limitation, the obtaining of such insurance
coverage as Agent in its sole discretion deems appropriate and all expenses
incurred by Agent in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by [Mortgagor/Grantor] to Agent upon
demand and until paid shall be secured by this [Mortgage/Deed of Trust] and
shall bear interest at the default interest rate specified in the Credit
Agreement.

 

(g)                                  In the event of foreclosure of this
[Mortgage/Deed of Trust] or other transfer of title to the [Mortgaged
Property/Trust Property] in extinguishment in whole or in part of the Facility,
all right, title and interest of [Mortgagor/Grantor] in and to the Policies then
in force concerning the [Mortgaged Property/Trust Property] and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Agent or other transferee in the event of such other transfer of title.

 

Sched I-4

--------------------------------------------------------------------------------



 

1.1.2                     Insurance Company.  The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the state in which the [Mortgaged Property/Trust Property] is located and
shall be otherwise reasonably satisfactory to Agent, and carry an S&P rating of
at least “A-”.  If four or fewer insurance companies issue the policies, then at
least 75% of the insurance coverage represented by the policies must be provided
by insurance companies with a claims paying ability rating of “A-” or better by
S&P, with no carrier below “BBB” by S&P.  If five (5) or more insurance
companies issue the policies, then at least sixty percent (60%) of the insurance
coverage represented by the policies must be provided by insurance companies
with a claims paying ability rating of “A-” or better by S&P, with no carrier
below “BBB” by S&P. Notwithstanding the foregoing, [Mortgagor/Grantor] shall be
permitted to maintain the Policies with insurance companies which do not meet
the foregoing requirements (an “Otherwise Rated Insurer”), provided
[Mortgagor/Grantor] obtains a “cut-through” endorsement (that is, an endorsement
which permits recovery against the provider of such endorsement) with respect to
any Otherwise Rated Insurer from an insurance company which meets the claims
paying ability ratings required above. Also notwithstanding the foregoing, Agent
has approved Landmark American Insurance Company, Torus Specialty Insurance
Company and Aspen Specialty Insurance Company for this loan so long as they
maintain an AM Best rating of at least A- XI by AM Best. Also Approved for this
loan is Senior Living Insurance Company Limited, a [Mortgagor/Grantor]-funded
captive insurance company that provides coverage to reimburse
[Mortgagor/Grantor] for any general liability and professional liability
deductibles/retentions.

 

Sched I-5

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Legal Description of premises located at [             ]:

 

[See Attached Page(s) For Legal Description]

 

Exh. A-1

--------------------------------------------------------------------------------



 

[EXHIBIT B

 

PERMITTED ENCUMBRANCES]

 

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [              ] on or about the date hereof
pursuant to commitment number [         ].

 

Exh. B-1

--------------------------------------------------------------------------------



 

EXHIBIT H to the

CREDIT AGREEMENT

 

FORM OF BORROWING

BASE CERTIFICATE

 

BORROWING BASE CERTIFICATE

 

Five Star Senior Living Inc.,

Borrowing Base Certificate

Period ending   /  /

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

Pursuant to provisions of that certain Second Amended and Restated Credit
Agreement, dated as of June 12, 2019, among Five Star Senior Living Inc., a
Maryland corporation, as borrower (“Borrower”), the Guarantors party thereto,
Citibank, N.A., as Administrative Agent and Collateral Agent for the Secured
Parties, the Secured Parties identified therein, and the Arrangers party thereto
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement), the
undersigned, a Responsible Officer of the Borrower, hereby certifies and
represents and warrants on behalf of the Borrower as follows:

 

1.             The information contained in Schedule I of this certificate and
the attached information supporting the calculation of the Facility Available
Amount, Total Borrowing Base Value, and Borrowing Base Debt Service Coverage
Ratio is true, complete and correct as of the close of business on             ,
20   (the “Calculation Date”) and has been prepared in accordance with the
provisions of the Credit Agreement.

 

2              The Facility Exposure of $                   does not exceed the
Facility Available Amount of $                      as required by
Section 5.04(b)(i) of the Credit Agreement.

 

3.             This certificate is furnished to the Administrative Agent
pursuant to Section [3.02][5.01(k)][5.02(d)][5.02(e)(iii)(D)][5.03(d)] of the
Credit Agreement.

 

4.             The Borrowing Base Assets comply with all Borrowing Base
Conditions and the other conditions, terms, warranties, representations and
covenants set forth in the Credit Agreement other than those previously waived
in writing by the Administrative Agent and the Required Lenders.

 

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I attached
hereto.

 

--------------------------------------------------------------------------------



 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Schedule I — Financial Covenant Computations

 

(See Attached Pages)

 

--------------------------------------------------------------------------------



 

Five Star Senior Living Inc.

 

 

Borrowing Base Covenant Calculation

 

 

As of [          ]

 

 

 

Facility Available Amount (the lesser of 1, 2, 3 and 4)

 

[                    ]

Facility Exposure (must not exceed #1 above)

 

[                    ]

 

 

 

Facility Available Amount (the lesser of 1, 2, 3 and 4)

 

[                    ]

 

 

 

1 $65,000,000

 

[                    ]

2 Total Borrowing Base Value

 

[                    ]

3 Amount that would result in a BB DSCR = 1.5x

 

[                    ]

4 Aggregate amount of title insurance

 

[$100,000,000]

 

 

 

Total Borrowing Base Value

 

[                    ]

 

 

 

Is the aggregate Asset Value of all Borrowing Base Assets more than
$100,000,000?

 

[                    ]

Is the number of Borrowing Base Assets not less than 5?

 

[                    ]

Total Borrowing Base Value adjusted subject to adjusted NOI concentration limit
and minimum of 75% private pay operating revenue

 

[                    ]

 

 

 

Amount that would result in a BB DSCR = 1.5x

 

[                    ]

 

 

 

Aggregate Adjusted NOI for all Borrowing Base Assets

 

[                    ]

Facility Exposure

 

[                    ]

1 Month Eurodollar Rate

 

[                    ]

10 Year Treasuries Rate

 

[                    ]

7.50% per annum

 

[                    ]

Margin Used

 

[                    ]

Coupon Rate Used

 

[                    ]

Debt Service

 

[                    ]

DSCR

 

[                    ]

 

--------------------------------------------------------------------------------



 

Five Star Senior Living Inc.
Borrowing Base Property Inputs
For the Twelve Months Ended [          ]

 

Facility

 

Asset
Value

 

Included
in
Total
Borrowing
Base
Value?

 

Borrowing
Base
Value

 

Adjusted
NOI

 

%
ANOI
of
Total

 

Borrowing
Base Value
adjustment
for 25%
ceiling (1)

 

Borrowing Base
Value adjusted
for 25% ceiling (1)

 

Adjusted
Operating
Revenue

 

Adjusted
Operating
Revenue
from
Private Pay (1)

 

Adjusted
NOI (1)

 

%
private
pay

 

Borrowing
Base
Value
adjusted
for 75%
floor (2)

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Total Borrowing Base Value with max 25% NOI restriction
(2) Total Borrowing Base Value with min 75% private pay condition

 

--------------------------------------------------------------------------------



 

EXHIBIT I-1

 

FORM OF

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among  Five Star Senior Living Inc., as
borrower, and Citibank, N.A., as administrative agent and collateral agent, and
the other parties party thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

             , 20[ ]

 

 

Exhibit I-1

--------------------------------------------------------------------------------



 

EXHIBIT I-2

 

FORM OF

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among  Five Star Senior Living Inc., as
borrower, and Citibank, N.A., as administrative agent and collateral agent, and
the other parties party thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

             , 20[ ]

 

 

Exhibit I-2

--------------------------------------------------------------------------------



 

EXHIBIT I-3

 

FORM OF

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among  Five Star Senior Living Inc., as
borrower, and Citibank, N.A., as administrative agent and collateral agent, and
the other parties party thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each its
partners/members that is claiming the portfolio interest exemption:  (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

             , 20[ ]

 

 

Exhibit I-3

--------------------------------------------------------------------------------



 

EXHIBIT I-4

 

FORM OF

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among  Five Star Senior Living Inc., as
borrower, and Citibank, N.A., as administrative agent and collateral agent, and
the other parties party thereto.

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)); (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each its partners/members that is claiming the portfolio interest
exemption:  (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER PARTY]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

             , 20[ ]

 

 

Exhibit I-4

--------------------------------------------------------------------------------



 

EXHIBIT J to the

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

Five Star Quality Care, Inc.

Dated [         ] [  ], 20[  ]

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

Pursuant to Section [3.01(a)(xviii)] [5.03(b)] [5.03(c)] of that certain Second
Amended and Restated Credit Agreement dated as of June 12, 2019, among Five Star
Senior Living Inc., a Maryland corporation (“Borrower”), the Guarantors party
thereto, the Lender Parties party thereto, Citibank, N.A., as Collateral Agent
and as Administrative Agent for the Lender Parties and the Arrangers party
thereto (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms not otherwise
defined herein shall have their respective meanings set forth in the Credit
Agreement), the undersigned, the [Chief Financial Officer] of the Borrower,
hereby certifies and represents and warrants on behalf of the Borrower as
follows:

 

1.                                      The information contained in this
certificate and the attached information supporting the calculation of (i) the
Leverage Ratio, (ii) the tangible net worth of the Borrower and its
Subsidiaries, as determined in accordance with GAAP (but exclusive of
depreciation and amortization), (iii) the Fixed Charge Coverage Ratio, (iv) the
Facility Exposure, and (v) the Borrowing Base Debt Service Coverage Ratio is
true, complete and correct as of the close of business on [March 31] [June 30]
[September 30] [December 31], 20[  ] (the “Calculation Date”) and has been
prepared in accordance with the provisions of the Credit Agreement.

 

2.                                      As of the Calculation Date:

 

(a)                                 Borrower Financial Covenants:

 

(i)                                     Maximum Leverage Ratio.  The Leverage
Ratio was                                                    :1.00, which was
not greater than 5.00:1.00 as required by Section 5.04(a)(i) of the Credit
Agreement.

 

(ii)                                  Minimum Tangible Net Worth.  The tangible
net worth of the Borrower and its Subsidiaries, as determined in accordance with
GAAP (but exclusive of depreciation and amortization) was
$                                                                                               
which was not less than the applicable minimum tangible net worth required by
Section 5.04(a)(ii) of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

(iii)                               Minimum Fixed Charge Coverage Ratio.  The
Fixed Charge Coverage Ratio was     :1.00 which was not less than 1.50:1.00 as
required by Section 5.04(a)(iii) of the Credit Agreement.

 

(b)                                 Borrowing Base Covenants

 

(i)                                     Maximum Facility Exposure.  The Facility
Exposure of
$                                                                                                                            
did not exceed the Facility Available Amount of
$                                                    , as required by
Section 5.04(b)(i) of the Credit Agreement.

 

(ii)                                  Minimum Borrowing Base Debt Service
Coverage Ratio.  The Borrowing Base Debt Service Coverage Ratio was      :1.00
which was not less than 1.50:1.00.

 

In each case, supporting information showing the computations used in
determining compliance with such covenants is attached hereto as Exhibit A.

 

3.                                      The undersigned hereby certifies that
(i) no Default has occurred and is continuing and (ii) Borrower has not taken
any action nor proposes to take any action with respect to any Default or the
continuance thereof, other than as set forth in Exhibit B attached hereto.

 

[Balance of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this       day
of               , 20   .

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

I,                 , the duly qualified                       of Five Star
Quality Care, Inc., a Maryland corporation, do hereby certify that
                is the duly appointed and qualified Chief Financial Officer of
such corporation and that his signature set forth immediately above is his
genuine signature.

 

IN WITNESS WHEREOF, I have set my hand as of this       day of               ,
20   .

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Certificate of Compliance

 

s-1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SCHEDULE OF COMPUTATIONS

 

[to be attached]

 

Certificate of Compliance

 

Exh A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

DEFAULTS AND DESCRIPTION OF
PROPOSED ACTIONS TO BE TAKEN

 

[Insert “none” if no Default has occurred and is continuing]

 

Certificate of Compliance

 

Exh B-1

--------------------------------------------------------------------------------